


110 HR 5857 IH: Federal Housing Finance

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5857
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Bachus (for
			 himself, Mrs. Biggert,
			 Mrs. Capito,
			 Mr. Boehner,
			 Mr. Blunt,
			 Mr. Putnam,
			 Ms. Granger,
			 Mr. McCotter,
			 Ms. Pryce of Ohio,
			 Mr. Roskam,
			 Mr. Shays,
			 Mr. Neugebauer,
			 Mr. LaTourette,
			 Mr. Jones of North Carolina,
			 Mr. Castle,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Heller of Nevada,
			 Mr. Sessions,
			 Mr. Lucas,
			 Mr. Davis of Kentucky,
			 Mr. Bonner,
			 Mr. Rogers of Alabama,
			 Mr. Latham,
			 Mr. Turner,
			 Mr. Chabot,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Rogers of Michigan,
			 Mr. Gallegly,
			 Mr. Kirk, Mr. Terry, Mr.
			 Manzullo, Mr. Boozman, and
			 Mr. Carter) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committees on
			 Armed Services,
			 Veterans’ Affairs, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish licensing and registration requirements for
		  residential mortgage originators, improve mortgage disclosures, create an
		  Office of Housing Counseling, to provide incentives to facilitate loan
		  modifications, reform the regulation of the Government Sponsored Enterprises,
		  modernize the Federal Housing Administration, improve home ownership for
		  veterans, reform appraisal activities, and combat mortgage fraud, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeownership Protection and Housing
			 Market Stabilization Act of 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Licensing System for Residential Mortgage Loan
				Originators
				Sec. 101. Purposes and methods for establishing a mortgage
				licensing system and registry.
				Sec. 102. Definitions.
				Sec. 103. License or registration required.
				Sec. 104. State license and registration application and
				issuance.
				Sec. 105. Standards for State license renewal.
				Sec. 106. System of registration administration by Federal
				banking agencies.
				Sec. 107. Secretary of Housing and Urban Development backup
				authority to establish a loan originator licensing system.
				Sec. 108. Backup authority to establish a nationwide mortgage
				licensing and registry system.
				Sec. 109. Fees.
				Sec. 110. Background checks of loan originators.
				Sec. 111. Confidentiality of information.
				Sec. 112. Liability provisions.
				Sec. 113. Enforcement under HUD backup licensing
				system.
				Title II—Residential Mortgage Loan Disclosures
				Sec. 201. Required disclosures.
				Sec. 202. Disclosures required in monthly statements for
				residential mortgage loans.
				Title III—Office of Housing Counseling
				Sec. 301. Short title.
				Sec. 302. Establishment of Office of Housing
				Counseling.
				Sec. 303. Counseling procedures.
				Sec. 304. Grants for housing counseling assistance.
				Sec. 305. Requirements to use HUD-certified counselors under
				HUD programs.
				Sec. 306. Study of defaults and foreclosures.
				Sec. 307. Definitions for counseling-related
				programs.
				Sec. 308. Updating and simplification of mortgage information
				booklet.
				Title IV—Incentives for Best Practices and Mortgage Loan
				Modification
				Sec. 401. CRA credit for certain lender practices.
				Sec. 402. Safe harbor for qualified loan modifications or
				workout plans for certain residential mortgage loans.
				Title V—FHA Modernization
				Sec. 501. Short title.
				Sec. 502. Findings and purposes.
				Sec. 503. Maximum principal loan obligation.
				Sec. 504. Extension of mortgage term.
				Sec. 505. Mortgage insurance premiums.
				Sec. 506. Rehabilitation loans.
				Sec. 507. Discretionary action.
				Sec. 508. Insurance of condominiums.
				Sec. 509. Mutual Mortgage Insurance Fund.
				Sec. 510. Hawaiian home lands and Indian
				reservations.
				Sec. 511. Conforming and technical amendments.
				Sec. 512. Home equity conversion mortgages.
				Sec. 513. Conforming loan limit in disaster areas.
				Sec. 514. Participation of mortgage brokers and correspondent
				lenders.
				Sec. 515. Sense of Congress regarding technology for financial
				systems.
				Sec. 516. Savings provision.
				Sec. 517. Implementation.
				Title VI—Homeownership for Veterans
				Sec. 601. Temporary increase in maximum loan guaranty amount
				for housing loans guaranteed by Secretary of Veterans Affairs.
				Sec. 602. Counseling on mortgage foreclosures for members of
				the Armed Forces returning from service abroad.
				Sec. 603. Enhancement of protections for servicemembers
				relating to mortgages and mortgage foreclosures.
				Title VII—Mortgage Escrow Accounts
				Sec. 701. Escrow and impound accounts relating to certain
				consumer credit transactions.
				Sec. 702. Disclosure notice required for consumers who waive
				escrow services.
				Title VIII—Mortgage Fraud
				Sec. 801. Authorization of appropriations for mortgage fraud
				prevention, investigation, and prosecution.
				Title IX—Appraisal Activities
				Sec. 901. Property appraisal requirements.
				Sec. 902. Amendments relating to appraisal subcommittee of
				FIEC, appraiser independence, and approved appraiser education.
				Sec. 903. Study required on improvements in appraisal process
				and compliance programs.
				Title X—Federal Housing Finance Reform
				Sec. 1001. Short title.
				Sec. 1002. Definitions.
				Subtitle A—Reform of regulation of enterprises and federal
				home loan banks
				Chapter 1—Improvement of Safety and Soundness
				Sec. 1011. Establishment of the Federal Housing Finance
				Agency.
				Sec. 1012. Duties and authorities of Director.
				Sec. 1013. Federal Housing Enterprise Board.
				Sec. 1014. Authority to require reports by regulated
				entities.
				Sec. 1015. Disclosure of income and charitable contributions by
				enterprises.
				Sec. 1016. Assessments.
				Sec. 1017. Examiners and accountants.
				Sec. 1018. Prohibition and withholding of executive
				compensation.
				Sec. 1019. Reviews of regulated entities.
				Sec. 1020. Regulations and orders.
				Sec. 1021. Non-waiver of privileges.
				Sec. 1022. Risk-Based capital requirements.
				Sec. 1023. Minimum and critical capital levels.
				Sec. 1024. Review of and authority over enterprise assets and
				liabilities.
				Sec. 1025. Corporate governance of enterprises.
				Sec. 1026. Required registration under
				Securities Exchange Act of
				1934.
				Sec. 1027. Liaison with Financial Institutions Examination
				Council.
				Sec. 1028. Guarantee fee study.
				Sec. 1029. Conforming amendments.
				Chapter 2—Improvement of Mission Supervision
				Sec. 1031. Transfer of product approval and housing goal
				oversight.
				Sec. 1032. Review of enterprise products.
				Sec. 1033. Conforming loan limits.
				Sec. 1034. Annual housing report regarding regulated
				entities.
				Sec. 1035. Annual reports by regulated entities on affordable
				housing stock.
				Sec. 1036. Mortgagor identification requirements for mortgages
				of regulated entities.
				Sec. 1037. Revision of housing goals.
				Sec. 1038. Duty to serve underserved markets.
				Sec. 1039. Monitoring and enforcing compliance with housing
				goals.
				Sec. 1040. Consistency with mission.
				Sec. 1041. Enforcement.
				Sec. 1042. Conforming amendments.
				Chapter 3—Prompt Corrective Action
				Sec. 1045. Capital classifications.
				Sec. 1046. Supervisory actions applicable to undercapitalized
				regulated entities.
				Sec. 1047. Supervisory actions applicable to significantly
				undercapitalized regulated entities.
				Sec. 1048. Authority over critically undercapitalized regulated
				entities.
				Sec. 1049. Conforming amendments.
				Chapter 4—Enforcement Actions
				Sec. 1051. Cease-and-desist proceedings.
				Sec. 1052. Temporary cease-and-desist proceedings.
				Sec. 1053. Prejudgment attachment.
				Sec. 1054. Enforcement and jurisdiction.
				Sec. 1055. Civil money penalties.
				Sec. 1056. Removal and prohibition authority.
				Sec. 1057. Criminal penalty.
				Sec. 1058. Subpoena authority.
				Sec. 1059. Conforming amendments.
				Chapter 5—General Provisions
				Sec. 1061. Boards of enterprises.
				Sec. 1062. Report on portfolio operations, safety and
				soundness, and mission of enterprises.
				Sec. 1063. Conforming and technical amendments.
				Sec. 1064. Study of alternative secondary market
				systems.
				Sec. 1065. Effective date.
				Subtitle B—Federal home loan banks
				Sec. 1071. Definitions.
				Sec. 1072. Directors.
				Sec. 1073. Federal Housing Finance Agency oversight of Federal
				Home Loan Banks.
				Sec. 1074. Joint activities of Banks.
				Sec. 1075. Sharing of information between Federal Home Loan
				Banks.
				Sec. 1076. Reorganization of Banks and voluntary
				merger.
				Sec. 1077. Securities and Exchange Commission
				disclosure.
				Sec. 1078. Community financial institution members.
				Sec. 1079. Technical and conforming amendments.
				Sec. 1080. Study of affordable housing program use for
				long-term care facilities.
				Sec. 1081. Effective date.
				Subtitle C—Transfer of functions, personnel, and property of
				Office of Federal Housing Enterprise Oversight, Federal Housing Finance Board,
				and Department of Housing and Urban Development
				Chapter 1—Office of Federal Housing Enterprise
				Oversight
				Sec. 1085. Abolishment of OFHEO.
				Sec. 1086. Continuation and coordination of certain
				regulations.
				Sec. 1087. Transfer and rights of employees of
				OFHEO.
				Sec. 1088. Transfer of property and facilities.
				Chapter 2—Federal Housing Finance Board
				Sec. 1091. Abolishment of the Federal Housing Finance
				Board.
				Sec. 1092. Continuation and coordination of certain
				regulations.
				Sec. 1093. Transfer and rights of employees of the Federal
				Housing Finance Board.
				Sec. 1094. Transfer of property and facilities.
				Chapter 3—Department of Housing and Urban
				Development
				Sec. 1095. Termination of enterprise-related
				functions.
				Sec. 1096. Continuation and coordination of certain
				regulations.
				Sec. 1097. Transfer and rights of employees of Department of
				Housing and Urban Development.
				Sec. 1098. Transfer of appropriations, property, and
				facilities.
			
		ILicensing System
			 for Residential Mortgage Loan Originators
			101.Purposes and
			 methods for establishing a mortgage licensing system and registryIn order to increase uniformity, reduce
			 regulatory burden, enhance consumer protection, and reduce fraud, the States,
			 through the Conference of State Bank Supervisors and the American Association
			 of Residential Mortgage Regulators, are hereby encouraged to establish a
			 Nationwide Mortgage Licensing System and Registry for the residential mortgage
			 industry that accomplishes all of the following objectives:
				(1)Provides uniform
			 license applications and reporting requirements for State-licensed loan
			 originators.
				(2)Provides a
			 comprehensive licensing and supervisory database.
				(3)Aggregates and
			 improves the flow of information to and between regulators.
				(4)Provides increased
			 accountability and tracking of loan originators.
				(5)Streamlines the
			 licensing process and reduces the regulatory burden.
				(6)Enhances consumer
			 protections and supports anti-fraud measures.
				(7)Provides consumers
			 with easily accessible information regarding the employment history of, and
			 publicly adjudicated disciplinary and enforcement actions against, loan
			 originators.
				102.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Federal banking
			 agenciesThe term Federal banking agencies means the
			 Board of Governors of the Federal Reserve System, the Comptroller of the
			 Currency, the Director of the Office of Thrift Supervision, the National Credit
			 Union Administration, and the Federal Deposit Insurance Corporation.
				(2)Depository
			 institutionThe term depository institution has
			 the same meaning as in section 3 of the Federal Deposit Insurance Act and
			 includes any credit union.
				(3)Loan
			 originator
					(A)In
			 generalThe term loan originator—
						(i)means an
			 individual who—
							(I)takes a
			 residential mortgage loan application;
							(II)assists a
			 consumer in obtaining or applying to obtain a residential mortgage loan;
			 or
							(III)offers or
			 negotiates terms of a residential mortgage loan, for direct or indirect
			 compensation or gain, or in the expectation of direct or indirect compensation
			 or gain;
							(ii)includes any individual who represents to
			 the public, through advertising or other means of communicating or providing
			 information (including the use of business cards, stationery, brochures, signs,
			 rate lists, or other promotional items), that such individual can or will
			 provide or perform any of the activities described in clause (i);
						(iii)does not include any individual who is not
			 otherwise described in clause (i) or (ii) and who performs purely
			 administrative or clerical tasks on behalf of a person who is described in any
			 such clause;
						(iv)does not include a person or entity that
			 only performs real estate brokerage activities and is licensed or registered in
			 accordance with applicable State law, unless the person or entity is
			 compensated by a lender, a mortgage broker, or other loan originator or by any
			 agent of such lender, mortgage broker, or other loan originator.
						(B)Other
			 definitions relating to loan originatorFor purposes of this subsection, an
			 individual assists a consumer in obtaining or applying to obtain a
			 residential mortgage loan by, among other things, advising on loan
			 terms (including rates, fees, other costs), preparing loan packages, or
			 collecting information on behalf of the consumer with regard to a residential
			 mortgage loan.
					(C)Administrative
			 or clerical tasksThe term administrative or clerical
			 tasks means the receipt, collection, and distribution of information
			 common for the processing or underwriting of a loan in the mortgage industry
			 and communication with a consumer to obtain information necessary for the
			 processing or underwriting of a residential mortgage loan.
					(D)Real estate
			 brokerage activity definedThe term real estate brokerage
			 activity means any activity that involves offering or providing real
			 estate brokerage services to the public, including—
						(i)acting as a real
			 estate agent or real estate broker for a buyer, seller, lessor, or lessee of
			 real property;
						(ii)listing or
			 advertising real property for sale, purchase, lease, rental, or
			 exchange;
						(iii)providing advice
			 in connection with sale, purchase, lease, rental, or exchange of real
			 property;
						(iv)bringing together
			 parties interested in the sale, purchase, lease, rental, or exchange of real
			 property;
						(v)negotiating, on
			 behalf of any party, any portion of a contract relating to the sale, purchase,
			 lease, rental, or exchange of real property (other than in connection with
			 providing financing with respect to any such transaction);
						(vi)engaging in any
			 activity for which a person engaged in the activity is required to be
			 registered or licensed as a real estate agent or real estate broker under any
			 applicable law; and
						(vii)offering to
			 engage in any activity, or act in any capacity, described in clause (i), (ii),
			 (iii), (iv), (v), or (vi).
						(4)Loan processor
			 or underwriter
					(A)In
			 generalThe term loan processor or underwriter means
			 an individual who performs clerical or support duties at the direction of and
			 subject to the supervision and instruction of—
						(i)a
			 State-licensed loan originator; or
						(ii)a
			 registered loan originator.
						(B)Clerical or
			 support dutiesFor purposes
			 of subparagraph (A), the term clerical or support duties may
			 include—
						(i)the receipt, collection, distribution, and
			 analysis of information common for the processing or underwriting of a
			 residential mortgage loan; and
						(ii)communicating with a consumer to obtain the
			 information necessary for the processing or underwriting of a loan, to the
			 extent that such communication does not include offering or negotiating loan
			 rates or terms, or counseling consumers about residential mortgage loan rates
			 or terms.
						(5)Nationwide
			 Mortgage Licensing System and RegistryThe term Nationwide
			 Mortgage Licensing System and Registry means a mortgage licensing system
			 developed and maintained by the Conference of State Bank Supervisors and the
			 American Association of Residential Mortgage Regulators for the State licensing
			 and registration of State-licensed loan originators and the registration of
			 registered loan originators or any system established by the Secretary under
			 section 108.
				(6)Registered loan
			 originatorThe term registered loan originator means
			 any individual who—
					(A)meets the
			 definition of loan originator and is an employee of a depository institution or
			 a subsidiary of a depository institution; and
					(B)is registered
			 with, and maintains a unique identifier through, the Nationwide Mortgage
			 Licensing System and Registry.
					(7)Residential
			 mortgage loanThe term
			 residential mortgage loan means any loan primarily for personal,
			 family, or household use that is secured by a mortgage, deed of trust, or other
			 equivalent consensual security interest on a dwelling (as defined in section
			 103(v) of the Truth in Lending Act) or residential real estate upon which is
			 constructed or intended to be constructed a dwelling (as so defined).
				(8)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(9)State-licensed
			 loan originatorThe term State-licensed loan
			 originator means any individual who—
					(A)is a loan
			 originator;
					(B)is not an employee
			 of a depository institution or any subsidiary of a depository institution;
			 and
					(C)is licensed by a State or by the Secretary
			 under section 107 and registered as a loan originator with, and maintains a
			 unique identifier through, the Nationwide Mortgage Licensing System and
			 Registry.
					(10)Unique
			 identifierThe term
			 unique identifier means a number or other identifier that—
					(A)permanently
			 identifies a loan originator; and
					(B)is assigned by
			 protocols established by the Nationwide Mortgage Licensing System and Registry
			 and the Federal banking agencies to facilitate electronic tracking of loan
			 originators and uniform identification of, and public access to, the employment
			 history of and the publicly adjudicated disciplinary and enforcement actions
			 against loan originators.
					103.License or
			 registration required
				(a)In
			 generalAn individual may not
			 engage in the business of a loan originator without first—
					(1)obtaining and
			 maintaining—
						(A)a registration as
			 a registered loan originator; or
						(B)a license and
			 registration as a State-licensed loan originator; and
						(2)obtaining a unique
			 identifier.
					(b)Loan processors
			 and underwriters
					(1)Supervised loan
			 processors and underwritersA
			 loan processor or underwriter who does not represent to the public, through
			 advertising or other means of communicating or providing information (including
			 the use of business cards, stationery, brochures, signs, rate lists, or other
			 promotional items), that such individual can or will perform any of the
			 activities of a loan originator shall not be required to be a State-licensed
			 loan originator or a registered loan originator.
					(2)Independent
			 contractorsA loan processor
			 or underwriter may not work as an independent contractor unless such processor
			 or underwriter is a State-licensed loan originator or a registered loan
			 originator.
					104.State license
			 and registration application and issuance
				(a)Background
			 checksIn connection with an application to any State for
			 licensing and registration as a State-licensed loan originator, the applicant
			 shall, at a minimum, furnish to the Nationwide Mortgage Licensing System and
			 Registry information concerning the applicant’s identity, including—
					(1)fingerprints for
			 submission to the Federal Bureau of Investigation, and any governmental agency
			 or entity authorized to receive such information for a State and national
			 criminal history background check; and
					(2)personal history
			 and experience, including authorization for the System to obtain—
						(A)an independent
			 credit report obtained from a consumer reporting agency described in section
			 603(p) of the Fair Credit Reporting Act; and
						(B)information
			 related to any administrative, civil or criminal findings by any governmental
			 jurisdiction.
						(b)Issuance of
			 licenseThe minimum standards for licensing and registration as a
			 State-licensed loan originator shall include the following:
					(1)The applicant has
			 not had a loan originator or similar license revoked in any governmental
			 jurisdiction during the 5-year period immediately preceding the filing of the
			 present application.
					(2)The applicant has not been convicted, pled
			 guilty or nolo contendere in a domestic, foreign, or military court of a felony
			 during the 7-year period immediately preceding the filing of the present
			 application.
					(3)The applicant has
			 demonstrated financial responsibility, character, and general fitness such as
			 to command the confidence of the community and to warrant a determination that
			 the loan originator will operate honestly, fairly, and efficiently within the
			 purposes of this title.
					(4)The applicant has
			 completed the pre-licensing education requirement described in subsection
			 (c).
					(5)The applicant has
			 passed a written test that meets the test requirement described in subsection
			 (d).
					(c)Pre-licensing
			 education of loan originators
					(1)Minimum
			 educational requirementsIn
			 order to meet the pre-licensing education requirement referred to in subsection
			 (b)(4), a person shall complete at least 20 hours of education approved in
			 accordance with paragraph (2), which shall include at least 3 hours of Federal
			 law and regulations and 3 hours of ethics which shall include instruction on
			 fraud, consumer protection and fair lending issues.
					(2)Approved
			 educational coursesFor
			 purposes of paragraph (1), pre-licensing education courses shall be reviewed,
			 and published by the Nationwide Mortgage Licensing System and Registry.
					(3)Limitation and
			 standards
						(A)LimitationTo maintain the independence of the
			 approval process, the Nationwide Mortgage Licensing System and Registry shall
			 not directly or indirectly offer pre-licensure educational courses for loan
			 originators.
						(B)StandardsIn approving courses under this section,
			 the Nationwide Mortgage Licensing System and Registry shall apply reasonable
			 standards in the review and approval of courses.
						(d)Testing of loan
			 originators
					(1)In
			 generalIn order to meet the
			 written test requirement referred to in subsection (b)(5), an individual shall
			 pass, in accordance with the standards established under this subsection, a
			 qualified written test developed by the Nationwide Mortgage Licensing System
			 and Registry and administered by an approved test provider.
					(2)Qualified
			 testA written test shall not be treated as a qualified written
			 test for purposes of paragraph (1) unless—
						(A)the test consists
			 of a minimum of 100 questions; and
						(B)the test
			 adequately measures the applicant’s knowledge and comprehension in appropriate
			 subject areas, including—
							(i)ethics;
							(ii)Federal law and
			 regulation pertaining to mortgage origination;
							(iii)State law and
			 regulation pertaining to mortgage origination; and
							(iv)Federal and State law and regulation,
			 including instruction on fraud, consumer protection, and fair lending
			 issues.
							(3)Minimum
			 competence
						(A)Passing
			 scoreAn individual shall not be considered to have passed a
			 qualified written test unless the individual achieves a test score of not less
			 than 75 percent correct answers to questions.
						(B)Initial
			 retestsAn individual may retake a test 3 consecutive times with
			 each consecutive taking occurring in less than 14 days after the preceding
			 test.
						(C)Subsequent
			 retestsAfter 3 consecutive tests, an individual shall wait at
			 least 14 days before taking the test again.
						(D)Retest after
			 lapse of licenseA State-licensed loan originator who fails to
			 maintain a valid license for a period of 5 years or longer shall retake the
			 test, not taking into account any time during which such individual is a
			 registered loan originator.
						105.Standards for
			 State license renewal
				(a)In
			 generalThe minimum standards for license renewal for
			 State-licensed loan originators shall include the following:
					(1)The loan originator
			 continues to meet the minimum standards for license issuance.
					(2)The loan originator
			 has satisfied the annual continuing education requirements described in
			 subsection (b).
					(b)Continuing
			 education for state-licensed loan originators
					(1)In
			 generalIn order to meet the
			 annual continuing education requirements referred to in subsection (a)(2), a
			 State-licensed loan originator shall complete at least 8 hours of education
			 approved in accordance with paragraph (2), which shall include at least 3 hours
			 of Federal law and regulations and 2 hours of ethics, including education on
			 fraud, consumer protection, and fair lending issues.
					(2)Approved
			 educational coursesFor
			 purposes of paragraph (1), continuing education courses shall be reviewed, and
			 published by the Nationwide Mortgage Licensing System and Registry.
					(3)Calculation of
			 continuing education creditsA State-licensed loan originator—
						(A)may only receive
			 credit for a continuing education course in the year in which the course is
			 taken; and
						(B)may not take the
			 same approved course in the same or successive years to meet the annual
			 requirements for continuing education.
						(4)Instructor
			 creditA State-licensed loan
			 originator who is approved as an instructor of an approved continuing education
			 course may receive credit for the originator’s own annual continuing education
			 requirement at the rate of 2 hours credit for every 1 hour taught.
					(5)Limitation and
			 standards
						(A)LimitationTo maintain the independence of the
			 approval process, the Nationwide Mortgage Licensing System and Registry shall
			 not directly or indirectly offer any continuing education courses for loan
			 originators.
						(B)StandardsIn approving courses under this section,
			 the Nationwide Mortgage Licensing System and Registry shall apply reasonable
			 standards in the review and approval of courses.
						106.System of
			 registration administration by Federal banking agencies
				(a)Development
					(1)In
			 generalThe Federal banking agencies shall jointly develop and
			 maintain a system for registering employees of depository institutions or
			 subsidiaries of depository institutions as registered loan originators with the
			 Nationwide Mortgage Licensing System and Registry. The system shall be
			 implemented before the end of the 1-year period beginning on the date of the
			 enactment of this Act.
					(2)Registration
			 requirementsIn connection
			 with the registration of any loan originator who is an employee of a depository
			 institution or a subsidiary of a depository institution with the Nationwide
			 Mortgage Licensing System and Registry, the appropriate Federal banking agency
			 shall, at a minimum, furnish or cause to be furnished to the Nationwide
			 Mortgage Licensing System and Registry information concerning the employees’s
			 identity, including—
						(A)fingerprints for
			 submission to the Federal Bureau of Investigation, and any governmental agency
			 or entity authorized to receive such information for a State and national
			 criminal history background check; and
						(B)personal history and experience, including
			 authorization for the Nationwide Mortgage Licensing System and Registry to
			 obtain information related to any administrative, civil or criminal findings by
			 any governmental jurisdiction.
						(b)Coordination
					(1)Unique
			 identifierThe Federal banking agencies, through the Financial
			 Institutions Examination Council, shall coordinate with the Nationwide Mortgage
			 Licensing System and Registry to establish protocols for assigning a unique
			 identifier to each registered loan originator that will facilitate electronic
			 tracking and uniform identification of, and public access to, the employment
			 history of and publicly adjudicated disciplinary and enforcement actions
			 against loan originators.
					(2)Nationwide
			 mortgage licensing system and registry developmentTo
			 facilitate the transfer of information required by subsection (a)(2), the
			 Nationwide Mortgage Licensing System and Registry shall coordinate with the
			 Federal banking agencies, through the Financial Institutions Examination
			 Council, concerning the development and operation, by such System and Registry,
			 of the registration functionality and data requirements for loan
			 originators.
					(c)Consideration of
			 factors and proceduresIn
			 establishing the registration procedures under subsection (a) and the protocols
			 for assigning a unique identifier to a registered loan originator, the Federal
			 banking agencies shall make such de minimis exceptions as may be appropriate to
			 paragraphs (1)(A) and (2) of section 103(a), shall make reasonable efforts to
			 utilize existing information to minimize the burden of registering loan
			 originators, and shall consider methods for automating the process to the
			 greatest extent practicable consistent with the purposes of this title.
				107.Secretary of
			 Housing and Urban Development backup authority to establish a loan originator
			 licensing system
				(a)Back up
			 licensing systemIf, by the
			 end of the 1-year period, or the 2-year period in the case of a State whose
			 legislature meets only biennially, beginning on the date of the enactment of
			 this Act or at any time thereafter, the Secretary determines that a State does
			 not have in place by law or regulation a system for licensing and registering
			 loan originators that meets the requirements of sections 104 and 105 and
			 subsection (d) or does not participate in the Nationwide Mortgage Licensing
			 System and Registry, the Secretary shall provide for the establishment and
			 maintenance of a system for the licensing and registration by the Secretary of
			 loan originators operating in such State as State-licensed loan
			 originators.
				(b)Licensing and
			 registration requirementsThe
			 system established by the Secretary under subsection (a) for any State shall
			 meet the requirements of sections 104 and 105 for State-licensed loan
			 originators.
				(c)Unique
			 identifierThe Secretary
			 shall coordinate with the Nationwide Mortgage Licensing System and Registry to
			 establish protocols for assigning a unique identifier to each loan originator
			 licensed by the Secretary as a State-licensed loan originator that will
			 facilitate electronic tracking and uniform identification of, and public access
			 to, the employment history of and the publicly adjudicated disciplinary and
			 enforcement actions against loan originators.
				(d)State licensing
			 law requirementsFor purposes
			 of this section, the law in effect in a State meets the requirements of this
			 subsection if the Secretary determines the law satisfies the following minimum
			 requirements:
					(1)A State loan originator supervisory
			 authority is maintained to provide effective supervision and enforcement of
			 such law, including the suspension, termination, or nonrenewal of a license for
			 a violation of State or Federal law.
					(2)The State loan originator supervisory
			 authority ensures that all State-licensed loan originators operating in the
			 State are registered with Nationwide Mortgage Licensing System and
			 Registry.
					(3)The State loan originator supervisory
			 authority is required to regularly report violations of such law, as well as
			 enforcement actions and other relevant information, to the Nationwide Mortgage
			 Licensing System and Registry.
					(e)Temporary
			 extension of periodThe
			 Secretary may extend, by not more than 6 months, the 1-year or 2-year period,
			 as the case may be, referred to in subsection (a) for the licensing of loan
			 originators in any State under a State licensing law that meets the
			 requirements of sections 104 and 105 and subsection (d) if the Secretary
			 determines that such State is making a good faith effort to establish a State
			 licensing law that meets such requirements, license mortgage originators under
			 such law, and register such originators with the Nationwide Mortgage Licensing
			 System and Registry.
				(f)Limitation on
			 HUD-licensed loan originatorsAny loan originator who is licensed
			 by the Secretary under a system established under this section for any State
			 may not use such license to originate loans in any other State.
				108.Backup
			 authority to establish a nationwide mortgage licensing and registry
			 systemIf at any time the
			 Secretary determines that the Nationwide Mortgage Licensing System and Registry
			 is failing to meet the requirements and purposes of this title for a
			 comprehensive licensing, supervisory, and tracking system for loan originators,
			 the Secretary shall establish and maintain such a system to carry out the
			 purposes of this title and the effective registration and regulation of loan
			 originators.
			109.FeesThe Federal banking agencies, the Secretary,
			 and the Nationwide Mortgage Licensing System and Registry may charge reasonable
			 fees to cover the costs of maintaining and providing access to information from
			 the Nationwide Mortgage Licensing System and Registry to the extent such fees
			 are not charged to consumers for access such system and registry.
			110.Background
			 checks of loan originators
				(a)Access to
			 recordsNotwithstanding any
			 other provision of law, in providing identification and processing functions,
			 the Attorney General shall provide access to all criminal history information
			 to the appropriate State officials responsible for regulating State-licensed
			 loan originators to the extent criminal history background checks are required
			 under the laws of the State for the licensing of such loan originators.
				(b)AgentFor the purposes of this section and in
			 order to reduce the points of contact which the Federal Bureau of Investigation
			 may have to maintain for purposes of subsection (a), the Conference of State
			 Bank Supervisors or a wholly owned subsidiary may be used as a channeling agent
			 of the States for requesting and distributing information between the
			 Department of Justice and the appropriate State agencies.
				111.Confidentiality
			 of information
				(a)System
			 confidentialityExcept as
			 otherwise provided in this section, any requirement under Federal or State law
			 regarding the privacy or confidentiality of any information or material
			 provided to the Nationwide Mortgage Licensing System and Registry or a system
			 established by the Secretary under section 108, and any privilege arising under
			 Federal or State law (including the rules of any Federal or State court) with
			 respect to such information or material, shall continue to apply to such
			 information or material after the information or material has been disclosed to
			 the system. Such information and material may be shared with all State and
			 Federal regulatory officials with mortgage industry oversight authority without
			 the loss of privilege or the loss of confidentiality protections provided by
			 Federal and State laws.
				(b)Nonapplicability
			 of certain requirementsInformation or material that is subject
			 to a privilege or confidentiality under subsection (a) shall not be subject
			 to—
					(1)disclosure under
			 any Federal or State law governing the disclosure to the public of information
			 held by an officer or an agency of the Federal Government or the respective
			 State; or
					(2)subpoena or discovery, or admission into
			 evidence, in any private civil action or administrative process, unless with
			 respect to any privilege held by the Nationwide Mortgage Licensing System and
			 Registry or the Secretary with respect to such information or material, the
			 person to whom such information or material pertains waives, in whole or in
			 part, in the discretion of such person, that privilege.
					(c)Coordination
			 with other lawAny State law, including any State open record
			 law, relating to the disclosure of confidential supervisory information or any
			 information or material described in subsection (a) that is inconsistent with
			 subsection (a) shall be superseded by the requirements of such provision to the
			 extent State law provides less confidentiality or a weaker privilege.
				(d)Public access to
			 informationThis section
			 shall not apply with respect to the information or material relating to the
			 employment history of, and publicly adjudicated disciplinary and enforcement
			 actions against, loan originators that is included in Nationwide Mortgage
			 Licensing System and Registry for access by the public.
				112.Liability
			 provisionsThe Secretary, any
			 State official or agency, any Federal banking agency, or any organization
			 serving as the administrator of the Nationwide Mortgage Licensing System and
			 Registry or a system established by the Secretary under section 108, or any
			 officer or employee of any such entity, shall not be subject to any civil
			 action or proceeding for monetary damages by reason of the good-faith action or
			 omission of any officer or employee of any such entity, while acting within the
			 scope of office or employment, relating to the collection, furnishing, or
			 dissemination of information concerning persons who are loan originators or are
			 applying for licensing or registration as loan originators.
			113.Enforcement under
			 HUD backup licensing system
				(a)Summons
			 authorityThe Secretary
			 may—
					(1)examine any books,
			 papers, records, or other data of any loan originator operating in any State
			 which is subject to a licensing system established by the Secretary under
			 section 107; and
					(2)summon any loan originator referred to in
			 paragraph (1) or any person having possession, custody, or care of the reports
			 and records relating to such loan originator, to appear before the Secretary or
			 any delegate of the Secretary at a time and place named in the summons and to
			 produce such books, papers, records, or other data, and to give testimony,
			 under oath, as may be relevant or material to an investigation of such loan
			 originator for compliance with the requirements of this title.
					(b)Examination
			 authority
					(1)In
			 generalIf the Secretary
			 establishes a licensing system under section 107 for any State, the Secretary
			 shall appoint examiners for the purposes of administering such section.
					(2)Power to
			 examineAny examiner
			 appointed under paragraph (1) shall have power, on behalf of the Secretary, to
			 make any examination of any loan originator operating in any State which is
			 subject to a licensing system established by the Secretary under section 107
			 whenever the Secretary determines an examination of any loan originator is
			 necessary to determine the compliance by the originator with this title.
					(3)Report of
			 examinationEach examiner
			 appointed under paragraph (1) shall make a full and detailed report of
			 examination of any loan originator examined to the Secretary.
					(4)Administration
			 of oaths and affirmations; evidenceIn connection with examinations of loan
			 originators operating in any State which is subject to a licensing system
			 established by the Secretary under section 107, or with other types of
			 investigations to determine compliance with applicable law and regulations, the
			 Secretary and examiners appointed by the Secretary may administer oaths and
			 affirmations and examine and take and preserve testimony under oath as to any
			 matter in respect to the affairs of any such loan originator.
					(5)AssessmentsThe cost of conducting any examination of
			 any loan originator operating in any State which is subject to a licensing
			 system established by the Secretary under section 107 shall be assessed by the
			 Secretary against the loan originator to meet the Secretary’s expenses in
			 carrying out such examination.
					(c)Cease and desist
			 proceeding
					(1)Authority of
			 secretaryIf the Secretary
			 finds, after notice and opportunity for hearing, that any person is violating,
			 has violated, or is about to violate any provision of this title, or any
			 regulation thereunder, with respect to a State which is subject to a licensing
			 system established by the Secretary under section 107, the Secretary may
			 publish such findings and enter an order requiring such person, and any other
			 person that is, was, or would be a cause of the violation, due to an act or
			 omission the person knew or should have known would contribute to such
			 violation, to cease and desist from committing or causing such violation and
			 any future violation of the same provision, rule, or regulation. Such order
			 may, in addition to requiring a person to cease and desist from committing or
			 causing a violation, require such person to comply, or to take steps to effect
			 compliance, with such provision or regulation, upon such terms and conditions
			 and within such time as the Secretary may specify in such order. Any such order
			 may, as the Secretary deems appropriate, require future compliance or steps to
			 effect future compliance, either permanently or for such period of time as the
			 Secretary may specify, with such provision or regulation with respect to any
			 loan originator.
					(2)HearingThe notice instituting proceedings pursuant
			 to paragraph (1) shall fix a hearing date not earlier than 30 days nor later
			 than 60 days after service of the notice unless an earlier or a later date is
			 set by the Secretary with the consent of any respondent so served.
					(3)Temporary
			 orderWhenever the Secretary
			 determines that the alleged violation or threatened violation specified in the
			 notice instituting proceedings pursuant to paragraph (1), or the continuation
			 thereof, is likely to result in significant dissipation or conversion of
			 assets, significant harm to consumers, or substantial harm to the public
			 interest prior to the completion of the proceedings, the Secretary may enter a
			 temporary order requiring the respondent to cease and desist from the violation
			 or threatened violation and to take such action to prevent the violation or
			 threatened violation and to prevent dissipation or conversion of assets,
			 significant harm to consumers, or substantial harm to the public interest as
			 the Secretary deems appropriate pending completion of such proceedings. Such an
			 order shall be entered only after notice and opportunity for a hearing, unless
			 the Secretary determines that notice and hearing prior to entry would be
			 impracticable or contrary to the public interest. A temporary order shall
			 become effective upon service upon the respondent and, unless set aside,
			 limited, or suspended by the Secretary or a court of competent jurisdiction,
			 shall remain effective and enforceable pending the completion of the
			 proceedings.
					(4)Review of
			 temporary orders
						(A)Review by
			 secretaryAt any time after the respondent has been served with a
			 temporary cease-and-desist order pursuant to paragraph (3), the respondent may
			 apply to the Secretary to have the order set aside, limited, or suspended. If
			 the respondent has been served with a temporary cease-and-desist order entered
			 without a prior hearing before the Secretary, the respondent may, within 10
			 days after the date on which the order was served, request a hearing on such
			 application and the Secretary shall hold a hearing and render a decision on
			 such application at the earliest possible time.
						(B)Judicial
			 reviewWithin—
							(i)10
			 days after the date the respondent was served with a temporary cease-and-desist
			 order entered with a prior hearing before the Secretary; or
							(ii)10
			 days after the Secretary renders a decision on an application and hearing under
			 paragraph (1), with respect to any temporary cease-and-desist order entered
			 without a prior hearing before the Secretary,
							the
			 respondent may apply to the United States district court for the district in
			 which the respondent resides or has its principal place of business, or for the
			 District of Columbia, for an order setting aside, limiting, or suspending the
			 effectiveness or enforcement of the order, and the court shall have
			 jurisdiction to enter such an order. A respondent served with a temporary
			 cease-and-desist order entered without a prior hearing before the Secretary may
			 not apply to the court except after hearing and decision by the Secretary on
			 the respondent's application under subparagraph (A).(C)No automatic
			 stay of temporary orderThe commencement of proceedings under
			 subparagraph (B) shall not, unless specifically ordered by the court, operate
			 as a stay of the Secretary's order.
						(5)Authority of the
			 Secretary to prohibit persons from serving as loan originatorsIn any cease-and-desist proceeding under
			 paragraph (1), the Secretary may issue an order to prohibit, conditionally or
			 unconditionally, and permanently or for such period of time as the Secretary
			 shall determine, any person who has violated this title or regulations
			 thereunder, from acting as a loan originator if the conduct of that person
			 demonstrates unfitness to serve as a loan originator.
					(d)Authority of the
			 secretary To assess money penalties
					(1)In
			 generalThe Secretary may
			 impose a civil penalty on a loan originator operating in any State which is
			 subject to licensing system established by the Secretary under section 107 if
			 the Secretary finds, on the record after notice and opportunity for hearing,
			 that such loan originator has violated or failed to comply with any requirement
			 of this title or any regulation prescribed by the Secretary under this title or
			 order issued under subsection (c).
					(2)Maximum amount
			 of penaltyThe maximum amount
			 of penalty for each act or omission described in paragraph (1) shall be $5,000
			 for each day the violation continues.
					IIResidential
			 Mortgage Loan Disclosures
			201.Required
			 disclosures
				(a)Additional
			 informationSection 128(a) of Truth in Lending Act (15 U.S.C.
			 1638(a)) is amended by adding at the end the following new paragraphs:
					
						(16)In the case of an extension of credit that
				is secured by the dwelling of a consumer, under which the annual rate of
				interest is variable, or with respect to which the regular payments may
				otherwise be variable, in addition to the other disclosures required under this
				subsection, the disclosures provided under this subsection shall state the
				maximum amount of the regular required payments on the loan, based on the
				maximum interest rate allowed, introduced with the following language in
				conspicuous type size and format:Your payment can go as high as
				$__, the blank to be filled in with the maximum possible payment
				amount.
						(17)In the case of a residential mortgage loan
				for which an escrow or impound account will be established for the payment of
				all applicable taxes, insurance, and assessments, the following statement:
				Your payments will be increased to cover taxes and insurance. In the
				first year, you will pay an additional $__ [insert the amount of the monthly
				payment to the account] every month to cover the costs of taxes and
				insurance..
						(18)In the case of a variable rate residential
				mortgage loan for which an escrow or impound account will be established for
				the payment of all applicable taxes, insurance, and assessments—
							(A)the amount of initial monthly payment due
				under the loan for the payment of principal and interest, and the amount of
				such initial monthly payment including the monthly payment deposited in the
				account for the payment of all applicable taxes, insurance, and assessments;
				and
							(B)the amount of the fully indexed monthly
				payment due under the loan for the payment of principal and interest, and the
				amount of such fully indexed monthly payment including the monthly payment
				deposited in the account for the payment of all applicable taxes, insurance,
				and assessments.
							(19)In the case of a residential mortgage loan,
				the aggregate amount of settlement charges for all settlement services provided
				in connection with the loan, the amount of charges that are included in the
				loan and the amount of such charges the borrower must pay at closing, the
				approximate amount of the wholesale rate of funds in connection with the loan,
				and the aggregate amount of other fees or required payments in connection with
				the loan.
						(20)In the case of a residential mortgage loan,
				the aggregate amount of fees paid to the mortgage originator in connection with
				the loan, the amount of such fees paid directly by the consumer, and any
				additional amount received by the originator from the creditor based on the
				interest rate of the
				loan.
						.
				(b)TimingSection
			 128(b) of the Truth in Lending Act (15 U.S.C. 1638(b)) is amended by adding at
			 the end the following new paragraph:
					
						(4)Residential
				mortgage loan disclosuresIn
				the case of a residential mortgage loan, the information required to be
				disclosed under subsection (a) with respect to such loan shall be disclosed
				before the earlier of—
							(A)the time required
				under the first sentence of paragraph (1); or
							(B)the end of the
				3-day period beginning on the date the application for the loan from a consumer
				is received by the
				creditor.
							.
				(c)Enhanced
			 mortgage loan disclosuresSection 128(b)(2) of the Truth in Lending
			 Act (15 U.S.C. 1638(b)(2)) is amended—
					(1)by
			 striking (2) In the and inserting the following:
						
							(2)Mortgage
				disclosures
								(A)In
				generalIn
				the
								;
					(2)by striking
			 a residential mortgage transaction, as defined in section 103(w)
			 and inserting any extension of credit that is secured by the dwelling of
			 a consumer;
					(3)by striking
			 shall be made in accordance and all that follows through
			 extended, or;
					(4)by
			 striking If the and all that follows through the end of the
			 paragraph and inserting the following new subparagraphs:
						
							(B)Statement and
				timing of disclosuresIn the
				case of an extension of credit that is secured by the dwelling of a consumer,
				in addition to the other disclosures required by subsection (a), the
				disclosures provided under this paragraph shall state in conspicuous type size
				and format, the following: You are not required to complete this
				agreement merely because you have received these disclosures or signed a loan
				application..
								(i)state in
				conspicuous type size and format, the following: You are not required to
				complete this agreement merely because you have received these disclosures or
				signed a loan application.; and
								(ii)be furnished to
				the borrower not later than 7 business days before the date of consummation of
				the transaction, subject to subparagraph (D).
								(C)Variable rates
				or payment schedulesIn the
				case of an extension of credit that is secured by the dwelling of a consumer,
				under which the annual rate of interest is variable, or with respect to which
				the regular payments may otherwise be variable, in addition to the other
				disclosures required by subsection (a), the disclosures provided under this
				paragraph shall label the payment schedule as follows: Payment Schedule:
				Payments Will Vary Based on Interest Rate Changes..
							(D)Updating
				aprIn any case in which the disclosure statement provided 7
				business days before the date of consummation of the transaction contains an
				annual percentage rate of interest that is no longer accurate, as determined
				under section 107(c), the creditor shall furnish an additional, corrected
				statement to the borrower, not later than 3 business days before the date of
				consummation of the
				transaction.
							.
					202.Disclosures
			 required in monthly statements for residential mortgage loansSection 128 of the Truth in Lending Act (15
			 U.S.C. 1638) is amended by adding at the end the following new
			 subsection:
				
					(e)Periodic
				statements for residential mortgage loans
						(1)In
				generalThe creditor, assignee, or servicer with respect to any
				residential mortgage loan shall transmit to the obligor, for each billing
				cycle, a statement setting forth each of the following items, to the extent
				applicable, in a conspicuous and prominent manner:
							(A)The amount of the principal obligation
				under the mortgage.
							(B)The current
				interest rate in effect for the loan.
							(C)The date on which
				the interest rate may next reset or adjust.
							(D)The amount of any
				prepayment fee to be charged, if any.
							(E)A description of any
				late payment fees.
							(F)A telephone number
				and electronic mail address that may be used by the obligor to obtain
				information regarding the mortgage.
							(G)Such other
				information as the Board may prescribe in regulations.
							(2)Development and
				use of standard formThe
				Federal banking agencies shall jointly develop and prescribe a standard form
				for the disclosure required under this subsection, taking into account that the
				statements required may be transmitted in writing or
				electronically.
						.
			IIIOffice of
			 Housing Counseling
			301.Short
			 titleThis title may be cited
			 as the Expand and Preserve Home Ownership Through Counseling
			 Act.
			302.Establishment of
			 Office of Housing CounselingSection 4 of the Department of
			 Housing and Urban Development Act (42
			 U.S.C. 3533) is amended by adding at the end the following new
			 subsection:
				
					(g)Office of
				Housing Counseling
						(1)EstablishmentThere
				is established, in the Office of the Secretary, the Office of Housing
				Counseling.
						(2)DirectorThere
				is established the position of Director of Housing Counseling. The Director
				shall be the head of the Office of Housing Counseling and shall be appointed by
				the Secretary. Such position shall be a career-reserved position in the Senior
				Executive Service.
						(3)Functions
							(A)In
				generalThe Director shall have ultimate responsibility within
				the Department, except for the Secretary, for all activities and matters
				relating to homeownership counseling and rental housing counseling,
				including—
								(i)research, grant
				administration, public outreach, and policy development relating to such
				counseling; and
								(ii)establishment,
				coordination, and administration of all regulations, requirements, standards,
				and performance measures under programs and laws administered by the Department
				that relate to housing counseling, homeownership counseling (including
				maintenance of homes), mortgage-related counseling (including home equity
				conversion mortgages and credit protection options to avoid foreclosure), and
				rental housing counseling, including the requirements, standards, and
				performance measures relating to housing counseling.
								(B)Specific
				functionsThe Director shall
				carry out the functions assigned to the Director and the Office under this
				section and any other provisions of law. Such functions shall include
				establishing rules necessary for—
								(i)the
				counseling procedures under section 106(g)(1) of the
				Housing and Urban Development Act of
				1968 (12 U.S.C. 1701x(h)(1));
								(ii)carrying out all
				other functions of the Secretary under section 106(g) of the
				Housing and Urban Development Act of
				1968, including the establishment, operation, and publication of the
				availability of the toll-free telephone number under paragraph (2) of such
				section;
								(iii)carrying out
				section 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2604)
				for home buying information booklets prepared pursuant to such section;
								(iv)carrying out the
				certification program under section 106(e) of the
				Housing and Urban Development Act of
				1968 (12 U.S.C. 1701x(e));
								(v)carrying out the
				assistance program under section 106(a)(4) of the
				Housing and Urban Development Act of
				1968, including criteria for selection of applications to receive
				assistance;
								(vi)carrying out any
				functions regarding abusive, deceptive, or unscrupulous lending practices
				relating to residential mortgage loans that the Secretary considers
				appropriate, which shall include conducting the study under section 6 of the
				Expand and Preserve Home Ownership Through Counseling Act;
								(vii)providing for
				operation of the advisory committee established under paragraph (4) of this
				subsection;
								(viii)collaborating
				with community-based organizations with expertise in the field of housing
				counseling; and
								(ix)providing for the
				building of capacity to provide housing counseling services in areas that lack
				sufficient services.
								(4)Advisory
				Committee
							(A)In
				generalThe Secretary shall appoint an advisory committee to
				provide advice regarding the carrying out of the functions of the
				Director.
							(B)MembersSuch
				advisory committee shall consist of not more than 12 individuals, and the
				membership of the committee shall equally represent all aspects of the mortgage
				and real estate industry, including consumers.
							(C)TermsExcept
				as provided in subparagraph (D), each member of the advisory committee shall be
				appointed for a term of 3 years. Members may be reappointed at the discretion
				of the Secretary.
							(D)Terms of initial
				appointeesAs designated by the Secretary at the time of
				appointment, of the members first appointed to the advisory committee, 4 shall
				be appointed for a term of 1 year and 4 shall be appointed for a term of 2
				years.
							(E)Prohibition of
				pay; travel expensesMembers of the advisory committee shall
				serve without pay, but shall receive travel expenses, including per diem in
				lieu of subsistence, in accordance with applicable provisions under subchapter
				I of chapter 57 of title 5, United States Code.
							(F)Advisory role
				onlyThe advisory committee shall have no role in reviewing or
				awarding housing counseling grants.
							(5)Scope of
				homeownership counselingIn carrying out the responsibilities of
				the Director, the Director shall ensure that homeownership counseling provided
				by, in connection with, or pursuant to any function, activity, or program of
				the Department addresses the entire process of homeownership, including the
				decision to purchase a home, the selection and purchase of a home, issues
				arising during or affecting the period of ownership of a home (including
				refinancing, default and foreclosure, and other financial decisions), and the
				sale or other disposition of a
				home.
						.
			303.Counseling
			 procedures
				(a)In
			 generalSection 106 of the Housing
			 and Urban Development Act of 1968 (12 U.S.C. 1701x) is amended by
			 adding at the end the following new subsection:
					
						(g)Procedures and
				activities
							(1)Counseling
				procedures
								(A)In
				generalThe Secretary shall establish, coordinate, and monitor
				the administration by the Department of Housing and Urban Development of the
				counseling procedures for homeownership counseling and rental housing
				counseling provided in connection with any program of the Department, including
				all requirements, standards, and performance measures that relate to
				homeownership and rental housing counseling.
								(B)Homeownership
				counselingFor purposes of this subsection and as used in the
				provisions referred to in this subparagraph, the term homeownership
				counseling means counseling related to homeownership and residential
				mortgage loans. Such term includes counseling related to homeownership and
				residential mortgage loans that is provided pursuant to—
									(i)section 105(a)(20)
				of the Housing and Community Development Act of
				1974 (42 U.S.C. 5305(a)(20));
									(ii)in
				the United States Housing Act of
				1937—
										(I)section 9(e) (42
				U.S.C. 1437g(e));
										(II)section
				8(y)(1)(D) (42 U.S.C. 1437f(y)(1)(D));
										(III)section
				18(a)(4)(D) (42 U.S.C. 1437p(a)(4)(D));
										(IV)section 23(c)(4)
				(42 U.S.C. 1437u(c)(4));
										(V)section 32(e)(4)
				(42 U.S.C. 1437z–4(e)(4));
										(VI)section
				33(d)(2)(B) (42 U.S.C. 1437z–5(d)(2)(B));
										(VII)sections
				302(b)(6) and 303(b)(7) (42 U.S.C. 1437aaa–1(b)(6), 1437aaa–2(b)(7));
				and
										(VIII)section
				304(c)(4) (42 U.S.C. 1437aaa–3(c)(4));
										(iii)section
				302(a)(4) of the American Homeownership and Economic Opportunity Act of 2000
				(42 U.S.C. 1437f note);
									(iv)sections
				233(b)(2) and 258(b) of the Cranston-Gonzalez
				National Affordable Housing Act (42 U.S.C. 12773(b)(2),
				12808(b));
									(v)this section and
				section 101(e) of the Housing and Urban
				Development Act of 1968 (12 U.S.C. 1701x, 1701w(e));
									(vi)section
				220(d)(2)(G) of the Low-Income Housing Preservation and Resident Homeownership
				Act of 1990 (12 U.S.C. 4110(d)(2)(G));
									(vii)sections
				422(b)(6), 423(b)(7), 424(c)(4), 442(b)(6), and 443(b)(6) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12872(b)(6), 12873(b)(7), 12874(c)(4), 12892(b)(6),
				and 12893(b)(6));
									(viii)section
				491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11408(b)(1)(F)(iii));
									(ix)sections 202(3)
				and 810(b)(2)(A) of the Native American Housing and Self-Determination Act of
				1996 (25 U.S.C. 4132(3), 4229(b)(2)(A));
									(x)in
				the National Housing Act—
										(I)in section 203 (12
				U.S.C. 1709), the penultimate undesignated paragraph of paragraph (2) of
				subsection (b), subsection (c)(2)(A), and subsection (r)(4);
										(II)subsections (a)
				and (c)(3) of section 237 (12 U.S.C. 1715z–2); and
										(III)subsections
				(d)(2)(B) and (m)(1) of section 255 (12 U.S.C. 1715z–20);
										(xi)section
				502(h)(4)(B) of the Housing Act of
				1949 (42 U.S.C. 1472(h)(4)(B)); and
									(xii)section 508 of
				the Housing and Urban Development Act
				of 1970 (12 U.S.C. 1701z–7).
									(C)Rental housing
				counselingFor purposes of this subsection, the term rental
				housing counseling means counseling related to rental of residential
				property, which may include counseling regarding future homeownership
				opportunities and providing referrals for renters and prospective renters to
				entities providing counseling and shall include counseling related to such
				topics that is provided pursuant to—
									(i)section 105(a)(20)
				of the Housing and Community Development Act of
				1974 (42 U.S.C. 5305(a)(20));
									(ii)in the
				United States Housing Act of
				1937—
										(I)section 9(e) (42
				U.S.C. 1437g(e));
										(II)section
				18(a)(4)(D) (42 U.S.C. 1437p(a)(4)(D));
										(III)section 23(c)(4)
				(42 U.S.C. 1437u(c)(4));
										(IV)section 32(e)(4)
				(42 U.S.C. 1437z–4(e)(4));
										(V)section
				33(d)(2)(B) (42 U.S.C. 1437z–5(d)(2)(B)); and
										(VI)section 302(b)(6)
				(42 U.S.C. 1437aaa–1(b)(6));
										(iii)section
				233(b)(2) of the Cranston-Gonzalez National
				Affordable Housing Act (42 U.S.C. 12773(b)(2));
									(iv)section 106 of the
				Housing and Urban Development Act of
				1968 (12 U.S.C. 1701x);
									(v)section 422(b)(6) of
				the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 12872(b)(6));
									(vi)section
				491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11408(b)(1)(F)(iii));
									(vii)sections 202(3)
				and 810(b)(2)(A) of the Native American Housing and Self-Determination Act of
				1996 (25 U.S.C. 4132(3), 4229(b)(2)(A)); and
									(viii)the rental
				assistance program under section 8 of the United
				States Housing Act of 1937 (42 U.S.C. 1437f).
									(2)Standards for
				materialsThe Secretary, in
				conjunction with the advisory committee established under subsection (g)(4) of
				the Department of Housing and Urban Development Act, shall establish standards
				for materials and forms to be used, as appropriate, by organizations providing
				homeownership counseling services, including any recipients of assistance
				pursuant to subsection (a)(4).
							(3)Mortgage
				software systems
								(A)CertificationThe
				Secretary shall provide for the certification of various computer software
				programs for consumers to use in evaluating different residential mortgage loan
				proposals. The Secretary shall require, for such certification, that the
				mortgage software systems take into account—
									(i)the consumer’s
				financial situation and the cost of maintaining a home, including insurance,
				taxes, and utilities;
									(ii)the amount of time
				the consumer expects to remain in the home or expected time to maturity of the
				loan;
									(iii)such other
				factors as the Secretary considers appropriate to assist the consumer in
				evaluating whether to pay points, to lock in an interest rate, to select an
				adjustable or fixed rate loan, to select a conventional or government-insured
				or guaranteed loan and to make other choices during the loan application
				process.
									If the
				Secretary determines that available existing software is inadequate to assist
				consumers during the residential mortgage loan application process, the
				Secretary shall arrange for the development by private sector software
				companies of new mortgage software systems that meet the Secretary’s
				specifications.(B)Use and initial
				availabilitySuch certified computer software programs shall be
				used to supplement, not replace, housing counseling. The Secretary shall
				provide that such programs are initially used only in connection with the
				assistance of housing counselors certified pursuant to subsection (e).
								(C)AvailabilityAfter
				a period of initial availability under subparagraph (B) as the Secretary
				considers appropriate, the Secretary shall take reasonable steps to make
				mortgage software systems certified pursuant to this paragraph widely available
				through the Internet and at public locations, including public libraries,
				senior-citizen centers, public housing sites, offices of public housing
				agencies that administer rental housing assistance vouchers, and housing
				counseling centers.
								(4)National public
				service multimedia campaigns to promote housing counseling
								(A)In
				generalThe Director of
				Housing Counseling shall develop, implement, and conduct national public
				service multimedia campaigns designed to make persons facing mortgage
				foreclosure, persons considering a subprime mortgage loan to purchase a home,
				elderly persons, persons who face language barriers, low-income persons, and
				other potentially vulnerable consumers aware that it is advisable, before
				seeking or maintaining a residential mortgage loan, to obtain homeownership
				counseling from an unbiased and reliable sources and that such homeownership
				counseling is available, including through programs sponsored by the Secretary
				of Housing and Urban Development.
								(B)Contact
				informationEach segment of
				the multimedia campaign under subparagraph (A) shall publicize the toll-free
				telephone number and web site of the Department of Housing and Urban
				Development through which persons seeking housing counseling can locate a
				housing counseling agency in their State that is certified by the Secretary of
				Housing and Urban Development and can provide advice on buying a home, renting,
				defaults, foreclosures, credit issues, and reverse mortgages.
								(C)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary, not to exceed $3,000,000 for
				fiscal years 2009, 2010, and 2011 for the development, implementation, and
				conducting of national public service multimedia campaigns under this
				paragraph.
								(5)Education
				programsThe Secretary shall provide advice and technical
				assistance to States, units of general local government, and nonprofit
				organizations regarding the establishment and operation of, including
				assistance with the development of content and materials for, educational
				programs to inform and educate consumers, particularly those most vulnerable
				with respect to residential mortgage loans (such as elderly persons, persons
				facing language barriers, low-income persons, and other potentially vulnerable
				consumers), regarding home mortgages, mortgage refinancing, home equity loans,
				and home repair
				loans.
							.
				(b)Conforming
			 amendments to grant program for homeownership counseling
			 organizationsSection 106(c)(5)(A)(ii) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(c)(5)(A)(ii)) is amended—
					(1)in subclause
			 (III), by striking and at the end;
					(2)in subclause (IV)
			 by striking the period at the end and inserting ; and;
			 and
					(3)by inserting after
			 subclause (IV) the following new subclause:
						
							(V)notify the housing
				or mortgage applicant of the availability of mortgage software systems provided
				pursuant to subsection
				(g)(3).
							.
					304.Grants for
			 housing counseling assistanceSection 106(a) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(a)(3)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Homeownership and rental counseling
				assistance
						(A)In generalThe
				Secretary shall make financial assistance available under this paragraph to
				States, units of general local governments, and nonprofit organizations
				providing homeownership or rental counseling (as such terms are defined in
				subsection (g)(1)).
						(B)Qualified entitiesThe
				Secretary shall establish standards and guidelines for eligibility of
				organizations (including governmental and nonprofit organizations) to receive
				assistance under this paragraph.
						(C)DistributionAssistance
				made available under this paragraph shall be distributed in a manner that
				encourages efficient and successful counseling programs.
						(D)Authorization of
				appropriationsThere are authorized to be appropriated
				$45,000,000 for each of fiscal years 2009 through 2012 for—
							(i)the operations of the Office of
				Housing Counseling of the Department of Housing and Urban Development;
							(ii)the responsibilities of the
				Secretary under paragraphs (2) through (5) of subsection (g); and
							(iii)assistance pursuant to this
				paragraph for entities providing homeownership and rental
				counseling.
							.
			305.Requirements to
			 use HUD-certified counselors under HUD programsSection 106(e) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(e)) is amended—
				(1)by striking
			 paragraph (1) and inserting the following new paragraph:
					
						(1)Requirement for
				assistanceAn organization may not receive assistance for
				counseling activities under subsection (a)(1)(iii), (a)(2), (a)(4), (c), or (d)
				of this section, or under section 101(e), unless the organization, or the
				individuals through which the organization provides such counseling, has been
				certified by the Secretary under this subsection as competent to provide such
				counseling.
						;
				(2)in
			 paragraph (2)—
					(A)by inserting
			 and for certifying organizations before the period at the end of
			 the first sentence; and
					(B)in the second
			 sentence by striking for certification and inserting ,
			 for certification of an organization, that each individual through which the
			 organization provides counseling shall demonstrate, and, for certification of
			 an individual,;
					(3)in paragraph (3),
			 by inserting organizations and before
			 individuals;
				(4)by redesignating
			 paragraph (3) as paragraph (5); and
				(5)by inserting after
			 paragraph (2) the following new paragraphs:
					
						(3)Requirement
				under hud programsAny homeownership counseling or rental housing
				counseling (as such terms are defined in subsection (g)(1)) required under, or
				provided in connection with, any program administered by the Department of
				Housing and Urban Development shall be provided only by organizations or
				counselors certified by the Secretary under this subsection as competent to
				provide such counseling.
						(4)OutreachThe
				Secretary shall take such actions as the Secretary considers appropriate to
				ensure that individuals and organizations providing homeownership or rental
				housing counseling are aware of the certification requirements and standards of
				this subsection and of the training and certification programs under subsection
				(f).
						.
				306.Study of
			 defaults and foreclosuresThe
			 Secretary of Housing and Urban Development shall conduct an extensive study of
			 the root causes of default and foreclosure of home loans, using as much
			 empirical data as are available. The study shall also examine the role of
			 escrow accounts in helping prime and nonprime borrowers to avoid defaults and
			 foreclosures. Not later than 12 months after the date of the enactment of this
			 Act, the Secretary shall submit to the Congress a preliminary report regarding
			 the study. Not later than 24 months after such date of enactment, the Secretary
			 shall submit a final report regarding the results of the study, which shall
			 include any recommended legislation relating to the study, and recommendations
			 for best practices and for a process to identify populations that need
			 counseling the most.
			307.Definitions for
			 counseling-related programsSection 106 of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x), as amended by the preceding provisions of this title,
			 is further amended by adding at the end the following new subsection:
				
					(h)DefinitionsFor
				purposes of this section:
						(1)Nonprofit
				organizationThe term nonprofit organization has the
				meaning given such term in section 104(5) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12704(5)), except that subparagraph (D) of such
				section shall not apply for purposes of this section.
						(2)StateThe
				term State means each of the several States, the Commonwealth of
				Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
				Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
				Pacific, or any other possession of the United States.
						(3)Unit of general
				local governmentThe term unit of general local
				government means any city, county, parish, town, township, borough,
				village, or other general purpose political subdivision of a
				State.
						.
			308.Updating and
			 simplification of mortgage information bookletSection 5 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604) is amended—
				(1)in the section
			 heading, by striking special and inserting
			 home
			 buying;
				(2)by striking
			 subsections (a) and (b) and inserting the following new subsections:
					
						(a)Preparation and
				distributionThe Secretary shall prepare, at least once every 5
				years, a booklet to help consumers applying for federally related mortgage
				loans to understand the nature and costs of real estate settlement services.
				The Secretary shall prepare the booklet in various languages and cultural
				styles, as the Secretary determines to be appropriate, so that the booklet is
				understandable and accessible to homebuyers of different ethnic and cultural
				backgrounds. The Secretary shall distribute such booklets to all lenders that
				make federally related mortgage loans. The Secretary shall also distribute to
				such lenders lists, organized by location, of homeownership counselors
				certified under section 106(e) of the Housing
				and Urban Development Act of 1968 (12 U.S.C. 1701x(e)) for use in
				complying with the requirement under subsection (c) of this section.
						(b)ContentsEach
				booklet shall be in such form and detail as the Secretary shall prescribe and,
				in addition to such other information as the Secretary may provide, shall
				include in plain and understandable language the following information:
							(1)A description and
				explanation of the nature and purpose of the costs incident to a real estate
				settlement or a federally related mortgage loan. The description and
				explanation shall provide general information about the mortgage process as
				well as specific information concerning, at a minimum—
								(A)balloon
				payments;
								(B)prepayment
				penalties; and
								(C)the trade-off
				between closing costs and the interest rate over the life of the loan.
								(2)An explanation and
				sample of the uniform settlement statement required by section 4.
							(3)A list and
				explanation of lending practices, including those prohibited by the Truth in
				Lending Act or other applicable Federal law, and of other unfair practices and
				unreasonable or unnecessary charges to be avoided by the prospective buyer with
				respect to a real estate settlement.
							(4)A list and
				explanation of questions a consumer obtaining a federally related mortgage loan
				should ask regarding the loan, including whether the consumer will have the
				ability to repay the loan, whether the consumer sufficiently shopped for the
				loan, whether the loan terms include prepayment penalties or balloon payments,
				and whether the loan will benefit the borrower.
							(5)An explanation of
				the right of rescission as to certain transactions provided by sections 125 and
				129 of the Truth in Lending Act.
							(6)A brief
				explanation of the nature of a variable rate mortgage and a reference to the
				booklet entitled Consumer Handbook on Adjustable Rate Mortgages,
				published by the Board of Governors of the Federal Reserve System pursuant to
				section 226.19(b)(1) of title 12, Code of Federal Regulations, or to any
				suitable substitute of such booklet that such Board of Governors may
				subsequently adopt pursuant to such section.
							(7)A brief
				explanation of the nature of a home equity line of credit and a reference to
				the pamphlet required to be provided under section 127A of the Truth in Lending
				Act.
							(8)Information about
				homeownership counseling services made available pursuant to section 106(a)(4)
				of the Housing and Urban Development
				Act of 1968 (12 U.S.C. 1701x(a)(4)), a recommendation that the
				consumer use such services, and notification that a list of certified providers
				of homeownership counseling in the area, and their contact information, is
				available.
							(9)An explanation of
				the nature and purpose of escrow accounts when used in connection with loans
				secured by residential real estate and the requirements under section 10 of
				this Act regarding such accounts.
							(10)An explanation of
				the choices available to buyers of residential real estate in selecting persons
				to provide necessary services incidental to a real estate settlement.
							(11)An explanation of
				a consumer’s responsibilities, liabilities, and obligations in a mortgage
				transaction.
							(12)An explanation of
				the nature and purpose of real estate appraisals, including the difference
				between an appraisal and a home inspection.
							(13)Notice that the
				Office of Housing of the Department of Housing and Urban Development has made
				publicly available a brochure regarding loan fraud and a World Wide Web address
				and toll-free telephone number for obtaining the brochure.
							The
				booklet prepared pursuant to this section shall take into consideration
				differences in real estate settlement procedures that may exist among the
				several States and territories of the United States and among separate
				political subdivisions within the same State and
				territory.;
				(3)in subsection (c),
			 by inserting at the end the following new sentence: Each lender shall
			 also include with the booklet a reasonably complete or updated list of
			 homeownership counselors who are certified pursuant to section 106(e) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(e)) and located in the area of the lender.;
			 and
				(4)in subsection (d),
			 by inserting after the period at the end of the first sentence the following:
			 The lender shall provide the HUD-issued booklet in the version that is
			 most appropriate for the person receiving it..
				IVIncentives for
			 Best Practices and Mortgage Loan Modification
			401.CRA credit for
			 certain lender practicesSection 804 of the Community Reinvestment
			 Act of 1977 (12 U.S.C. 2903) is amended by adding at the end the following new
			 subsection:
				
					(d)Efforts on behalf
				of subprime borrowersIn assessing and taking into account, under
				subsection (a), the record of a regulated financial institution, the
				appropriate Federal financial supervisory agency may consider as a factor, in
				accordance with such guidelines as the agency may issue, any of the following
				programs undertaken by the institution:
						(1)A program to provide or support the
				provision of home ownership or credit counseling to low- and moderate-income
				consumer borrowers through programs reasonably available to the consumer that
				have been certified or approved by the Secretary of Housing and Urban
				Development for such purpose.
						(2)A program to provide or support the
				provision of foreclosure-prevention counseling and other prevention efforts to
				low- and moderate-income consumer borrowers through programs reasonably
				available to the consumer that have been certified or approved by the Secretary
				of Housing and Urban Development for such purpose.
						(3)A program to transition low- and
				moderate-income consumer borrowers from higher-cost mortgage loans to
				lower-cost mortgage
				loans.
						.
			402.Safe harbor for
			 qualified loan modifications or workout plans for certain residential mortgage
			 loans
				(a)Standard for
			 loan modifications or workout plansAbsent specific contractual
			 provisions to the contrary—
					(1)the duty to
			 maximize, or to not adversely affect, the recovery of total proceeds from
			 pooled residential mortgage loans is owed by a servicer of such pooled loans to
			 the securitization vehicle for the benefit of all investors and holders of
			 beneficial interests in the pooled loans, in the aggregate, and not to any
			 individual party or group of parties; and
					(2)a
			 servicer of pooled residential mortgage loans shall be deemed to be acting on
			 behalf of the securitization vehicle in the best interest of all investors and
			 holders of beneficial interests in the pooled loans, in the aggregate, if for a
			 loan that is in payment default under the loan agreement or for which payment
			 default is imminent or reasonably foreseeable, the loan servicer makes
			 reasonable and documented efforts to implement a modification or workout plan
			 or, if such efforts are unsuccessful or such plan would be infeasible, engages
			 in other loss mitigation, including accepting a short payment or partial
			 discharge of principal, or agreeing to a short sale of the property, to the
			 extent that the servicer reasonably believes the modification or workout plan
			 or other mitigation actions will maximize the net present value to be realized
			 on the loan over that which would be realized through foreclosure.
					(b)Safe
			 harborAbsent specific contractual provisions to the contrary, a
			 servicer of a residential mortgage loan that acts in a manner consistent with
			 the duty set forth in subsection (a), shall not be liable for entering into a
			 qualified loan modification or workout plan, to—
					(1)any person, based
			 on that person’s ownership of a residential mortgage loan or any interest in a
			 pool of residential mortgage loans or in securities that distribute payments
			 out of the principal, interest and other payments in loans on the pool;
					(2)any person who is
			 obligated to make payments determined in reference to any loan or any interest
			 referred to in paragraph (1); or
					(3)any person that insures any loan or any
			 interest referred to in paragraph (1) under any law or regulation of the United
			 States or any law or regulation of any State or political subdivision of any
			 State.
					(c)Rule of
			 constructionNo provision of this section shall be construed as
			 limiting the ability of a servicer to enter into loan modifications or workout
			 plans other than qualified loan modification or workout plans.
				(d)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)Qualified loan
			 modification or workout planThe term qualified loan
			 modification or workout plan means a modification or plan that—
						(A)is scheduled to
			 remain in place until the borrower sells or refinances the property, or for at
			 least 5 years from the date of adoption of the plan, whichever is
			 sooner;
						(B)does not provide
			 for a repayment schedule that results in negative amortization at any time;
			 and
						(C)does not require
			 the borrower to pay additional points and fees.
						(2)Residential
			 mortgage loan definedThe term residential mortgage
			 loan means a loan that is secured by a lien on an owner-occupied
			 residential dwelling.
					(3)Securitization
			 vehicleThe term securitization vehicle means a
			 trust, corporation, partnership, limited liability entity, special purpose
			 entity, or other structure that—
						(A)is the issuer, or
			 is created by the issuer, of mortgage pass-through certificates, participation
			 certificates, mortgage-backed securities, or other similar securities backed by
			 a pool of assets that includes residential mortgage loans; and
						(B)holds such
			 loans.
						(e)Effective
			 periodThis section shall apply only with respect to qualified
			 loan modification or workout plans initiated prior to January 1, 2011.
				VFHA
			 Modernization
			501.Short
			 titleThis title may be cited
			 as the Expanding American Homeownership Act of 2008.
			502.Findings and
			 purposes
				(a)FindingsThe
			 Congress finds that—
					(1)one of the primary
			 missions of the Federal Housing Administration (FHA) single family mortgage
			 insurance program is to reach borrowers who are underserved, or not served, by
			 the existing conventional mortgage marketplace;
					(2)the FHA program has
			 a long history of innovation, which includes pioneering the 30-year
			 self-amortizing mortgage and a safe-to-seniors reverse mortgage product, both
			 of which were once thought too risky to private lenders;
					(3)the FHA single
			 family mortgage insurance program traditionally has been a major provider of
			 mortgage insurance for home purchases;
					(4)the FHA mortgage
			 insurance premium structure, as well as FHA’s product offerings, should be
			 revised to reflect FHA’s enhanced ability to determine risk at the loan level
			 and to allow FHA to better respond to changes in the mortgage market;
					(5)during past
			 recessions, including the oil-patch downturns in the mid-1980s, FHA remained a
			 viable credit enhancer and was therefore instrumental in preventing a more
			 catastrophic collapse in housing markets and a greater loss of homeowner
			 equity; and
					(6)as housing price
			 appreciation slows and interest rates rise, many homeowners and prospective
			 homebuyers will need the less-expensive, safer financing alternative that FHA
			 mortgage insurance provides.
					(b)PurposesThe
			 purposes of this title are—
					(1)to provide
			 flexibility to FHA to allow for the insurance of housing loans for low- and
			 moderate-income homebuyers during all economic cycles in the mortgage
			 market;
					(2)to modernize the
			 FHA single family mortgage insurance program by making it more reflective of
			 enhancements to loan-level risk assessments and changes to the mortgage market;
			 and
					(3)to adjust the loan
			 limits for the single family mortgage insurance program to reflect rising house
			 prices and the increased costs associated with new construction.
					503.Maximum
			 principal loan obligationParagraph (2) of section 203(b) of the
			 National Housing Act (12 U.S.C.
			 1709(b)(2)) is amended—
				(1)by striking
			 subparagraphs (A) and (B) and inserting the following new subparagraphs:
					
						(A)not to exceed the
				lesser of—
							(i)in
				the case of a 1-family residence, the median 1-family house price in the area,
				as determined by the Secretary; and in the case of a 2-, 3-, or 4-family
				residence, the percentage of such median price that bears the same ratio to
				such median price as the dollar amount limitation in effect under section
				305(a)(2) of the Federal Home Loan Mortgage
				Corporation Act (12 U.S.C. 1454(a)(2)) for a 2-, 3-, or 4-family
				residence, respectively, bears to the dollar amount limitation in effect under
				such section for a 1-family residence; or
							(ii)132 percent of
				the dollar amount limitation in effect for 2007 under such section 305(a)(2)
				for a residence of the applicable size (without regard to any authority to
				increase such limitations with respect to properties located in Alaska, Guam,
				Hawaii, or the Virgin Islands), except that each such maximum dollar amount
				shall be adjusted effective January 1 of each year beginning with 2009, by
				adding to or subtracting from each such amount (as it may have been previously
				adjusted) a percentage thereof equal to the percentage increase or decrease,
				during the most recently completed 12-month or 4-quarter period ending before
				the time of determining such annual adjustment, in an housing price index
				developed or selected by the Secretary for purposes of adjustments under this
				clause;
							except
				that the dollar amount limitation in effect for any area under this
				subparagraph may not be less than the greater of (I) the dollar amount
				limitation in effect under this section for the area on October 21, 1998, or
				(II) 65 percent of the dollar limitation determined under such section
				305(a)(2) for a residence of the applicable size; and(B)not to exceed the
				appraised value of the property, plus any initial service charges, appraisal,
				inspection and other fees in connection with the mortgage as approved by the
				Secretary.
						;
				(2)in the matter
			 after and below subparagraph (B), by striking the second sentence (relating to
			 a definition of average closing cost) and all that follows
			 through title 38, United States Code; and
				(3)by striking the
			 last undesignated paragraph (relating to counseling with respect to the
			 responsibilities and financial management involved in homeownership).
				504.Extension of
			 mortgage termParagraph (3) of
			 section 203(b) of the National Housing
			 Act (12 U.S.C. 1709(b)(3)) is amended—
				(1)by striking
			 thirty-five years and inserting forty years;
			 and
				(2)by striking
			 (or thirty years if such mortgage is not approved for insurance prior to
			 construction).
				505.Mortgage insurance
			 premiumsSection 203(c) of the
			 National Housing Act (12 U.S.C.
			 1709(c)) is amended—
				(1)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking
			 Notwithstanding and inserting Except as provided in
			 paragraph (3) and notwithstanding; and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Flexible Risk-Based
				Premiums
							(A)In generalFor any
				mortgage insured by the Secretary under this title that is secured by a 1- to
				4-family dwelling and for which the loan application is received by the
				mortgagee on or after October 1, 2008, the Secretary may establish a mortgage
				insurance premium structure involving a single premium payment collected prior
				to the insurance of the mortgage or annual payments (which may be collected on
				a periodic basis), or both, subject to the limitations in subparagraphs (B) and
				(C). The rate of premium for such a mortgage may vary during the mortgage term
				as long as the basis for determining the variable rate is established before
				the execution of the mortgage. The Secretary may change a premium structure
				established under this subparagraph but only to the extent that such change is
				not applied to any mortgage already executed.
							(B)Maximum up-front premium
				amountsFor any mortgage insured under a premium structure
				established pursuant to this paragraph, the amount of any single premium
				payment authorized by subparagraph (A), if established and collected prior to
				the insurance of the mortgage, may not exceed the following amount:
								(i)Except as provided in clauses (ii)
				and (iii), 3.0 percent of the amount of the original insured principal
				obligation of the mortgage.
								(ii)If the mortgagor has a credit
				score equivalent to a FICO score of 560 or more, 2.25 percent of the original
				insured principal obligation of the mortgage.
								(iii)If the annual premium payment is
				equal to the maximum amount allowable under clause (i) of subparagraph (C), 1.5
				percent of the amount of the original insured principal obligation of the
				mortgage.
								(C)Maximum annual premium
				amountsFor any mortgage insured under a premium structure
				established pursuant to this paragraph, the amount of any annual premium
				payment collected may not exceed the following amount:
								(i)Except as provided in clauses (ii)
				and (iii), 2.0 percent of the remaining insured principal obligation of the
				mortgage.
								(ii)If the mortgagor is a mortgagor
				described in clause (ii) of subparagraph (B), 0.55 percent of the remaining
				insured principal obligation of the mortgage.
								(iii)If the single premium payment
				collected at the time of insurance is equal to maximum amount allowable under
				clause (i) of subparagraph (B), 1.0 percent of the remaining insured principal
				obligation of the mortgage.
								(D)Payment
				incentiveNotwithstanding subparagraph (C), for any mortgage
				insured under a premium structure established pursuant to this paragraph and
				for which the annual premium payment exceeds the amount set forth in
				subparagraph (C)(ii), if during the 5-year period beginning upon the time of
				insurance all mortgage insurance premiums for such mortgage have been paid on a
				timely basis, upon the expiration of such period the Secretary shall reduce the
				amount of the annual premium payments due thereafter under such mortgage to an
				amount equal to the amount set forth in subparagraph (C)(ii).
							(E)Establishment and alteration of
				premium structureA premium structure shall be established or
				changed under subparagraph (A) only by providing notice to mortgagees and to
				the Congress, at least 30 days before the premium structure is established or
				changed.
							(F)Considerations for premium
				structureWhen establishing a premium structure under
				subparagraph (A) or when changing such a premium structure, the Secretary shall
				consider the following:
								(i)The effect of the proposed premium
				structure on the Secretary’s ability to meet the operational goals of the
				Mutual Mortgage Insurance Fund as provided in section 202(a).
								(ii)Underwriting variables.
								(iii)The extent to which new pricing
				under the proposed premium structure has potential for acceptance in the
				private market.
								(iv)The administrative capability of
				the Secretary to administer the proposed premium structure.
								(v)The effect of the proposed premium
				structure on the Secretary’s ability to maintain the availability of mortgage
				credit and provide stability to mortgage
				markets.
								.
				506.Rehabilitation
			 loansSubsection (k) of
			 section 203 of the National Housing
			 Act (12 U.S.C. 1709(k)) is amended—
				(1)in paragraph (1),
			 by striking on and all that follows through 1978;
			 and
				(2)in paragraph
			 (5)—
					(A)by striking
			 General Insurance Fund the first place it appears and inserting
			 Mutual Mortgage Insurance Fund; and
					(B)in the second
			 sentence, by striking the comma and all that follows through General
			 Insurance Fund.
					507.Discretionary
			 actionThe
			 National Housing Act is
			 amended—
				(1)in subsection (e)
			 of section 202 (12 U.S.C. 1708(e))—
					(A)in paragraph
			 (3)(B), by striking section 202(e) of the National Housing Act and inserting
			 this subsection; and
					(B)by redesignating
			 such subsection as subsection (f);
					(2)by striking
			 paragraph (4) of section 203(s) (12 U.S.C. 1709(s)(4)) and inserting the
			 following new paragraph:
					
						(4)the Secretary of
				Agriculture;
						;
				and
				(3)by transferring
			 subsection (s) of section 203 (as amended by paragraph (2) of this section) to
			 section 202, inserting such subsection after subsection (d) of section 202, and
			 redesignating such subsection as subsection (e).
				508.Insurance of
			 condominiums
				(a)In
			 GeneralSection 234 of the National
			 Housing Act (12 U.S.C. 1715y) is amended—
					(1)in subsection
			 (c)—
						(A)in the first
			 sentence—
							(i)by
			 striking and before (2); and
							(ii)by
			 inserting before the period at the end the following: , and (3) the
			 project has a blanket mortgage insured by the Secretary under subsection
			 (d); and
							(B)in clause (B) of
			 the third sentence, by striking thirty-five years and inserting
			 forty years; and
						(2)in subsection (g),
			 by striking , except that and all that follows and inserting a
			 period.
					(b)Definition of
			 MortgageSection 201(a) of the National Housing Act (12 U.S.C. 1707(a)) is
			 amended—
					(1)in clause (1), by
			 striking or and inserting a comma; and
					(2)by inserting
			 before the semicolon the following: , or (c) a first mortgage given to
			 secure the unpaid purchase price of a fee interest in, or long-term leasehold
			 interest in, a one-family unit in a multifamily project, including a project in
			 which the dwelling units are attached, semi-detached, or detached, and an
			 undivided interest in the common areas and facilities which serve the
			 project.
					509.Mutual Mortgage
			 Insurance Fund
				(a)In
			 GeneralSubsection (a) of section 202 of the
			 National Housing Act (12 U.S.C.
			 1708(a)) is amended to read as follows:
					
						(a)Mutual Mortgage
				Insurance Fund
							(1)EstablishmentSubject
				to the provisions of the Federal Credit Reform
				Act of 1990, there is hereby created a Mutual Mortgage Insurance
				Fund (in this title referred to as the Fund), which shall be
				used by the Secretary to carry out the provisions of this title with respect to
				mortgages insured under section 203. The Secretary may enter into commitments
				to guarantee, and may guarantee, such insured mortgages.
							(2)Limit on loan
				guaranteesThe authority of the Secretary to enter into
				commitments to guarantee such insured mortgages shall be effective for any
				fiscal year only to the extent that the aggregate original principal loan
				amount under such mortgages, any part of which is guaranteed, does not exceed
				the amount specified in appropriations Acts for such fiscal year.
							(3)Fiduciary
				responsibilityThe Secretary has a responsibility to ensure that
				the Mutual Mortgage Insurance Fund remains financially sound.
							(4)Annual
				independent actuarial studyThe Secretary shall provide for an
				independent actuarial study of the Fund to be conducted annually, which shall
				analyze the financial position of the Fund. The Secretary shall submit a report
				annually to the Congress describing the results of such study and assessing the
				financial status of the Fund. The report shall recommend adjustments to
				underwriting standards, program participation, or premiums, if necessary, to
				ensure that the Fund remains financially sound.
							(5)Quarterly
				reportsDuring each fiscal year, the Secretary shall submit a
				report to the Congress for each quarter, which shall specify for mortgages that
				are obligations of the Fund—
								(A)the cumulative
				volume of loan guarantee commitments that have been made during such fiscal
				year through the end of the quarter for which the report is submitted;
								(B)the types of loans
				insured, categorized by risk;
								(C)any significant
				changes between actual and projected claim and prepayment activity;
								(D)projected versus
				actual loss rates; and
								(E)updated projections
				of the annual subsidy rates to ensure that increases in risk to the Fund are
				identified and mitigated by adjustments to underwriting standards, program
				participation, or premiums, and the financial soundness of the Fund is
				maintained.
								The first
				quarterly report under this paragraph shall be submitted on the last day of the
				first quarter of fiscal year 2009, or upon the expiration of the 90-day period
				beginning on the date of the enactment of the Expanding American Homeownership
				Act of 2008, whichever is later.(6)Adjustment of
				premiumsIf, pursuant to the independent actuarial study of the
				Fund required under paragraph (4), the Secretary determines that the Fund is
				not meeting the operational goals established under paragraph (7) or there is a
				substantial probability that the Fund will not maintain its established target
				subsidy rate, the Secretary may either make programmatic adjustments under
				section 203 as necessary to reduce the risk to the Fund, or make appropriate
				premium adjustments.
							(7)Operational
				goalsThe operational goals for the Fund are—
								(A)to charge borrowers
				under loans that are obligations of the Fund an appropriate premium for the
				risk that such loans pose to the Fund;
								(B)to minimize the
				default risk to the Fund and to homeowners;
								(C)to curtail the
				impact of adverse selection on the Fund; and
								(D)to meet the housing
				needs of the borrowers that the single family mortgage insurance program under
				this title is designed to
				serve.
								.
				(b)Obligations of
			 FundThe National Housing
			 Act is amended as follows:
					(1)Homeownership
			 voucher program mortgagesIn section 203(v) (12 U.S.C.
			 1709(v))—
						(A)by striking
			 Notwithstanding section 202 of this title, the and inserting
			 The; and
						(B)by striking
			 General Insurance Fund the first place such term appears and all
			 that follows and inserting Mutual Mortgage Insurance
			 Fund..
						(2)Home equity
			 conversion mortgagesSection 255(i)(2)(A) of the
			 National Housing Act (12 U.S.C.
			 1715z–20(i)(2)(A)) is amended by striking General Insurance Fund
			 and inserting Mutual Mortgage Insurance Fund.
					(c)Conforming
			 AmendmentsThe National Housing
			 Act is amended—
					(1)in section 205 (12
			 U.S.C. 1711), by striking subsections (g) and (h); and
					(2)in section 519(e)
			 (12 U.S.C. 1735c(e)), by striking 203(b) and all that follows
			 through 203(i) and inserting 203, except as determined by
			 the Secretary.
					510.Hawaiian home
			 lands and Indian reservations
				(a)Hawaiian Home
			 LandsSection 247(c) of the National Housing Act (12 U.S.C. 1715z–12) is
			 amended—
					(1)by striking
			 General Insurance Fund established in section 519 and inserting
			 Mutual Mortgage Insurance Fund; and
					(2)in
			 the second sentence, by striking (1) all references and all that
			 follows through and (2).
					(b)Indian
			 ReservationsSection 248(f) of the National Housing Act (12 U.S.C. 1715z–13) is
			 amended—
					(1)by striking
			 General Insurance Fund the first place it appears through
			 519 and inserting Mutual Mortgage Insurance Fund;
			 and
					(2)in the second
			 sentence, by striking (1) all references and all that follows
			 through and (2).
					511.Conforming and
			 technical amendments
				(a)RepealsThe
			 following provisions of the National Housing
			 Act are repealed:
					(1)Subsection (i) of
			 section 203 (12 U.S.C. 1709(i)).
					(2)Subsection (o) of
			 section 203 (12 U.S.C. 1709(o)).
					(3)Subsection (p) of
			 section 203 (12 U.S.C. 1709(p)).
					(4)Subsection (q) of
			 section 203 (12 U.S.C. 1709(q)).
					(5)Section 222 (12
			 U.S.C. 1715m).
					(6)Section 237 (12
			 U.S.C. 1715z–2).
					(7)Section 245 (12
			 U.S.C. 1715z–10).
					(b)Definition of
			 AreaSection 203(u)(2)(A) of the National Housing Act (12 U.S.C. 1709(u)(2)(A))
			 is amended by striking shall and all that follows and inserting
			 means a metropolitan statistical area as established by the Office of
			 Management and Budget;.
				(c)Definition of
			 StateSection 201(d) of the National Housing Act (12 U.S.C. 1707(d)) is
			 amended by striking the Trust Territory of the Pacific Islands
			 and inserting the Commonwealth of the Northern Mariana
			 Islands.
				512.Home equity
			 conversion mortgages
				(a)In
			 GeneralSection 255 of the National
			 Housing Act (12 U.S.C. 1715z–20) is amended—
					(1)in subsection
			 (g)—
						(A)by striking the
			 first sentence; and
						(B)by striking
			 established under section 203(b)(2) and all that follows through
			 located and inserting limitation established under
			 section 305(a)(2) of the Federal Home Loan
			 Mortgage Corporation Act for a 1-family residence;
						(2)in
			 subsection (i)(1)(C), by striking limitations and inserting
			 limitation; and
					(3)by adding at the
			 end the following new subsection:
						
							(n)Authority To
				Insure Home Purchase Mortgage
								(1)In
				generalNotwithstanding any other provision in this section, the
				Secretary may insure, upon application by a mortgagee, a home equity conversion
				mortgage upon such terms and conditions as the Secretary may prescribe, when
				the primary purpose of the home equity conversion mortgage is to enable an
				elderly mortgagor to purchase a 1- to 4-family dwelling in which the mortgagor
				will occupy or occupies one of the units.
								(2)Limitation on
				principal obligationA home equity conversion mortgage insured
				pursuant to paragraph (1) shall involve a principal obligation that does not
				exceed the dollar amount limitation determined under section 305(a)(2) of the
				Federal Home Loan Mortgage Corporation
				Act for a residence of the applicable
				size.
								.
					(b)Mortgages for
			 CooperativesSubsection (b) of section 255 of the
			 National Housing Act (12 U.S.C.
			 1715z–20(b)) is amended—
					(1)in paragraph
			 (4)—
						(A)by inserting
			 a first or subordinate mortgage or lien before on all
			 stock;
						(B)by inserting
			 unit after dwelling; and
						(C)by inserting
			 a first mortgage or first lien before on a
			 leasehold; and
						(2)in paragraph (5),
			 by inserting a first or subordinate lien on before all
			 stock.
					(c)Study Regarding
			 Mortgage Insurance PremiumsThe Secretary of Housing and Urban
			 Development shall conduct a study regarding mortgage insurance premiums charged
			 under the program under section 255 of the National Housing Act (12 U.S.C. 1715z–20) for
			 insurance of home equity conversion mortgages to analyze and determine—
					(1)the effects of
			 reducing the amounts of such premiums from the amounts charged as of the date
			 of the enactment of this Act on—
						(A)costs to
			 mortgagors; and
						(B)the financial
			 soundness of the program; and
						(2)the feasibility
			 and effectiveness of exempting, from all the requirements under the program
			 regarding payment of mortgage insurance premiums (including both up-front or
			 annual mortgage insurance premiums under section 203(c)(2) of such Act), any
			 mortgage insured under the program under which part or all of the amount of
			 future payments made to the homeowner are used for costs of a long-term care
			 insurance contract covering the mortgagor or members of the household residing
			 in the mortgaged property.
					513.Conforming loan
			 limit in disaster areasSection 203(h) of the
			 National Housing Act (12 U.S.C. 1709)
			 is amended—
				(1)by inserting after
			 property the following: plus any initial service charges,
			 appraisal, inspection and other fees in connection with the mortgage as
			 approved by the Secretary,;
				(2)by striking the
			 second sentence (as added by chapter 7 of the Emergency Supplemental
			 Appropriations Act of 1994 (Public Law 103–211; 108 Stat. 12)); and
				(3)by adding at the
			 end the following new sentence: In any case in which the single family
			 residence to be insured under this subsection is within a jurisdiction in which
			 the President has declared a major disaster to have occurred, the Secretary is
			 authorized, for a temporary period not to exceed 36 months from the date of
			 such Presidential declaration, to enter into agreements to insure a mortgage
			 which involves a principal obligation of up to 100 percent of the dollar
			 limitation determined under section 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation
			 Act for a single family residence, and not in excess of 100 percent
			 of the appraised value of the property plus any initial service charges,
			 appraisal, inspection and other fees in connection with the mortgage as
			 approved by the Secretary..
				514.Participation
			 of mortgage brokers and correspondent lenders
				(a)Definitions
					(1)In
			 generalSection 201 of the National
			 Housing Act (12 U.S.C. 1707) is amended—
						(A)by striking
			 As used in section 203 of this title— and inserting As
			 used in this title and for purposes of participation in insurance programs
			 under this title, except as specifically provided otherwise, the following
			 definitions shall apply:;
						(B)by striking
			 subsection (b) and inserting the following:
							
								(2)The term
				mortgagee means any of the following entities, and its successors
				and assigns, to the extent such entity is approved by the Secretary:
									(A)A lender or
				correspondent lender, who—
										(i)makes,
				underwrites, and services mortgages;
										(ii)submits to the
				Secretary such financial audits performed in accordance with the standards for
				financial audits of the Government Auditing Standards issued by the Comptroller
				of the United States;
										(iii)meet the minimum
				net worth requirement that the Secretary shall establish; and
										(iv)complies with
				such other requirements as the Secretary may establish.
										(B)A correspondent
				lender who—
										(i)closes a mortgage
				in its name but does not underwrite or service the mortgage;
										(ii)posts a surety
				bond, in lieu of any requirement to provide audited financial statements or
				meet a minimum net worth requirement, in—
											(I)a form satisfactory
				to the Secretary; and
											(II)an amount of
				$75,000, as such amount is adjusted annually by the Secretary (as determined
				under regulations of the Secretary) by the change for such year in the Consumer
				Price Index for All Urban Consumers published monthly by the Bureau of Labor
				Statistics of the Department of Labor; and
											(iii)complies with
				such other requirements as the Secretary may establish.
										(C)A mortgage broker
				who—
										(i)closes the mortgage
				in the name of the lender and does not make, underwrite, or service the
				mortgage;
										(ii)is licensed,
				under the laws of the State in which the property that is subject to the
				mortgage is located, to act as a mortgage broker in such State;
										(iii)posts a surety
				bond in accordance with the requirements of subparagraph (B)(ii); and
										(iv)complies with such
				other requirements as the Secretary may establish.
										(3)The term
				mortgagor includes the original borrower under a mortgage and the
				successors and assigns of the original
				borrower.
								;
						(C)in subsection (a),
			 by redesignating clauses (1) and (2) as clauses (A) and (B) respectively;
			 and
						(D)by redesignating
			 subsections (a), (c), (d), (e), and (f) as paragraphs (1), (4), (5), (6), and
			 (7), respectively, and realigning such paragraphs two ems from the left
			 margin.
						(2)Mortgagee
			 reviewSection 202(c)(7) of the National Housing Act (12 U.S.C. 1708(c)(7)) is
			 amended—
						(A)in subparagraph
			 (A), by inserting , as defined in section 201, after
			 mortgagee;
						(B)by striking
			 subparagraph (B); and
						(C)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
						(3)Multifamily
			 rental housing insuranceSection 207(a)(2) of the
			 National Housing Act (12 U.S.C.
			 1713(a)(2)) is amended by striking means the original lender under a
			 mortgage, and its successors and assigns, and and inserting has
			 the meaning given such term in section 201, except that such term
			 also.
					(4)War housing
			 insuranceSection 601(b) of the National Housing Act (12 U.S.C. 1736(b)) is
			 amended by striking includes the original lender under a mortgage, and
			 his successors and assigns approved by the Secretary and inserting
			 has the meaning given such term in section 201.
					(5)Armed services
			 housing mortgage insuranceSection 801(b) of the
			 National Housing Act (12 U.S.C.
			 1748(b)) is amended by striking includes the original lender under a
			 mortgage, and his successors and assigns approved by the Secretary and
			 inserting has the meaning given such term in section 201.
					(6)Group practice
			 facilities mortgage insuranceSection 1106(8) of the
			 National Housing Act (12 U.S.C.
			 1749aaa–5(8)) is amended by striking means the original lender under a
			 mortgage, and his or its successors and assigns, and and inserting
			 has the meaning given such term in section 201, except that such term
			 also.
					(b)Eligibility for
			 Insurance
					(1)Title
			 IParagraph (1) of section 8(b)
			 of the National Housing Act (12 U.S.C.
			 1706c(b)(1)) is amended—
						(A)by striking
			 , and be held by,; and
						(B)by striking
			 as responsible and able to service the mortgage properly.
						(2)Single family
			 housing mortgage insuranceParagraph (1) of section 203(b) of the
			 National Housing Act (12 U.S.C.
			 1709(b)(1)) is amended—
						(A)by striking
			 , and be held by,; and
						(B)by striking
			 as responsible and able to service the mortgage properly.
						(3)Section
			 221 mortgage insuranceParagraph
			 (1) of section 221(d) of the National Housing
			 Act (12 U.S.C. 1715l(d)(1)) is amended—
						(A)by striking 
			 and be held by; and
						(B)by striking
			 as responsible and able to service the mortgage properly.
						(4)Home equity
			 conversion mortgage insuranceParagraph (1) of section 255(d) of
			 the National Housing Act (12 U.S.C.
			 1715z–20(d)(1)) is amended by striking as responsible and able to
			 service the mortgage properly.
					(5)War housing
			 mortgage insuranceParagraph (1) of section 603(b) of the
			 National Housing Act (12 U.S.C.
			 1738(b)(1)) is amended—
						(A)by striking
			 , and be held by,; and
						(B)by striking
			 as responsible and able to service the mortgage properly.
						(6)War housing
			 mortgage insurance for large-scale housing projectsParagraph (1)
			 of section 611(b) of the National Housing
			 Act (12 U.S.C. 1746(b)(1)) is amended—
						(A)by striking
			  and be held by; and
						(B)by striking
			 as responsible and able to service the mortgage properly.
						(7)Group practice
			 facility mortgage insuranceSection 1101(b)(2) of the
			 National Housing Act (12 U.S.C.
			 1749aaa(b)(2)) is amended—
						(A)by striking
			  and held by; and
						(B)by striking
			 as responsible and able to service the mortgage properly.
						(8)National defense
			 housing insuranceParagraph (1) of section 903(b) of the
			 National Housing Act (12 U.S.C.
			 1750b(b)(1)) is amended—
						(A)by striking
			 , and be held by,; and
						(B)by striking
			 as responsible and able to service the mortgage properly.
						515.Sense of
			 Congress regarding technology for financial systems
				(a)Congressional
			 FindingsThe Congress finds the following:
					(1)The Government
			 Accountability Office has cited the FHA single family housing mortgage
			 insurance program as a high-risk program, with a primary reason
			 being non-integrated and out-dated financial management systems.
					(2)The Audit
			 of the Federal Housing Administration’s Financial Statements for Fiscal Years
			 2004 and 2003, conducted by the Inspector General of the Department of
			 Housing and Urban Development reported as a material weakness that
			 HUD/FHA’s automated data processing [ADP] system environment must be
			 enhanced to more effectively support FHA’s business and budget
			 processes.
					(3)Existing technology
			 systems for the FHA program have not been updated to meet the latest standards
			 of the Mortgage Industry Standards Maintenance Organization and have numerous
			 deficiencies that lenders have outlined.
					(4)Improvements to
			 technology used in the FHA program will—
						(A)allow the FHA
			 program to improve the management of the FHA portfolio, garner greater
			 efficiencies in its operations, and lower costs across the program;
						(B)result in
			 efficiencies and lower costs for lenders participating in the program, allowing
			 them to better use the FHA products in extending homeownership opportunities to
			 higher credit risk or lower-income families, in a sound manner.
						(5)The Mutual
			 Mortgage Insurance Fund operates without cost to the taxpayers and generates
			 revenues for the Federal Government.
					(b)Sense of
			 CongressIt is the sense of the Congress that—
					(1)the Secretary of
			 Housing and Urban Development should use a portion of the funds received from
			 premiums paid for FHA single family housing mortgage insurance that are in
			 excess of the amounts paid out in claims to substantially increase the funding
			 for technology used in such FHA program;
					(2)the goal of this
			 investment should be to bring the technology used in such FHA program to the
			 level and sophistication of the technology used in the conventional mortgage
			 lending market, or to exceed such level; and
					(3)the Secretary of
			 Housing and Urban Development should report to the Congress not later than 180
			 days after the date of the enactment of this Act regarding the progress the
			 Department is making toward such goal and if progress is not sufficient, the
			 resources needed to make greater progress.
					516.Savings
			 provisionAny mortgage insured
			 under title II of the National Housing
			 Act before the date of enactment of this Act shall continue to be
			 governed by the laws, regulations, orders, and terms and conditions to which it
			 was subject on the day before the date of the enactment of this Act.
			517.ImplementationThe Secretary of Housing and Urban
			 Development shall by notice establish any additional requirements that may be
			 necessary to immediately carry out the provisions of this title. The notice
			 shall take effect upon issuance.
			VIHomeownership for
			 Veterans
			601.Temporary
			 increase in maximum loan guaranty amount for housing loans guaranteed by
			 Secretary of Veterans AffairsSection 201(a) of the Economic Stimulus Act
			 of 2008 (Public Law 110–185; 122 Stat. 613) is amended by adding at the end the
			 following new paragraph:
				
					(3)Va guaranteed
				housing loansNotwithstanding subparagraph (C) of section
				3703(a)(1) of title 38, United States Code, for purposes of any loan described
				in that section for which the mortgagee issues a loan commitment during the
				period beginning on February 13, 2008, and ending at the end of December 31,
				2008, the term maximum guaranty amount means the dollar amount
				that is equal to 25 percent of the amount determined under paragraph (2) of
				this subsection for a residence of the applicable size located in the area in
				which the residence for which the loan is made is
				located.
					.
			602.Counseling on
			 mortgage foreclosures for members of the Armed Forces returning from service
			 abroad
				(a)In
			 generalThe Secretary of Defense shall develop and implement a
			 program to advise members of the Armed Forces (including members of the
			 National Guard and Reserve) who are returning from service on active duty
			 abroad (including service in Operation Iraqi Freedom and Operation Enduring
			 Freedom) on actions to be taken by such members to prevent or forestall
			 mortgage foreclosures.
				(b)ElementsThe
			 program required by subsection (a) shall include the following:
					(1)Credit
			 counseling.
					(2)Home mortgage
			 counseling.
					(3)Such other
			 counseling and information as the Secretary considers appropriate for purposes
			 of the program.
					(c)Timing of
			 provision of counselingCounseling and other information under
			 the program required by subsection (a) shall be provided to a member of the
			 Armed Forces covered by the program as soon as practicable after the return of
			 the member from service as described in subsection (a).
				603.Enhancement of
			 protections for servicemembers relating to mortgages and mortgage
			 foreclosures
				(a)Extension of
			 period of protections against mortgage foreclosures
					(1)Extension of
			 protection periodSubsection (c) of section 303 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 533) is amended by striking
			 90 days and inserting 9 months.
					(2)Extension of stay
			 of proceedings periodSubsection (b) of such section is amended
			 by striking 90 days and inserting 9
			 months.
					(b)Treatment of
			 mortgages as obligations subject to interest rate
			 limitationSection 207 of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 527) is amended—
					(1)in subsection
			 (a)(1), by striking in excess of 6 percent and all that follows
			 and inserting “in excess of 6 percent—
						
							(A)during the period
				of military service and one year thereafter, in the case of an obligation or
				liability consisting of a mortgage, trust deed, or other security in the nature
				of a mortgage; or
							(B)during the period
				of military service, in the case of any other obligation or
				liability.
							;
				and
					(2)by striking
			 subsection (d) and inserting the following new subsection:
						
							(d)DefinitionsIn
				this section:
								(1)InterestThe
				term interest includes service charges, renewal charges, fees, or
				any other charges (except bona fide insurance) with respect to an obligation or
				liability.
								(2)Obligation or
				liabilityThe term obligation or liability includes
				an obligation or liability consisting of a mortgage, trust deed, or other
				security in the nature of a
				mortgage.
								.
					(c)Effective date;
			 sunset
					(1)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
					(2)SunsetThe
			 amendments made by subsection (a) shall expire on December 31, 2010. Effective
			 January 1, 2011, the provisions of subsections (b) and (c) of section 303 of
			 the Servicemembers Civil Relief Act, as in effect on the day before the date of
			 the enactment of this Act, are hereby revived.
					VIIMortgage Escrow
			 Accounts
			701.Escrow and
			 impound accounts relating to certain consumer credit transactions
				(a)In
			 generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et
			 seq.) is amended by inserting after section 129 the following new
			 section:
					
						129A.Escrow or
				impound accounts relating to certain consumer credit transactions
							(a)In
				generalExcept as provided in subsection (b) or (c), a creditor,
				in connection with the formation or consummation of a consumer credit
				transaction secured by a first lien on the principal dwelling of the consumer,
				other than a consumer credit transaction under an open end credit plan or a
				reverse mortgage, shall establish, at the time of the consummation of such
				transaction, an escrow or impound account for the payment of taxes and hazard
				insurance, and, if applicable, flood insurance, mortgage insurance, ground
				rents, and any other required periodic payments or premiums with respect to the
				property or the loan terms, as provided in, and in accordance with, this
				section.
							(b)When
				requiredNo impound, trust, or other type of account for the
				payment of property taxes, insurance premiums, or other purposes relating to
				the property may be required as a condition of a real property sale contract or
				a loan secured by a first deed of trust or mortgage on the principal dwelling
				of the consumer, other than a consumer credit transaction under an open end
				credit plan or a reverse mortgage, except when—
								(1)any such impound,
				trust, or other type of escrow or impound account for such purposes is required
				by Federal or State law;
								(2)a loan is made,
				guaranteed, or insured by a State or Federal governmental lending or insuring
				agency;
								(3)the consumer’s
				debt-to-income ratio at the time the home mortgage is established taking into
				account income from all sources including the consumer’s employment exceeds 50
				percent;
								(4)the transaction is
				secured by a first mortgage or lien on the consumer’s principal dwelling and
				the annual percentage rate on the credit, at the time of consummation of the
				transaction, will exceed by more than 3.0 percentage points the yield on
				Treasury securities having comparable periods of maturity on the 15th day of
				the month immediately preceding the month in which the application of the
				extension of credit is received by the creditor;
								(5)a consumer obtains
				a mortgage referred to in section 103(aa);
								(6)the original
				principal amount of such loan at the time of consummation of the transaction
				is—
									(A)90 percent or more
				of the sale price, if the property involved is purchased with the proceeds of
				the loan; or
									(B)90 percent or more
				of the appraised value of the property securing the loan;
									(7)the combined
				principal amount of all loans secured by the real property exceeds 95 percent
				of the appraised value of the property securing the loans at the time of
				consummation of the last mortgage transaction;
								(8)the consumer was the subject of a
				proceeding under title 11, United States Code, at any time during the 7-year
				period preceding the date of the transaction (as determined on the basis of the
				date of entry of the order for relief or the date of adjudication, as the case
				may be, with respect to such proceeding and included in a consumer report on
				the consumer under the Fair Credit Reporting Act); or
								(9)so required by the
				Board pursuant to regulation.
								(c)Duration of
				mandatory escrow or impound accountAn escrow or impound account
				established pursuant to subsection (b), shall remain in existence for a minimum
				period of 5 years and until such borrower has sufficient equity in the dwelling
				securing the consumer credit transaction so as to no longer be required to
				maintain private mortgage insurance, or such other period as may be provided in
				regulations to address situations such as borrower delinquency, unless the
				underlying mortgage establishing the account is terminated.
							(d)Clarification on
				escrow accounts for loans not meeting statutory testFor
				mortgages not covered by the requirements of subsection (b), no provision of
				this section shall be construed as precluding the establishment of an impound,
				trust, or other type of account for the payment of property taxes, insurance
				premiums, or other purposes relating to the property—
								(1)on terms mutually
				agreeable to the parties to the loan;
								(2)at the discretion
				of the lender or servicer, as provided by the contract between the lender or
				servicer and the borrower; or
								(3)pursuant to the requirements for the
				escrowing of flood insurance payments for regulated lending institutions in
				section 102(d) of the Flood Disaster Protection Act of 1973.
								(e)Administration
				of mandatory escrow or impound accounts
								(1)In
				generalExcept as may otherwise be provided for in this title or
				in regulations prescribed by the Board, escrow or impound accounts established
				pursuant to subsection (b) shall be established in a federally insured
				depository institution.
								(2)AdministrationExcept
				as provided in this section or regulations prescribed under this section, an
				escrow or impound account subject to this section shall be administered in
				accordance with—
									(A)the Real Estate
				Settlement Procedures Act of 1974 and regulations prescribed under such
				Act;
									(B)the Flood Disaster
				Protection Act of 1973 and regulations prescribed under such Act; and
									(C)the law of the
				State, if applicable, where the real property securing the consumer credit
				transaction is located.
									(3)Applicability of
				payment of interestIf prescribed by applicable State or Federal
				law, each creditor shall pay interest to the consumer on the amount held in any
				impound, trust, or escrow account that is subject to this section in the manner
				as prescribed by that applicable State or Federal law.
								(4)Penalty
				coordination with RESPAAny
				action or omission on the part of any person which constitutes a violation of
				the Real Estate Settlement Procedures Act of 1974 or any regulation prescribed
				under such Act for which the person has paid any fine, civil money penalty, or
				other damages shall not give rise to any additional fine, civil money penalty,
				or other damages under this section, unless the action or omission also
				constitutes a direct violation of this section.
								(f)Disclosures
				relating to mandatory escrow or impound accountIn the case of
				any impound, trust, or escrow account that is subject to this section, the
				creditor shall disclose by written notice to the consumer at least 3 business
				days before the consummation of the consumer credit transaction giving rise to
				such account or in accordance with timeframes established in prescribed
				regulations the following information:
								(1)The fact that an
				escrow or impound account will be established at consummation of the
				transaction.
								(2)The amount
				required at closing to initially fund the escrow or impound account.
								(3)The amount, in the
				initial year after the consummation of the transaction, of the estimated taxes
				and hazard insurance, including flood insurance, if applicable, and any other
				required periodic payments or premiums that reflects, as appropriate, either
				the taxable assessed value of the real property securing the transaction,
				including the value of any improvements on the property or to be constructed on
				the property (whether or not such construction will be financed from the
				proceeds of the transaction) or the replacement costs of the property.
								(4)The estimated
				monthly amount payable to be escrowed for taxes, hazard insurance (including
				flood insurance, if applicable) and any other required periodic payments or
				premiums.
								(5)The fact that, if
				the consumer chooses to terminate the account at the appropriate time in the
				future, the consumer will become responsible for the payment of all taxes,
				hazard insurance, and flood insurance, if applicable, as well as any other
				required periodic payments or premiums on the property unless a new escrow or
				impound account is established.
								(g)DefinitionsFor
				purposes of this section, the following definitions shall apply:
								(1)Flood
				insuranceThe term flood insurance means flood
				insurance coverage provided under the national flood insurance program pursuant
				to the National Flood Insurance Act of 1968.
								(2)Hazard
				insuranceThe term hazard insurance shall have the
				same meaning as provided for hazard insurance, casualty
				insurance, homeowner’s insurance, or other similar term
				under the law of the State where the real property securing the consumer credit
				transaction is
				located.
								.
				(b)Implementation
					(1)RegulationsThe Board of Governors of the Federal
			 Reserve System, the Comptroller of the Currency, the Director of the Office of
			 Thrift Supervision, the Federal Deposit Insurance Corporation, the National
			 Credit Union Administration Board, (hereafter in this Act referred to as the
			 Federal banking agencies) and the Federal Trade Commission shall
			 prescribe, in final form, such regulations as determined to be necessary to
			 implement the amendments made by subsection (a) before the end of the 180-day
			 period beginning on the date of the enactment of this Act.
					(2)Effective
			 dateThe amendments made by subsection (a) shall only apply to
			 covered mortgage loans consummated after the end of the 1-year period beginning
			 on the date of the publication of final regulations in the Federal
			 Register.
					(c)Clerical
			 AmendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 after the item relating to section 129 the following new item:
					
						
							129A. Escrow or impound accounts relating
				to certain consumer credit
				transactions.
						
						.
				702.Disclosure notice
			 required for consumers who waive escrow services
				(a)In
			 generalSection 129A of the
			 Truth in Lending Act (as added by section 701) is amended by adding at the end
			 the following new subsection:
					
						(h)Disclosure
				notice required for consumers who waive escrow services
							(1)In
				generalIf—
								(A)an impound, trust,
				or other type of account for the payment of property taxes, insurance premiums,
				or other purposes relating to real property securing a consumer credit
				transaction is not established in connection with the transaction; or
								(B)a consumer
				chooses, at any time after such an account is established in connection with
				any such transaction and in accordance with any statute, regulation, or
				contractual agreement, to close such account,
								the
				creditor or servicer shall provide a timely and clearly written disclosure to
				the consumer that advises the consumer of the responsibilities of the consumer
				and implications for the consumer in the absence of any such account.(2)Disclosure
				requirementsAny disclosure provided to a consumer under
				paragraph (1) shall include the following:
								(A)Information
				concerning any applicable fees or costs associated with either the
				non-establishment of any such account at the time of the transaction, or any
				subsequent closure of any such account.
								(B)A clear and
				prominent notice that the consumer is responsible for personally and directly
				paying the non-escrowed items, in addition to paying the mortgage loan payment,
				in the absence of any such account, and the fact that the costs for taxes,
				insurance, and related fees can be substantial.
								(C)A clear
				explanation of the consequences of any failure to pay non-escrowed items,
				including the possible requirement for the forced placement of insurance by the
				creditor or servicer and the potentially higher cost (including any potential
				commission payments to the servicer) or reduced coverage for the consumer in
				the event of any such creditor-placed
				insurance.
								.
				(b)Implementation
					(1)RegulationsThe Federal banking agencies and the
			 Federal Trade Commission shall prescribe, in final form, such regulations as
			 such agencies determine to be necessary to implement the amendments made by
			 subsection (a) before the end of the 180-day period beginning on the date of
			 the enactment of this Act.
					(2)Effective
			 dateThe amendments made by subsection (a) shall only apply in
			 accordance with the regulations established in paragraph (1) and beginning on
			 the date occurring 180 days after the date of the publication of final
			 regulations in the Federal Register.
					VIIIMortgage
			 Fraud
			801.Authorization
			 of appropriations for mortgage fraud prevention, investigation, and
			 prosecutionFor fiscal years
			 2009, 2010, 2011, 2012, and 2013, there are authorized to be appropriated to
			 the Attorney General a total of $20,000,000, in addition to other amounts
			 authorized to be appropriated to the Attorney General for any such fiscal year,
			 for the purpose of enhancing the efforts of the Department of Justice and the
			 Federal Bureau of Investigation to prevent, investigate, and prosecute mortgage
			 fraud.
			IXAppraisal
			 Activities
			901.Property
			 appraisal requirements
				(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 129A (as added by section 701(a)) the following new section:
					
						129BProvisions
				applicable to nontraditional mortgages
							(a)Property
				appraisal requirements
								(1)In
				generalA creditor may not
				extend credit in the form of a subprime mortgage to any consumer without first
				obtaining a written appraisal of the property to be mortgaged prepared in
				accordance with the requirements of this subsection.
								(2)Appraisal
				requirements
									(A)Physical
				inspectionAn appraisal of property to be secured by a subprime
				mortgage does not meet the requirement of this subsection unless it is
				performed by a qualified appraiser who conducts a physical inspection of the
				mortgaged property.
									(B)Second appraisal
				under certain circumstances
										(i)In
				generalIf the purpose of the subprime mortgage is to finance the
				purchase or acquisition of the mortgaged property from a person within 180 days
				of the purchase or acquisition of such property by that person at a price that
				was lower than the current sale price of the property, the creditor shall
				obtain a second appraisal from a second qualified appraiser that supports the
				current sale price of the property.
										(ii)No cost to
				consumerThe cost of any second appraisal required under clause
				(i) may not be charged to the consumer.
										(C)Qualified
				appraiser definedFor
				purposes of this subsection, the term qualified appraiser means a
				person who—
										(i)is
				certified or licensed by the State in which property to be appraised is
				located; and
										(ii)performs each
				appraisal in conformity with the Uniform Standards of Professional Appraisal
				Practice and Title XI of the Financial Institutions Reform, Recovery, and
				Enforcement Act of 1989, and the regulations prescribed under such title, as in
				effect on the date of the appraisal.
										(3)Free copy of
				appraisalA creditor shall
				provide 1 copy of each appraisal conducted in accordance with this subsection
				in connection with a higher-cost mortgage to the consumer without
				charge.
								(4)ViolationsIn addition to any other liability to any
				person under this title, a creditor found to have willfully failed to obtain an
				appraisal as required in this subsection shall be liable to the consumer for
				the sum of
				$2,000.
								.
				(b)Clerical
			 amendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 after the item relating to section 129A (as added by section 701(c)) the
			 following new item:
					
						
							129B. Provisions applicable to
				nontraditional
				mortgages.
						
						.
				902.Amendments
			 relating to appraisal subcommittee of FIEC, appraiser independence, and
			 approved appraiser education
				(a)Annual report of
			 appraisal subcommitteeSection 1103(a)(4) of Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3332(a)(4)) is amended by inserting in detail the activities of the
			 Appraisal Subcommittee and after which describes.
				(b)Open
			 meetingsSection 1104(b) of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3333(b)) is amended by inserting in public session after notice
			 to the general public after shall meet.
				(c)RegulationsSection
			 1106 of the Financial Institutions Reform, Recovery, and Enforcement Act of
			 1989 (12 U.S.C. 3335) is amended by inserting prescribe regulations
			 after notice and opportunity for comment, after hold
			 hearings.
				(d)CriteriaSection
			 1116 of the Financial Institutions Reform, Recovery, and Enforcement Act of
			 1989 (12 U.S.C. 3345) is amended—
					(1)in subsection (c),
			 by inserting whose criteria for the licensing of a real estate appraiser
			 currently meet or exceed the minimum criteria issued by the Appraiser
			 Qualifications Board of The Appraiser Foundation for the licensing of real
			 estate appraisers before the period at the end; and
					(2)by striking
			 subsection (e).
					(e)Temporary
			 practiceSection 1122(a)(1) of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351(a)(1)) is amended—
					(1)by striking
			 subparagraph (A);
					(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
					(3)by moving the left
			 margin of such subparagraphs 2 ems to the right.
					(f)ReciprocitySubsection
			 (b) of section 1122 of the Financial Institutions Reform, Recovery, and
			 Enforcement Act of 1989 (12 U.S.C. 3351(b)) is amended to read as
			 follows:
					
						(b)ReciprocityA State appraiser certifying or licensing
				agency shall issue a reciprocal certification or license for an individual from
				another State when—
							(1)the appraiser
				licensing and certification program of such other State is in compliance with
				the provisions of this title; and
							(2)the appraiser
				holds a valid certification from a State whose requirements for certification
				or licensing meet the requirements for certification and licensing as
				established by the Appraiser Qualifications Board of The Appraisal
				Foundation.
							.
				(g)Consideration of
			 professional appraisal designationsSection 1122(d) of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3351(d)) is amended by adding at the end the following new sentence:
			 Consideration may be given for professional appraisal designations
			 conferred by sponsoring organizations of The Appraisal Foundation as an
			 indication of proficiency in addition to the criteria established by
			 certification or licensing..
				(h)Appraiser
			 independenceSection 1122 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by adding at
			 the end the following new subsection:
					
						(g)Appraiser
				independence
							(1)In
				generalNo mortgage lender,
				mortgage broker or mortgage banker, real estate broker, nor any other person
				with an interest in a real estate transaction involving an appraisal shall
				improperly influence or attempt to improperly influence, through coercion,
				extortion, or bribery, the development, reporting, result, or review of a real
				estate appraisal sought in connection with a mortgage loan.
							(2)ExceptionsThe
				requirements of paragraph (1) shall not be construed as prohibiting a mortgage
				lender, mortgage broker, mortgage banker, real estate broker, or any other
				person with an interest in a real estate transaction from asking an appraiser
				to provide 1 or more of the following services:
								(A)Consider
				additional, appropriate property information.
								(B)Provide further
				detail, substantiation, or explanation for the appraiser’s value
				conclusion.
								(C)Correct errors in
				the appraisal
				report.
								.
				(i)Appraiser
			 educationSection 1122 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by inserting
			 after subsection (g) (as added by subsection (h) of this section) the following
			 new subsection:
					
						(h)Approved
				educationA State certifying
				or licensing agency shall accept courses and seminars approved by the Appraiser
				Qualification Board’s Course Approval
				Program.
						.
				903.Study required
			 on improvements in appraisal process and compliance programs
				(a)StudyThe
			 Comptroller General shall conduct a comprehensive study on possible
			 improvements in the appraisal process generally, and specifically on the
			 consistency in and the effectiveness of, and possible improvements in, State
			 compliance efforts and programs in accordance with title XI of Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989.
				(b)ReportBefore the end of the 18-month period
			 beginning on the date of the enactment of this Act, the Comptroller General
			 shall submit a report on the study under subsection (a) to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, together with such
			 recommendations for administrative or legislative action, at the Federal or
			 State level, as the Comptroller General may determine to be appropriate.
				XFederal Housing
			 Finance Reform
			1001.Short
			 titleThis title may be cited
			 as the Federal Housing Finance Reform
			 Act of 2008.
			1002.DefinitionsSection 1303 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4502) is amended—
				(1)in paragraph (7),
			 by striking an enterprise and inserting a regulated
			 entity;
				(2)by striking
			 the enterprise each place such term appears (except in
			 paragraphs (4) and (18)) and inserting the regulated
			 entity;
				(3)in paragraph (5),
			 by striking Office of Federal Housing Enterprise Oversight of the
			 Department of Housing and Urban Development and inserting
			 Federal Housing Finance Agency;
				(4)in
			 each of paragraphs (8), (9), (10), and (19), by striking
			 Secretary each place that term appears and inserting
			 Director;
				(5)in paragraph (13),
			 by inserting , with respect to an enterprise, after
			 means;
				(6)by redesignating
			 paragraphs (16) through (19) as paragraphs (20) through (23),
			 respectively;
				(7)by striking
			 paragraphs (14) and (15) and inserting the following new paragraphs:
					
						(18)Regulated
				entityThe term regulated entity means—
							(A)the Federal
				National Mortgage Association and any affiliate thereof;
							(B)the Federal Home
				Loan Mortgage Corporation and any affiliate thereof; and
							(C)each Federal home
				loan bank.
							(19)Regulated
				entity-affiliated partyThe term regulated
				entity-affiliated party means—
							(A)any director, officer, employee, or agent
				for, a regulated entity, or controlling shareholder of an enterprise;
							(B)any shareholder,
				affiliate, consultant, or joint venture partner of a regulated entity, and any
				other person, as determined by the Director (by regulation or on a case-by-case
				basis) that participates in the conduct of the affairs of a regulated entity,
				except that a shareholder of a regulated entity shall not be considered to have
				participated in the affairs of that regulated entity solely by reason of being
				a member or customer of the regulated entity;
							(C)any independent
				contractor for a regulated entity (including any attorney, appraiser, or
				accountant), if—
								(i)the independent
				contractor knowingly or recklessly participates in—
									(I)any violation of
				any law or regulation;
									(II)any breach of
				fiduciary duty; or
									(III)any unsafe or
				unsound practice; and
									(ii)such violation,
				breach, or practice caused, or is likely to cause, more than a minimal
				financial loss to, or a significant adverse effect on, the regulated entity;
				and
								(D)any not-for-profit
				corporation that receives its principal funding, on an ongoing basis, from any
				regulated
				entity.
							;
				(8)by redesignating
			 paragraphs (8) through (13) as paragraphs (12) through (17),
			 respectively;
				(9)by inserting after
			 paragraph (7) the following new paragraph:
					
						(11)Federal home
				loan bankThe term Federal home loan bank means a
				bank established under the authority of the Federal Home Loan Bank
				Act.
						;
				(10)by redesignating
			 paragraphs (2) through (7) as paragraphs (5) through (10), respectively;
			 and
				(11)by inserting
			 after paragraph (1) the following new paragraphs:
					
						(2)AgencyThe
				term Agency means the Federal Housing Finance Agency.
						(3)Authorizing
				statutesThe term authorizing statutes means—
							(A)the
				Federal National Mortgage Association Charter
				Act;
							(B)the
				Federal Home Loan Mortgage Corporation
				Act; and
							(C)the
				Federal Home Loan Bank Act.
							(4)BoardThe
				term Board means the Federal Housing Enterprise Board established
				under section
				1313B.
						.
				AReform of
			 regulation of enterprises and federal home loan banks
				1Improvement of
			 Safety and Soundness
					1011.Establishment
			 of the Federal Housing Finance Agency
						(a)In
			 GeneralThe Housing and
			 Community Development Act of 1992 (12 U.S.C. 4501 et seq.) is
			 amended by striking sections 1311 and 1312 and inserting the following:
							
								1311.Establishment
				of the Federal Housing Finance Agency
									(a)EstablishmentThere
				is established the Federal Housing Finance Agency, which shall be an
				independent agency of the Federal Government.
									(b)General
				Supervisory and Regulatory Authority
										(1)In
				generalEach regulated entity shall, to the extent provided in
				this title, be subject to the supervision and regulation of the Agency.
										(2)Authority over
				fannie mae, freddie mac, and federal home loan banksThe Director of the Federal Housing Finance
				Agency shall have general supervisory and regulatory authority over each
				regulated entity and shall exercise such general regulatory and supervisory
				authority, including such duties and authorities set forth under section 1313
				of this Act, to ensure that the purposes of this Act, the authorizing statutes,
				and any other applicable law are carried out. The Director shall have the same
				supervisory and regulatory authority over any joint office of the Federal home
				loan banks, including the Office of Finance of the Federal Home Loan Banks, as
				the Director has over the individual Federal home loan banks.
										(c)Savings
				ProvisionThe authority of the Director to take actions under
				subtitles B and C shall not in any way limit the general supervisory and
				regulatory authority granted to the Director.
									1312.Director
									(a)Establishment of
				PositionThere is established the position of the Director of the
				Federal Housing Finance Agency, who shall be the head of the Agency.
									(b)Appointment;
				Term
										(1)AppointmentThe
				Director shall be appointed by the President, by and with the advice and
				consent of the Senate, from among individuals who are citizens of the United
				States, have a demonstrated understanding of financial management or oversight,
				and have a demonstrated understanding of capital markets, including the
				mortgage securities markets and housing finance.
										(2)Term and
				removalThe Director shall be appointed for a term of 5 years and
				may be removed by the President only for cause.
										(3)VacancyA
				vacancy in the position of Director that occurs before the expiration of the
				term for which a Director was appointed shall be filled in the manner
				established under paragraph (1), and the Director appointed to fill such
				vacancy shall be appointed only for the remainder of such term.
										(4)Service after
				end of termAn individual may serve as the Director after the
				expiration of the term for which appointed until a successor has been
				appointed.
										(5)Transitional
				provisionNotwithstanding paragraphs (1) and (2), the Director of
				the Office of Federal Housing Enterprise Oversight of the Department of Housing
				and Urban Development shall serve as the Director until a successor has been
				appointed under paragraph (1).
										(c)Deputy Director
				of the Division of Enterprise Regulation
										(1)In
				generalThe Agency shall have a Deputy Director of the Division
				of Enterprise Regulation, who shall be appointed by the Director from among
				individuals who are citizens of the United States, and have a demonstrated
				understanding of financial management or oversight and of mortgage securities
				markets and housing finance.
										(2)FunctionsThe
				Deputy Director of the Division of Enterprise Regulation shall have such
				functions, powers, and duties with respect to the oversight of the enterprises
				as the Director shall prescribe.
										(d)Deputy Director
				of the Division of Federal Home Loan Bank Regulation
										(1)In
				generalThe Agency shall have a Deputy Director of the Division
				of Federal Home Loan Bank Regulation, who shall be appointed by the Director
				from among individuals who are citizens of the United States, have a
				demonstrated understanding of financial management or oversight and of the
				Federal Home Loan Bank System and housing finance.
										(2)FunctionsThe
				Deputy Director of the Division of Federal Home Loan Bank Regulation shall have
				such functions, powers, and duties with respect to the oversight of the Federal
				home loan banks as the Director shall prescribe.
										(e)Deputy Director
				for Housing
										(1)In
				generalThe Agency shall have
				a Deputy Director for Housing, who shall be appointed by the Director from
				among individuals who are citizens of the United States, and have a
				demonstrated understanding of the housing markets and housing finance and of
				community and economic development.
										(2)FunctionsThe Deputy Director for Housing shall have
				such functions, powers, and duties with respect to the oversight of the housing
				mission and goals of the enterprises, and with respect to oversight of the
				housing finance and community and economic development mission of the Federal
				home loan banks, as the Director shall prescribe.
										(f)LimitationsThe
				Director and each of the Deputy Directors may not—
										(1)have any direct or
				indirect financial interest in any regulated entity or regulated
				entity-affiliated party;
										(2)hold any office,
				position, or employment in any regulated entity or regulated entity-affiliated
				party; or
										(3)have served as an
				executive officer or director of any regulated entity, or regulated
				entity-affiliated party, at any time during the 3-year period ending on the
				date of appointment of such individual as Director or Deputy Director.
										(g)OmbudsmanThe
				Director shall establish the position of the Ombudsman in the Agency. The
				Director shall provide that the Ombudsman will consider complaints and appeals
				from any regulated entity and any person that has a business relationship with
				a regulated entity and shall specify the duties and authority of the
				Ombudsman.
									.
						(b)Appointment of
			 DirectorNotwithstanding any other provision of law or of this
			 title, the President may, any time after the date of the enactment of this Act,
			 appoint an individual to serve as the Director of the Federal Housing Finance
			 Agency, as such office is established by the amendment made by subsection (a).
			 This subsection shall take effect on the date of the enactment of this
			 Act.
						1012.Duties and
			 authorities of Director
						(a)In
			 GeneralThe Housing and
			 Community Development Act of 1992 (12 U.S.C. 4513) is amended by
			 striking section 1313 and inserting the following new sections:
							
								1313.Duties and
				authorities of Director
									(a)Duties
										(1)Principal
				dutiesThe principal duties of the Director shall be—
											(A)to oversee the operations of each regulated
				entity and any joint office of the Federal Home Loan Banks; and
											(B)to ensure
				that—
												(i)each regulated
				entity operates in a safe and sound manner, including maintenance of adequate
				capital and internal controls;
												(ii)the operations
				and activities of each regulated entity foster liquid, efficient, competitive,
				and resilient national housing finance markets that minimize the cost of
				housing finance (including activities relating to mortgages on housing for low-
				and moderate-income families involving a reasonable economic return that may be
				less than the return earned on other activities);
												(iii)each regulated
				entity complies with this title and the rules, regulations, guidelines, and
				orders issued under this title and the authorizing statutes; and
												(iv)each regulated
				entity carries out its statutory mission only through activities that are
				consistent with this title and the authorizing statutes.
												(2)Scope of
				authorityThe authority of the Director shall include the
				authority—
											(A)to review and, if
				warranted based on the principal duties described in paragraph (1), reject any
				acquisition or transfer of a controlling interest in an enterprise; and
											(B)to exercise such
				incidental powers as may be necessary or appropriate to fulfill the duties and
				responsibilities of the Director in the supervision and regulation of each
				regulated entity.
											(b)Delegation of
				AuthorityThe Director may delegate to officers or employees of
				the Agency, including each of the Deputy Directors, any of the functions,
				powers, or duties of the Director, as the Director considers
				appropriate.
									(c)Litigation
				Authority
										(1)In
				generalIn enforcing any provision of this title, any regulation
				or order prescribed under this title, or any other provision of law, rule,
				regulation, or order, or in any other action, suit, or proceeding to which the
				Director is a party or in which the Director is interested, and in the
				administration of conservatorships and receiverships, the Director may act in
				the Director’s own name and through the Director’s own attorneys, or request
				that the Attorney General of the United States act on behalf of the
				Director.
										(2)Consultation
				with attorney generalThe Director shall provide notice to, and
				consult with, the Attorney General of the United States before taking an action
				under paragraph (1) of this subsection or under section 1344(a), 1345(d),
				1348(c), 1372(e), 1375(a), 1376(d), or 1379D(c), except that, if the Director
				determines that any delay caused by such prior notice and consultation may
				adversely affect the safety and soundness responsibilities of the Director
				under this title, the Director shall notify the Attorney General as soon as
				reasonably possible after taking such action.
										(3)Subject to
				suitExcept as otherwise provided by law, the Director shall be
				subject to suit (other than suits on claims for money damages) by a regulated
				entity or director or officer thereof with respect to any matter under this
				title or any other applicable provision of law, rule, order, or regulation
				under this title, in the United States district court for the judicial district
				in which the regulated entity has its principal place of business, or in the
				United States District Court for the District of Columbia, and the Director may
				be served with process in the manner prescribed by the Federal Rules of Civil
				Procedure.
										1313A.Prudential
				management and operations standards
									(a)StandardsThe
				Director shall establish standards, by regulation, guideline, or order, for
				each regulated entity relating to—
										(1)adequacy of
				internal controls and information systems, including information security and
				privacy policies and practices, taking into account the nature and scale of
				business operations;
										(2)independence and
				adequacy of internal audit systems;
										(3)management of
				credit and counterparty risk, including systems to identify concentrations of
				credit risk and prudential limits to restrict exposure of the regulated entity
				to a single counterparty or groups of related counterparties;
										(4)management of
				interest rate risk exposure;
										(5)management of
				market risk, including standards that provide for systems that accurately
				measure, monitor, and control market risks and, as warranted, that establish
				limitations on market risk;
										(6)adequacy and
				maintenance of liquidity and reserves;
										(7)management of any
				asset and investment portfolio;
										(8)investments and
				acquisitions by a regulated entity, to ensure that they are consistent with the
				purposes of this Act and the authorizing statutes;
										(9)maintenance of
				adequate records, in accordance with consistent accounting policies and
				practices that enable the Director to evaluate the financial condition of the
				regulated entity;
										(10)issuance of
				subordinated debt by that particular regulated entity, as the Director
				considers necessary;
										(11)overall risk
				management processes, including adequacy of oversight by senior management and
				the board of directors and of processes and policies to identify, measure,
				monitor, and control material risks, including reputational risks, and for
				adequate, well-tested business resumption plans for all major systems with
				remote site facilities to protect against disruptive events; and
										(12)such other
				operational and management standards as the Director determines to be
				appropriate.
										(b)Failure To Meet
				Standards
										(1)Plan
				requirement
											(A)In
				generalIf the Director determines that a regulated entity fails
				to meet any standard established under subsection (a)—
												(i)if
				such standard is established by regulation, the Director shall require the
				regulated entity to submit an acceptable plan to the Director within the time
				allowed under subparagraph (C); and
												(ii)if such standard
				is established by guideline, the Director may require the regulated entity to
				submit a plan described in clause (i).
												(B)ContentsAny
				plan required under subparagraph (A) shall specify the actions that the
				regulated entity will take to correct the deficiency. If the regulated entity
				is undercapitalized, the plan may be a part of the capital restoration plan for
				the regulated entity under section 1369C.
											(C)Deadlines for
				submission and reviewThe Director shall by regulation establish
				deadlines that—
												(i)provide the
				regulated entities with reasonable time to submit plans required under
				subparagraph (A), and generally require a regulated entity to submit a plan not
				later than 30 days after the Director determines that the entity fails to meet
				any standard established under subsection (a); and
												(ii)require the
				Director to act on plans expeditiously, and generally not later than 30 days
				after the plan is submitted.
												(2)Required order
				upon failure to submit or implement planIf a regulated entity
				fails to submit an acceptable plan within the time allowed under paragraph
				(1)(C), or fails in any material respect to implement a plan accepted by the
				Director, the following shall apply:
											(A)Required
				correction of deficiencyThe Director shall, by order, require
				the regulated entity to correct the deficiency.
											(B)Other
				authorityThe Director may, by order, take one or more of the
				following actions until the deficiency is corrected:
												(i)Prohibit the
				regulated entity from permitting its average total assets (as such term is
				defined in section 1316(b)) during any calendar quarter to exceed its average
				total assets during the preceding calendar quarter, or restrict the rate at
				which the average total assets of the entity may increase from one calendar
				quarter to another.
												(ii)Require the
				regulated entity—
													(I)in the case of an
				enterprise, to increase its ratio of core capital to assets.
													(II)in the case of a
				Federal home loan bank, to increase its ratio of total capital (as such term is
				defined in section 6(a)(5) of the Federal Home
				Loan Bank Act (12 U.S.C. 1426(a)(5))) to assets.
													(iii)Require the
				regulated entity to take any other action that the Director determines will
				better carry out the purposes of this section than any of the actions described
				in this subparagraph.
												(3)Mandatory
				restrictionsIn complying with paragraph (2), the Director shall
				take one or more of the actions described in clauses (i) through (iii) of
				paragraph (2)(B) if—
											(A)the Director
				determines that the regulated entity fails to meet any standard prescribed
				under subsection (a);
											(B)the regulated
				entity has not corrected the deficiency; and
											(C)during the
				18-month period before the date on which the regulated entity first failed to
				meet the standard, the entity underwent extraordinary growth, as defined by the
				Director.
											(c)Other
				Enforcement Authority not AffectedThe authority of the Director
				under this section is in addition to any other authority of the
				Director.
									.
						(b)Independence in
			 Congressional Testimony and RecommendationsSection 111 of Public
			 Law 93–495 (12 U.S.C. 250) is amended by striking the Federal Housing
			 Finance Board and inserting the Director of the Federal Housing
			 Finance Agency.
						1013.Federal Housing
			 Enterprise Board
						(a)In
			 GeneralTitle XIII of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4501 et seq.) is amended by inserting after section 1313A, as added
			 by section 1002 of this title, the following new section:
							
								1313B.Federal
				Housing Enterprise Board
									(a)In
				GeneralThere is established
				the Federal Housing Enterprise Board, which shall advise the Director with
				respect to overall strategies and policies in carrying out the duties of the
				Director under this title.
									(b)LimitationsThe
				Board may not exercise any executive authority, and the Director may not
				delegate to the Board any of the functions, powers, or duties of the
				Director.
									(c)CompositionThe
				Board shall be comprised of 3 members, of whom—
										(1)one member shall be
				the Secretary of the Treasury;
										(2)one member shall
				be the Secretary of Housing and Urban Development; and
										(3)one member shall be
				the Director, who shall serve as the Chairperson of the Board.
										(d)Meetings
										(1)In
				generalThe Board shall meet upon notice by the Director, but in
				no event shall the Board meet less frequently than once every 3 months.
										(2)Special
				meetingsEither the Secretary of the Treasury or the Secretary of
				Housing and Urban Development may, upon giving written notice to the Director,
				require a special meeting of the Board.
										(e)TestimonyOn
				an annual basis, the Board shall testify before Congress regarding—
										(1)the safety and
				soundness of the regulated entities;
										(2)any material
				deficiencies in the conduct of the operations of the regulated entities;
										(3)the overall
				operational status of the regulated entities;
										(4)an evaluation of
				the performance of the regulated entities in carrying out their respective
				missions;
										(5)operations,
				resources, and performance of the Agency; and
										(6)such other matters
				relating to the Agency and its fulfillment of its mission, as the Board
				determines
				appropriate.
										.
						(b)Annual Report of
			 the DirectorSection 1319B(a) of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4521(a)) is amended—
							(1)in paragraph (3),
			 by striking and at the end; and
							(2)by striking
			 paragraph (4) and inserting the following new paragraphs:
								
									(4)an assessment of
				the Board or any of its members with respect to—
										(A)the safety and
				soundness of the regulated entities;
										(B)any material
				deficiencies in the conduct of the operations of the regulated entities;
										(C)the overall
				operational status of the regulated entities; and
										(D)an evaluation of
				the performance of the regulated entities in carrying out their
				missions;
										(5)operations,
				resources, and performance of the Agency;
									(6)a description of the demographic makeup of
				the workforce of the Agency; and
									(7)such other matters
				relating to the Agency and its fulfillment of its
				mission.
									.
							1014.Authority to
			 require reports by regulated entitiesSection 1314 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4514) is amended—
						(1)in the section
			 heading, by striking
			 enterprises and inserting
			 regulated entities;
						(2)in subsection
			 (a)—
							(A)in the subsection
			 heading, by striking Special reports and reports of financial
			 condition and inserting Regular and special
			 reports;
							(B)in paragraph
			 (1)—
								(i)in
			 the paragraph heading, by striking Financial condition and inserting
			 Regular
			 reports; and
								(ii)by
			 striking reports of financial condition and operations and
			 inserting regular reports on the condition (including financial
			 condition), management, activities, or operations of the regulated entity, as
			 the Director considers appropriate; and
								(C)in paragraph (2),
			 after submit special reports insert on any of the topics
			 specified in paragraph (1) or such other topics; and
							(3)by
			 adding at the end the following new subsection:
							
								(c)Reports of
				Fraudulent Financial Transactions
									(1)Requirement to
				reportThe Director shall require a regulated entity to submit to
				the Director a timely report upon discovery by the regulated entity that it has
				purchased or sold a fraudulent loan or financial instrument or suspects a
				possible fraud relating to a purchase or sale of any loan or financial
				instrument. The Director shall require the regulated entities to establish and
				maintain procedures designed to discover any such transactions.
									(2)Protection from
				liability for reports
										(A)In
				generalIf a regulated entity makes a report pursuant to
				paragraph (1), or a regulated entity-affiliated party makes, or requires
				another to make, such a report, and such report is made in a good faith effort
				to comply with the requirements of paragraph (1), such regulated entity or
				regulated entity-affiliated party shall not be liable to any person under any
				law or regulation of the United States, any constitution, law, or regulation of
				any State or political subdivision of any State, or under any contract or other
				legally enforceable agreement (including any arbitration agreement), for such
				report or for any failure to provide notice of such report to the person who is
				the subject of such report or any other person identified in the report.
										(B)Rule of
				constructionSubparagraph (A) shall not be construed as
				creating—
											(i)any inference that
				the term person, as used in such subparagraph, may be construed
				more broadly than its ordinary usage so as to include any government or agency
				of government; or
											(ii)any immunity
				against, or otherwise affecting, any civil or criminal action brought by any
				government or agency of government to enforce any constitution, law, or
				regulation of such government or
				agency.
											.
						1015.Disclosure of
			 income and charitable contributions by enterprisesSection
			 1314 of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 4514), as amended by the preceding provisions
			 of this title, is further amended by adding at the end the following new
			 subsections:
						
							(d)Disclosure of
				Charitable Contributions by Enterprises
								(1)Required
				disclosureThe Director shall, by regulation, require each
				enterprise to submit a report annually, in a format designated by the Director,
				containing the following information:
									(A)Total
				valueThe total value of contributions made by the enterprise to
				nonprofit organizations during its previous fiscal year.
									(B)Substantial
				contributionsIf the value of contributions made by the
				enterprise to any nonprofit organization during its previous fiscal year
				exceeds the designated amount, the name of that organization and the value of
				contributions.
									(C)Substantial
				contributions to insider-affiliated charitiesIdentification of
				each contribution whose value exceeds the designated amount that were made by
				the enterprise during the enterprise’s previous fiscal year to any nonprofit
				organization of which a director, officer, or controlling person of the
				enterprise, or a spouse thereof, was a director or trustee, the name of such
				nonprofit organization, and the value of the contribution.
									(2)DefinitionsFor
				purposes of this subsection—
									(A)the term
				designated amount means such amount as may be designated by the
				Director by regulation, consistent with the public interest and the protection
				of investors for purposes of this subsection; and
									(B)the Director may,
				by such regulations as the Director deems necessary or appropriate in the
				public interest, define the terms officer and controlling person.
									(3)Public
				availabilityThe Director shall make the information submitted
				pursuant to this subsection publicly available.
								(e)Disclosure of
				incomeEach enterprise shall
				include, in each annual report filed under section 13 of the Securities
				Exchange Act of 1934 (15 U.S.C. 78m), the income reported by the issuer to the
				Internal Revenue Service for the most recent taxable year. Such income
				shall—
								(1)be presented in a
				prominent location in each such report and in a manner that permits a ready
				comparison of such income to income otherwise required to be included in such
				reports under regulations issued under such section; and
								(2)be submitted to
				the Securities and Exchange Commission in a form and manner suitable for entry
				into the EDGAR system of such Commission for public availability under such
				system.
								.
					1016.AssessmentsSection 1316 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4516) is amended—
						(1)by striking
			 subsection (a) and inserting the following new subsection:
							
								(a)Annual
				AssessmentsThe Director shall establish and collect from the
				regulated entities annual assessments in an amount not exceeding the amount
				sufficient to provide for reasonable costs and expenses of the Agency,
				including—
									(1)the expenses of
				any examinations under section 1317 of this Act and under section 20 of the
				Federal Home Loan Bank Act;
									(2)the expenses of
				obtaining any reviews and credit assessments under section 1319;
									(3)such amounts in
				excess of actual expenses for any given year as deemed necessary by the
				Director to maintain a working capital fund in accordance with subsection (e);
				and
									(4)the wind up of the
				affairs of the Office of Federal Housing Enterprise Oversight and the Federal
				Housing Finance Board under title III of the Federal Housing Finance Reform Act of
				2008.
									;
						(2)in subsection
			 (b)—
							(A)in the subsection
			 heading, by striking Enterprises and inserting
			 Regulated
			 Entities;
							(B)by realigning
			 paragraph (2) two ems from the left margin, so as to align the left margin of
			 such paragraph with the left margins of paragraph (1);
							(C)in paragraph
			 (1)—
								(i)by
			 striking Each enterprise and inserting Each regulated
			 entity;
								(ii)by
			 striking each enterprise and inserting each regulated
			 entity; and
								(iii)by
			 striking both enterprises and inserting all of the
			 regulated entities; and
								(D)in paragraph
			 (3)—
								(i)in
			 subparagraph (B), by striking subparagraph (A) and inserting
			 clause (i);
								(ii)by
			 redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii) and (ii),
			 respectively, and realigning such clauses, as so redesignated, so as to be
			 indented 6 ems from the left margin;
								(iii)by
			 striking the matter that precedes clause (i), as so redesignated, and inserting
			 the following:
									
										(3)Definition of
				total assetsFor purposes of this section, the term total
				assets means as follows:
											(A)EnterprisesWith
				respect to an enterprise, the sum of—
											;
				and
								(iv)by
			 adding at the end the following new subparagraph:
									
										(B)Federal home
				loan banksWith respect to a Federal home loan bank, the total
				assets of the Bank, as determined by the Director in accordance with generally
				accepted accounting
				principles.
										;
								(3)by
			 striking subsection (c) and inserting the following new subsection:
							
								(c)Increased Costs
				of Regulation
									(1)Increase for
				inadequate capitalizationThe semiannual payments made pursuant
				to subsection (b) by any regulated entity that is not classified (for purposes
				of subtitle B) as adequately capitalized may be increased, as necessary, in the
				discretion of the Director to pay additional estimated costs of regulation of
				the regulated entity.
									(2)Adjustment for
				enforcement activitiesThe Director may adjust the amounts of any
				semiannual payments for an assessment under subsection (a) that are to be paid
				pursuant to subsection (b) by a regulated entity, as necessary in the
				discretion of the Director, to ensure that the costs of enforcement activities
				under this Act for a regulated entity are borne only by such regulated
				entity.
									(3)Additional
				assessment for deficienciesIf at any time, as a result of
				increased costs of regulation of a regulated entity that is not classified (for
				purposes of subtitle B) as adequately capitalized or as the result of
				supervisory or enforcement activities under this Act for a regulated entity,
				the amount available from any semiannual payment made by such regulated entity
				pursuant to subsection (b) is insufficient to cover the costs of the Agency
				with respect to such entity, the Director may make and collect from such
				regulated entity an immediate assessment to cover the amount of such deficiency
				for the semiannual period. If, at the end of any semiannual period during which
				such an assessment is made, any amount remains from such assessment, such
				remaining amount shall be deducted from the assessment for such regulated
				entity for the following semiannual
				period.
									;
						(4)in subsection (d),
			 by striking If and inserting Except with respect to
			 amounts collected pursuant to subsection (a)(3), if; and
						(5)by striking
			 subsections (e) through (g) and inserting the following new subsections:
							
								(e)Working Capital
				FundAt the end of each year for which an assessment under this
				section is made, the Director shall remit to each regulated entity any amount
				of assessment collected from such regulated entity that is attributable to
				subsection (a)(3) and is in excess of the amount the Director deems necessary
				to maintain a working capital fund.
								(f)Treatment of
				Assessments
									(1)DepositAmounts
				received by the Director from assessments under this section may be deposited
				by the Director in the manner provided in section 5234 of the Revised Statutes
				(12 U.S.C. 192) for monies deposited by the Comptroller of the Currency.
									(2)Not government
				fundsThe amounts received by the Director from any assessment
				under this section shall not be construed to be Government or public funds or
				appropriated money.
									(3)No apportionment
				of fundsNotwithstanding any other provision of law, the amounts
				received by the Director from any assessment under this section shall not be
				subject to apportionment for the purpose of chapter 15 of title 31, United
				States Code, or under any other authority.
									(4)Use of
				fundsThe Director may use any amounts received by the Director
				from assessments under this section for compensation of the Director and other
				employees of the Agency and for all other expenses of the Director and the
				Agency.
									(5)Availability of
				oversight fund amountsNotwithstanding any other provision of
				law, any amounts remaining in the Federal Housing Enterprises Oversight Fund
				established under this section (as in effect before the effective date under
				section 1065 of the Federal Housing Finance
				Reform Act of 2008), and any amounts remaining from assessments
				on the Federal Home Loan banks pursuant to section 18(b) of the
				Federal Home Loan Bank Act (12
				U.S.C. 1438(b)), shall, upon such effective date, be treated for purposes of
				this subsection as amounts received from assessments under this section.
									(6)Treasury
				investments
										(A)AuthorityThe Director may request the Secretary of
				the Treasury to invest such portions of amount received by the Director from
				assessments paid under this section that, in the Director’s discretion, are not
				required to meet the current working needs of the Agency.
										(B)Government
				obligationsPursuant to a request under subparagraph (A), the
				Secretary of the Treasury shall invest such amounts in government obligations
				guaranteed as to principal and interest by the United States with maturities
				suitable to the needs of Agency and bearing interest at a rate determined by
				the Secretary of the Treasury taking into consideration current market yields
				on outstanding marketable obligations of the United States of comparable
				maturity.
										(g)Budget and
				Financial Management
									(1)Financial
				operating plans and forecastsThe Director shall provide to the
				Director of the Office of Management and Budget copies of the Director’s
				financial operating plans and forecasts as prepared by the Director in the
				ordinary course of the Agency’s operations, and copies of the quarterly reports
				of the Agency’s financial condition and results of operations as prepared by
				the Director in the ordinary course of the Agency’s operations.
									(2)Financial
				statementsThe Agency shall prepare annually a statement of
				assets and liabilities and surplus or deficit; a statement of income and
				expenses; and a statement of sources and application of funds.
									(3)Financial
				management systemsThe Agency shall implement and maintain
				financial management systems that comply substantially with Federal financial
				management systems requirements, applicable Federal accounting standards, and
				that uses a general ledger system that accounts for activity at the transaction
				level.
									(4)Assertion of
				internal controlsThe Director shall provide to the Comptroller
				General an assertion as to the effectiveness of the internal controls that
				apply to financial reporting by the Agency, using the standards established in
				section 3512(c) of title 31, United States Code.
									(5)Rule of
				constructionThis subsection may not be construed as implying any
				obligation on the part of the Director to consult with or obtain the consent or
				approval of the Director of the Office of Management and Budget with respect to
				any reports, plans, forecasts, or other information referred to in paragraph
				(1) or any jurisdiction or oversight over the affairs or operations of the
				Agency.
									(h)Audit of
				Agency
									(1)In
				generalThe Comptroller General shall annually audit the
				financial transactions of the Agency in accordance with the U.S. generally
				accepted government auditing standards as may be prescribed by the Comptroller
				General of the United States. The audit shall be conducted at the place or
				places where accounts of the Agency are normally kept. The representatives of
				the Government Accountability Office shall have access to the personnel and to
				all books, accounts, documents, papers, records (including electronic records),
				reports, files, and all other papers, automated data, things, or property
				belonging to or under the control of or used or employed by the Agency
				pertaining to its financial transactions and necessary to facilitate the audit,
				and such representatives shall be afforded full facilities for verifying
				transactions with the balances or securities held by depositories, fiscal
				agents, and custodians. All such books, accounts, documents, records, reports,
				files, papers, and property of the Agency shall remain in possession and
				custody of the Agency. The Comptroller General may obtain and duplicate any
				such books, accounts, documents, records, working papers, automated data and
				files, or other information relevant to such audit without cost to the
				Comptroller General and the Comptroller General’s right of access to such
				information shall be enforceable pursuant to section 716(c) of title 31, United
				States Code.
									(2)ReportThe
				Comptroller General shall submit to the Congress a report of each annual audit
				conducted under this subsection. The report to the Congress shall set forth the
				scope of the audit and shall include the statement of assets and liabilities
				and surplus or deficit, the statement of income and expenses, the statement of
				sources and application of funds, and such comments and information as may be
				deemed necessary to inform Congress of the financial operations and condition
				of the Agency, together with such recommendations with respect thereto as the
				Comptroller General may deem advisable. A copy of each report shall be
				furnished to the President and to the Agency at the time submitted to the
				Congress.
									(3)Assistance and
				costsFor the purpose of conducting an audit under this
				subsection, the Comptroller General may, in the discretion of the Comptroller
				General, employ by contract, without regard to section 5 of title 41, United
				States Code, professional services of firms and organizations of certified
				public accountants for temporary periods or for special purposes. Upon the
				request of the Comptroller General, the Director of the Agency shall transfer
				to the Government Accountability Office from funds available, the amount
				requested by the Comptroller General to cover the full costs of any audit and
				report conducted by the Comptroller General. The Comptroller General shall
				credit funds transferred to the account established for salaries and expenses
				of the Government Accountability Office, and such amount shall be available
				upon receipt and without fiscal year limitation to cover the full costs of the
				audit and
				report.
									.
						1017.Examiners and
			 accountants
						(a)ExaminationsSection
			 1317 of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 4517) is amended—
							(1)in
			 subsection (a), by adding after the period at the end the following:
			 Each examination under this subsection of a regulated entity shall
			 include a review of the procedures required to be established and maintained by
			 the regulated entity pursuant to section 1314(c) (relating to fraudulent
			 financial transactions) and the report regarding each such examination shall
			 describe any problems with such procedures maintained by the regulated
			 entity.;
							(2)in
			 subsection (b)—
								(A)by inserting
			 of a regulated entity after under this section;
			 and
								(B)by striking
			 to determine the condition of an enterprise for the purpose of ensuring
			 its financial safety and soundness and inserting or
			 appropriate; and
								(3)in subsection
			 (c)—
								(A)in the second
			 sentence, by inserting to conduct examinations under this
			 section before the period; and
								(B)in the third
			 sentence, by striking from amounts available in the Federal Housing
			 Enterprises Oversight Fund.
								(b)Enhanced
			 Authority To Hire Examiners and AccountantsSection 1317 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4517) is amended by adding at the end the following
			 new subsection:
							
								(g)Appointment of
				Accountants, Economists, Specialists, and Examiners
									(1)ApplicabilityThis
				section applies with respect to any position of examiner, accountant,
				specialist in financial markets, specialist in information technology, and
				economist at the Agency, with respect to supervision and regulation of the
				regulated entities, that is in the competitive service.
									(2)Appointment
				authorityThe Director may appoint candidates to any position
				described in paragraph (1)—
										(A)in accordance with
				the statutes, rules, and regulations governing appointments in the excepted
				service; and
										(B)notwithstanding
				any statutes, rules, and regulations governing appointments in the competitive
				service.
										(3)Rule of
				constructionThe appointment
				of a candidate to a position under the authority of this subsection shall not
				be considered to cause such position to be converted from the competitive
				service to the excepted
				service.
									.
						(c)RepealSection
			 20 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1440) is amended—
							(1)by striking the section heading and
			 inserting the following: examinations and gao
			 audits;
							(2)in the third
			 sentence, by striking the Board and each place such term
			 appears; and
							(3)by striking the
			 first two sentences and inserting the following: The Federal home loan
			 banks shall be subject to examinations by the Director to the extent provided
			 in section 1317 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4517)..
							1018.Prohibition
			 and withholding of executive compensation
						(a)In
			 GeneralSection 1318 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4518) is amended—
							(1)in the section
			 heading, by striking of
			 excessive and inserting and
			 withholding of executive;
							(2)by
			 redesignating subsection (b) as subsection (d); and
							(3)by inserting after
			 subsection (a) the following new subsections:
								
									(b)FactorsIn
				making any determination under subsection (a), the Director may take into
				consideration any factors the Director considers relevant, including any
				wrongdoing on the part of the executive officer, and such wrongdoing shall
				include any fraudulent act or omission, breach of trust or fiduciary duty,
				violation of law, rule, regulation, order, or written agreement, and insider
				abuse with respect to the regulated entity. The approval of an agreement or
				contract pursuant to section 309(d)(3)(B) of the
				Federal National Mortgage Association Charter
				Act (12 U.S.C. 1723a(d)(3)(B)) or section 303(h)(2) of the
				Federal Home Loan Mortgage Corporation
				Act (12 U.S.C. 1452(h)(2)) shall not preclude the Director from
				making any subsequent determination under subsection (a).
									(c)Withholding of
				CompensationIn carrying out subsection (a), the Director may
				require a regulated entity to withhold any payment, transfer, or disbursement
				of compensation to an executive officer, or to place such compensation in an
				escrow account, during the review of the reasonableness and comparability of
				compensation.
									.
							(b)Conforming
			 Amendments
							(1)Fannie
			 maeSection 309(d) of the Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1723a(d)) is amended by adding at the end the
			 following new paragraph:
								
									(4)Notwithstanding any other provision
				of this section, the corporation shall not transfer, disburse, or pay
				compensation to any executive officer, or enter into an agreement with such
				executive officer, without the approval of the Director, for matters being
				reviewed under section 1318 of the Federal
				Housing Enterprises Financial Safety and Soundness Act of 1992 (12
				U.S.C.
				4518).
									.
							(2)Freddie
			 macSection 303(h) of the Federal Home Loan Mortgage Corporation Act
			 (12 U.S.C. 1452(h)) is amended by adding at the end the following new
			 paragraph:
								
									(4)Notwithstanding any other provision
				of this section, the Corporation shall not transfer, disburse, or pay
				compensation to any executive officer, or enter into an agreement with such
				executive officer, without the approval of the Director, for matters being
				reviewed under section 1318 of the Federal
				Housing Enterprises Financial Safety and Soundness Act of 1992 (12
				U.S.C.
				4518).
									.
							(3)Federal home loan
			 banksSection 7 of the Federal
			 Home Loan Bank Act (12 U.S.C. 1427) is amended by adding at the end
			 the following new subsection:
								
									(l)Withholding of
				CompensationNotwithstanding any other provision of this section,
				a Federal home loan bank shall not transfer, disburse, or pay compensation to
				any executive officer, or enter into an agreement with such executive officer,
				without the approval of the Director, for matters being reviewed under section
				1318 of the Federal Housing Enterprises
				Financial Safety and Soundness Act of 1992 (12 U.S.C.
				4518).
									.
							1019.Reviews of
			 regulated entitiesSection
			 1319 of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 4519) is amended—
						(1)by
			 striking the section designation and heading and inserting the
			 following:
							
								1319.Reviews of
				regulated
				entities
								;
							and(2)by striking
			 is a nationally recognized and all that follows through
			 1934 and inserting the following: the Director considers
			 appropriate, including an entity that is registered under section 15 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78a) as a nationally registered
			 statistical rating organization.
						1020.Regulations
			 and ordersSection 1319G of
			 the Housing and Community Development Act of
			 1992 (12 U.S.C. 4526) is amended—
						(1)by striking
			 subsection (a) and inserting the following new subsection:
							
								(a)AuthorityThe
				Director shall issue any regulations, guidelines, and orders necessary to carry
				out the duties of the Director under this title and each of the authorizing
				statutes to ensure that the purposes of this title and such statutes are
				accomplished.
								;
						(2)in subsection (b),
			 by inserting , this title, or any of the authorizing statutes
			 after under this section; and
						(3)by striking
			 subsection (c).
						1021.Non-waiver of
			 privilegesPart 1 of subtitle
			 A of title XIII of the Housing and Community Development Act of 1992 (12 U.S.C.
			 4511) is amended by adding at the end the following new section:
						
							1319H.Privileges
				not affected by disclosure
								(a)In
				generalThe submission by any
				person of any information to the Agency for any purpose in the course of any
				supervisory or regulatory process of the Agency shall not be construed as
				waiving, destroying, or otherwise affecting any privilege such person may claim
				with respect to such information under Federal or State law as to any person or
				entity other than the Agency.
								(b)Rule of
				constructionNo provision of subsection (a) may be construed as
				implying or establishing that—
									(1)any person waives
				any privilege applicable to information that is submitted or transferred under
				any circumstance to which subsection (a) does not apply; or
									(2)any person would
				waive any privilege applicable to any information by submitting the information
				to the Agency, but for this
				subsection.
									.
					1022.Risk-Based
			 capital requirements
						(a)In
			 GeneralSection 1361 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4611) is amended to read as follows:
							
								1361.Risk-Based
				capital levels for regulated entities
									(a)In
				General
										(1)EnterprisesThe
				Director shall, by regulation, establish risk-based capital requirements for
				the enterprises to ensure that the enterprises operate in a safe and sound
				manner, maintaining sufficient capital and reserves to support the risks that
				arise in the operations and management of the enterprises.
										(2)Federal home
				loan banksThe Director shall establish risk-based capital
				standards under section 6 of the Federal Home
				Loan Bank Act for the Federal home loan banks.
										(b)Confidentiality
				of InformationAny person that receives any book, record, or
				information from the Director or a regulated entity to enable the risk-based
				capital requirements established under this section to be applied shall—
										(1)maintain the
				confidentiality of the book, record, or information in a manner that is
				generally consistent with the level of confidentiality established for the
				material by the Director or the regulated entity; and
										(2)be exempt from
				section 552 of title 5, United States Code, with respect to the book, record,
				or information.
										(c)No
				LimitationNothing in this section shall limit the authority of
				the Director to require other reports or undertakings, or take other action, in
				furtherance of the responsibilities of the Director under this
				Act.
									.
						(b)Federal Home
			 Loan Banks Risk-Based CapitalSection 6(a)(3) of the
			 Federal Home Loan Bank Act (12
			 U.S.C. 1426(a)(3)) is amended—
							(1)by striking
			 subparagraph (A) and inserting the following new subparagraph:
								
									(A)Risk-based
				capital standardsThe Director shall, by regulation, establish
				risk-based capital standards for the Federal home loan banks to ensure that the
				Federal home loan banks operate in a safe and sound manner, with sufficient
				permanent capital and reserves to support the risks that arise in the
				operations and management of the Federal home loans
				banks.
									;
				and
							(2)in subparagraph
			 (B), by striking (A)(ii) and inserting
			 (A).
							1023.Minimum and
			 critical capital levels
						(a)Minimum Capital
			 LevelSection 1362 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4612) is amended—
							(1)in subsection (a),
			 by striking In
			 General and inserting Enterprises; and
							(2)by striking
			 subsection (b) and inserting the following new subsections:
								
									(b)Federal Home
				Loan BanksFor purposes of this subtitle, the minimum capital
				level for each Federal home loan bank shall be the minimum capital required to
				be maintained to comply with the leverage requirement for the bank established
				under section 6(a)(2) of the Federal Home Loan
				Bank Act (12 U.S.C. 1426(a)(2)).
									(c)Establishment of
				Revised Minimum Capital LevelsNotwithstanding subsections (a)
				and (b) and notwithstanding the capital classifications of the regulated
				entities, the Director may, by regulations issued under section 1319G,
				establish a minimum capital level for the enterprises, for the Federal home
				loan banks, or for both the enterprises and the banks, that is higher than the
				level specified in subsection (a) for the enterprises or the level specified in
				subsection (b) for the Federal home loan banks, to the extent needed to ensure
				that the regulated entities operate in a safe and sound manner.
									(d)Authority To
				Require Temporary IncreaseNotwithstanding subsections (a) and
				(b) and any minimum capital level established pursuant to subsection (c), the
				Director may, by order, increase the minimum capital level for a regulated
				entity on a temporary basis for such period as the Director may provide if the
				Director—
										(1)makes any
				determination specified in subparagraphs (A) through (C) of section
				1364(c)(1);
										(2)determines that
				the regulated entity has violated any of the prudential standards established
				pursuant to section 1313A and, as a result of such violation, determines that
				an unsafe and unsound condition exists; or
										(3)determines that an
				unsafe and unsound condition exists, except that a temporary increase in
				minimum capital imposed on a regulated entity pursuant to this paragraph shall
				not remain in place for a period of more than 6 months unless the Director
				makes a renewed determination of the existence of an unsafe and unsound
				condition.
										(e)Authority To
				Establish Additional Capital and Reserve Requirements for Particular
				ProgramsThe Director may, at any time by order or regulation,
				establish such capital or reserve requirements with respect to any program or
				activity of a regulated entity as the Director considers appropriate to ensure
				that the regulated entity operates in a safe and sound manner, with sufficient
				capital and reserves to support the risks that arise in the operations and
				management of the regulated entity.
									(f)Periodic
				reviewThe Director shall
				periodically review the amount of core capital maintained by the enterprises,
				the amount of capital retained by the Federal home loan banks, and the minimum
				capital levels established for such regulated entities pursuant to this
				section. The Director shall rescind any temporary minimum capital level
				increase if the Director determines that the circumstances or facts justifying
				the temporary increase are no longer
				present.
									.
							(b)Critical Capital
			 Levels
							(1)In
			 generalSection 1363 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4613) is amended—
								(A)by striking
			 For and inserting (a)
			 Enterprises.—For; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)Federal Home Loan
				Banks
											(1)In
				generalFor purposes of this subtitle, the critical capital level
				for each Federal home loan bank shall be such amount of capital as the Director
				shall, by regulation require.
											(2)Consideration of
				other critical capital levelsIn establishing the critical
				capital level under paragraph (1) for the Federal home loan banks, the Director
				shall take due consideration of the critical capital level established under
				subsection (a) for the enterprises, with such modifications as the Director
				determines to be appropriate to reflect the difference in operations between
				the banks and the
				enterprises.
											.
								(2)RegulationsNot
			 later than the expiration of the 180-day period beginning on the effective date
			 under section 1065, the Director of the Federal Housing Finance Agency shall
			 issue regulations pursuant to section 1363(b) of the
			 Housing and Community Development Act of
			 1992 (as added by paragraph (1) of this subsection) establishing the
			 critical capital level under such section.
							1024.Review of and
			 authority over enterprise assets and liabilities
						(a)In
			 generalSubtitle B of title
			 XIII of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 4611 et seq.) is amended—
							(1)by striking the
			 subtitle designation and heading and inserting the following:
								
									BRequired Capital
				Levels for Regulated Entities, Special Enforcement Powers, and Reviews of
				Assets and
				Liabilities
									;
								and(2)by adding at the
			 end the following new section:
								
									1369E.Reviews of
				enterprise assets and liabilities
										(a)In
				GeneralThe Director shall, by regulation, establish standards by
				which the portfolio holdings, or rate of growth of the portfolio holdings, of
				the enterprises will be deemed to be consistent with the mission and the safe
				and sound operations of the enterprises. In developing such standards, the
				Director shall consider—
											(1)the size or growth
				of the mortgage market;
											(2)the need for the
				portfolio in maintaining liquidity or stability of the secondary mortgage
				market (including the market for the mortgage-backed securities the enterprises
				issue);
											(3)the need for an
				inventory of mortgages in connection with securitizations;
											(4)the need for the
				portfolio to directly support the affordable housing mission of the
				enterprises;
											(5)the liquidity
				needs of the enterprises;
											(6)any potential risks posed to the
				enterprises by the nature of the portfolio holdings; and
											(7)any additional factors that the Director
				determines to be necessary to carry out the purpose under the first sentence of
				this subsection to establish standards for assessing whether the portfolio
				holdings are consistent with the mission and safe and sound operations of the
				enterprises.
											(b)Temporary
				adjustmentsThe Director may, by order, make temporary
				adjustments to the established standards for an enterprise or both enterprises,
				such as during times of economic distress or market disruption.
										(c)Authority To
				Require Disposition or AcquisitionThe Director shall monitor the
				portfolio of each enterprise. Pursuant to subsection (a) and notwithstanding
				the capital classifications of the enterprises, the Director may, by order,
				require an enterprise, under such terms and conditions as the Director
				determines to be appropriate, to dispose of or acquire any asset, if the
				Director determines that such action is consistent with the purposes of this
				Act or any of the authorizing
				statutes.
										.
							(b)RegulationsNot later than the expiration of the
			 180-day period beginning on the effective date under section 1065, the Director
			 of the Federal Housing Finance Agency shall issue regulations pursuant to
			 section 1369E(a) of the Housing and Community Development Act of 1992 (as added
			 by subsection (a) of this section) establishing the portfolio holdings
			 standards under such section.
						1025.Corporate
			 governance of enterprisesThe
			 Housing and Community Development Act of
			 1992 is amended by inserting before section 1323 (12 U.S.C. 4543)
			 the following new section:
						
							1322A.Corporate
				governance of Enterprises
								(a)Board of
				Directors
									(1)IndependenceA
				majority of seated members of the board of directors of each enterprise shall
				be independent board members, as defined under rules set forth by the New York
				Stock Exchange, as such rules may be amended from time to time.
									(2)Frequency of
				meetingsTo carry out its obligations and duties under applicable
				laws, rules, regulations, and guidelines, the board of directors of an
				enterprise shall meet at least eight times a year and not less than once a
				calendar quarter.
									(3)Non-management
				board member meetingsThe non-management directors of an
				enterprise shall meet at regularly scheduled executive sessions without
				management participation.
									(4)Quorum;
				prohibition on proxiesFor the transaction of business, a quorum
				of the board of directors of an enterprise shall be at least a majority of the
				seated board of directors and a board member may not vote by proxy.
									(5)InformationThe
				management of an enterprise shall provide a board member of the enterprise with
				such adequate and appropriate information that a reasonable board member would
				find important to the fulfillment of his or her fiduciary duties and
				obligations.
									(6)Annual
				reviewAt least annually, the board of directors of each
				enterprise shall review, with appropriate professional assistance, the
				requirements of laws, rules, regulations, and guidelines that are applicable to
				its activities and duties.
									(b)Committees of
				Boards of Directors
									(1)Frequency of
				meetingsAny committee of the board of directors of an enterprise
				shall meet with sufficient frequency to carry out its obligations and duties
				under applicable laws, rules, regulations, and guidelines.
									(2)Required
				committeesEach enterprise shall provide for the establishment,
				however styled, of the following committees of the board of directors:
										(A)Audit
				committee.
										(B)Compensation
				committee.
										(C)Nominating/corporate
				governance committee.
										Such
				committees shall be in compliance with the charter, independence, composition,
				expertise, duties, responsibilities, and other requirements set forth under
				section 10A(m) of the Securities Exchange Act of 1934 (15 U.S.C. 78j–1(m)),
				with respect to the audit committee, and under rules issued by the New York
				Stock Exchange, as such rules may be amended from time to time.(c)Compensation
									(1)In
				generalThe compensation of board members, executive officers,
				and employees of an enterprise—
										(A)shall not be in
				excess of that which is reasonable and appropriate;
										(B)shall be
				commensurate with the duties and responsibilities of such persons;
										(C)shall be
				consistent with the long-term goals of the enterprise;
										(D)shall not focus
				solely on earnings performance, but shall take into account risk management,
				operational stability and legal and regulatory compliance as well; and
										(E)shall be undertaken
				in a manner that complies with applicable laws, rules, and regulations.
										(2)ReimbursementIf
				an enterprise is required to prepare an accounting restatement due to the
				material noncompliance of the enterprise, as a result of misconduct, with any
				financial reporting requirement under the securities laws, the chief executive
				officer and chief financial officer of the enterprise shall reimburse the
				enterprise as provided under section 304 of the Sarbanes-Oxley Act of 2002 (15
				U.S.C. 7243). This provision does not otherwise limit the authority of the
				Agency to employ remedies available to it under its enforcement
				authorities.
									(d)Code of Conduct
				and Ethics
									(1)In
				generalAn enterprise shall establish and administer a written
				code of conduct and ethics that is reasonably designed to assure the ability of
				board members, executive officers, and employees of the enterprise to discharge
				their duties and responsibilities, on behalf of the enterprise, in an objective
				and impartial manner, and that includes standards required under section 406 of
				the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7264) and other applicable laws,
				rules, and regulations.
									(2)ReviewNot
				less than once every three years, an enterprise shall review the adequacy of
				its code of conduct and ethics for consistency with practices appropriate to
				the enterprise and make any appropriate revisions to such code.
									(e)Conduct and
				Responsibilities of Board of DirectorsThe board of directors of
				an enterprise shall be responsible for directing the conduct and affairs of the
				enterprise in furtherance of the safe and sound operation of the enterprise and
				shall remain reasonably informed of the condition, activities, and operations
				of the enterprise. The responsibilities of the board of directors shall include
				having in place adequate policies and procedures to assure its oversight of,
				among other matters, the following:
									(1)Corporate strategy,
				major plans of action, risk policy, programs for legal and regulatory
				compliance and corporate performance, including prudent plans for growth and
				allocation of adequate resources to manage operations risk.
									(2)Hiring and
				retention of qualified executive officers and succession planning for such
				executive officers.
									(3)Compensation
				programs of the enterprise.
									(4)Integrity of
				accounting and financial reporting systems of the enterprise, including
				independent audits and systems of internal control.
									(5)Process and
				adequacy of reporting, disclosures, and communications to shareholders,
				investors, and potential investors.
									(6)Extensions of
				credit to board members and executive officers.
									(7)Responsiveness of
				executive officers in providing accurate and timely reports to Federal
				regulators and in addressing the supervisory concerns of Federal regulators in
				a timely and appropriate manner.
									(f)Prohibition of
				Extensions of CreditAn enterprise may not directly or
				indirectly, including through any subsidiary, extend or maintain credit,
				arrange for the extension of credit, or renew an extension of credit, in the
				form of a personal loan to or for any board member or executive officer of the
				enterprise, as provided by section 13(k) of the Securities Exchange Act of 1934 (15 U.S.C.
				78m(k)).
								(g)Certification of
				DisclosuresThe chief executive officer and the chief financial
				officer of an enterprise shall review each quarterly report and annual report
				issued by the enterprise and such reports shall include certifications by such
				officers as required by section 302 of the Sarbanes-Oxley Act of 2002 (15
				U.S.C. 7241).
								(h)Change of Audit
				PartnerAn enterprise may not accept audit services from an
				external auditing firm if the lead or coordinating audit partner who has
				primary responsibility for the external audit of the enterprise, or the
				external audit partner who has responsibility for reviewing the external audit
				has performed audit services for the enterprise in each of the five previous
				fiscal years.
								(i)Compliance
				Program
									(1)RequirementEach
				enterprise shall establish and maintain a compliance program that is reasonably
				designed to assure that the enterprise complies with applicable laws, rules,
				regulations, and internal controls.
									(2)Compliance
				officerThe compliance program of an enterprise shall be headed
				by a compliance officer, however styled, who reports directly to the chief
				executive officer of the enterprise. The compliance officer shall report
				regularly to the board of directors or an appropriate committee of the board of
				directors on compliance with and the adequacy of current compliance policies
				and procedures of the enterprise, and shall recommend any adjustments to such
				policies and procedures that the compliance officer considers necessary and
				appropriate.
									(j)Risk Management
				Program
									(1)RequirementEach
				enterprise shall establish and maintain a risk management program that is
				reasonably designed to manage the risks of the operations of the
				enterprise.
									(2)Risk management
				officerThe risk management program of an enterprise shall be
				headed by a risk management officer, however styled, who reports directly to
				the chief executive officer of the enterprise. The risk management officer
				shall report regularly to the board of directors or an appropriate committee of
				the board of directors on compliance with and the adequacy of current risk
				management policies and procedures of the enterprise, and shall recommend any
				adjustments to such policies and procedures that the risk management officer
				considers necessary and appropriate.
									(k)Compliance With
				Other Laws
									(1)Deregistered or
				unregistered common stockIf an enterprise deregisters or has not
				registered its common stock with the Securities and Exchange Commission under
				the Securities Exchange Act of 1934,
				the enterprise shall comply or continue to comply with sections 10A(m) and
				13(k) of the Securities Exchange Act of
				1934 (15 U.S.C. 78j–1(m), 78m(k)) and sections 302, 304, and 406 of
				the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7241, 7243, 7264), subject to such
				requirements as provided by subsection (l) of this section.
									(2)Registered
				common stockAn enterprise that has its common stock registered
				with the Securities and Exchange Commission shall maintain such registered
				status, unless it provides 60 days prior written notice to the Director stating
				its intent to deregister and its understanding that it will remain subject to
				the requirements of the sections of the Securities Exchange Act of 1934 and the
				Sarbanes-Oxley Act of 2002, subject to such requirements as provided by
				subsection (l) of this section.
									(l)Other
				MattersThe Director may from time to time establish standards,
				by regulation, order, or guideline, regarding such other corporate governance
				matters of the enterprises as the Director considers appropriate.
								(m)Modification of
				StandardsIn connection with standards of Federal or State law
				(including the Revised Model Corporation Act) or New York Stock Exchange rules
				that are made applicable to an enterprise by section 1710.10 of the Director’s
				rules (12 C.F.R. 1710.10) and by subsections (a), (b), (g), (i), (j), and (k)
				of this section, the Director, in the Director’s sole discretion, may modify
				the standards contained in this section or in part 1710 of the Director’s rules
				(12 C.F.R. Part 1710) in accordance with section 553 of title 5, United States
				Code, and upon written notice to the
				enterprise.
								.
					1026.Required
			 registration under Securities Exchange Act of
			 1934The
			 Housing and Community Development Act of
			 1992 is amended by adding after section 1322A, as added by the
			 preceding provisions of this title, the following new section:
						
							1322B.Required
				registration under Securities Exchange Act of
				1934
								(a)In
				GeneralEach regulated entity shall register at least one class
				of the capital stock of such regulated entity, and maintain such registration
				with the Securities and Exchange Commission, under the
				Securities Exchange Act of
				1934.
								(b)EnterprisesEach
				enterprise shall comply with sections 14 and 16 of the
				Securities Exchange Act of
				1934.
								.
					1027.Liaison with
			 Financial Institutions Examination CouncilSection 1007 of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3306) is
			 amended—
						(1)in the section
			 heading, by inserting after “state” the following: “and Federal Housing Finance
			 Agency”; and
						(2)by
			 inserting after “financial institutions” the following: “, and one
			 representative of the Federal Housing Finance Agency,”.
						1028.Guarantee fee
			 study
						(a)In
			 GeneralThe Director of the Federal Housing Finance Agency, in
			 consultation with the heads of the federal banking agencies, shall, not later
			 than 18 months after the date of the enactment of this Act, submit to the
			 Congress a study concerning the pricing, transparency and reporting of the
			 Federal National Mortgage Association, the Federal Home Loan Mortgage
			 Corporation, and the Federal home loan banks with regard to guarantee fees and
			 concerning analogous practices, transparency and reporting requirements
			 (including advances pricing practices by the Federal Home Loan Banks) of other
			 participants in the business of mortgage purchases and securitization.
						(b)FactorsThe
			 study required by this section shall examine various factors such as credit
			 risk, counterparty risk considerations, economic value considerations, and
			 volume considerations used by the regulated entities (as such term is defined
			 in section 1303 of the Housing and Community
			 Development Act of 1992) included in the study in setting the amount
			 of fees they charge.
						(c)Contents of
			 ReportThe report required under subsection (a) shall identify
			 and analyze—
							(1)the factors used
			 by each enterprise (as such term is defined in section 1303 of the
			 Housing and Community Development Act of
			 1992) in determining the amount of the guarantee fees it
			 charges;
							(2)the total revenue
			 the enterprises earn from guarantee fees;
							(3)the total costs
			 incurred by the enterprises for providing guarantees;
							(4)the average
			 guarantee fee charged by the enterprises;
							(5)an analysis of how
			 and why the guarantee fees charged differ from such fees charged during the
			 previous year;
							(6)a
			 breakdown of the revenue and costs associated with providing guarantees, based
			 on product type and risk classifications; and
							(7)other relevant
			 information on guarantee fees with other participants in the mortgage and
			 securitization business.
							(d)Protection of
			 InformationNothing in this section may be construed to require
			 or authorize the Director of the Federal Housing Finance Agency, in connection
			 with the study mandated by this section, to disclose information of the
			 enterprises or other organization that is confidential or proprietary.
						(e)Effective
			 DateThis section shall take effect on the date of the enactment
			 of this Act.
						1029.Conforming
			 amendments
						(a)1992
			 ActPart 1 of subtitle A of title XIII of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4511 et seq.), as amended by the preceding
			 provisions of this title, is further amended—
							(1)by striking
			 an enterprise each place such term appears in such part (except
			 in sections 1313(a)(2)(A), 1313A(b)(2)(B)(ii)(I), and 1316(b)(3)) and inserting
			 a regulated entity;
							(2)by striking
			 the enterprise each place such term appears in such part (except
			 in section 1316(b)(3)) and inserting the regulated
			 entity;
							(3)by striking
			 the enterprises each place such term appears in such part
			 (except in sections 1312(c)(2), and 1312(e)(2)) and inserting the
			 regulated entities;
							(4)by striking
			 each enterprise each place such term appears in such part and
			 inserting each regulated entity;
							(5)by striking
			 Office each place such term appears in such part (except in
			 sections 1311(b)(2), 1312(b)(5), 1315(b), and 1316(a)(4), (g), and (h),
			 1317(c), and 1319A(a)) and inserting Agency;
							(6)in section 1315
			 (12 U.S.C. 4515)—
								(A)in subsection
			 (a)—
									(i)in
			 the subsection heading, by striking Office personnel and inserting
			 In
			 general; and
									(ii)by
			 striking The and inserting Subject to title III of the
			 Federal Housing Finance Reform Act of
			 2008, the;
									(B)by striking
			 subsections (d) and (f); and
								(C)by redesignating
			 subsection (e) as subsection (d);
								(7)in section 1319B
			 (12 U.S.C. 4521), by striking Committee on Banking, Finance and Urban
			 Affairs each place such term appears and inserting Committee on
			 Financial Services; and
							(8)in section 1319F
			 (12 U.S.C. 4525), striking all that follows United States Code
			 and inserting , the Agency shall be considered an agency responsible for
			 the regulation or supervision of financial institutions..
							(b)Amendments to
			 Fannie Mae Charter ActThe Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1716 et seq.) is amended—
							(1)by
			 striking Director of the Office of Federal Housing Enterprise Oversight
			 of the Department of Housing and Urban Development each place such term
			 appears, and inserting Director of the Federal Housing Finance
			 Agency, in—
								(A)section 303(c)(2)
			 (12 U.S.C. 1718(c)(2));
								(B)section
			 309(d)(3)(B) (12 U.S.C. 1723a(d)(3)(B)); and
								(C)section 309(k)(1);
			 and
								(2)in section
			 309—
								(A)in subsections
			 (d)(3)(A) and (n)(1), by striking Banking, Finance and Urban
			 Affairs each place such term appears and inserting Financial
			 Services; and
								(B)in subsection
			 (m)—
									(i)in
			 paragraph (1), by striking Secretary the second place such term
			 appears and inserting Director;
									(ii)in
			 paragraph (2), by striking Secretary the second place such term
			 appears and inserting Director; and
									(iii)by
			 striking Secretary each other place such term appears and
			 inserting Director of the Federal Housing Finance Agency;
			 and
									(C)in subsection (n),
			 by striking Secretary each place such term appears and inserting
			 Director of the Federal Housing Finance Agency.
								(c)Amendments to
			 Freddie Mac ActThe Federal Home
			 Loan Mortgage Corporation Act is amended—
							(1)by striking
			 Director of the Office of Federal Housing Enterprise Oversight of the
			 Department of Housing and Urban Development each place such term
			 appears, and inserting Director of the Federal Housing Finance
			 Agency, in—
								(A)section 303(b)(2)
			 (12 U.S.C. 1452(b)(2));
								(B)section 303(h)(2)
			 (12 U.S.C. 1452(h)(2)); and
								(C)section 307(c)(1)
			 (12 U.S.C. 1456(c)(1));
								(2)in sections
			 303(h)(1) and 307(f)(1) (12 U.S.C. 1452(h)(1), 1456(f)(1)), by striking
			 Banking, Finance and Urban Affairs each place such term appears
			 and inserting Financial Services;
							(3)in section 306(i)
			 (12 U.S.C. 1455(i))—
								(A)by striking
			 1316(c) and inserting 306(c); and
								(B)by striking
			 section 106 and inserting section 1316;
			 and
								(4)in section 307 (12
			 U.S.C. 1456)—
								(A)in subsection
			 (e)—
									(i)in
			 paragraph (1), by striking Secretary the second place such term
			 appears and inserting Director;
									(ii)in
			 paragraph (2), by striking Secretary the second place such term
			 appears and inserting Director; and
									(iii)by
			 striking Secretary each other place such term appears and
			 inserting Director of the Federal Housing Finance Agency;
			 and
									(B)in subsection (f),
			 by striking Secretary each place such term appears and inserting
			 Director of the Federal Housing Finance Agency.
								2Improvement of
			 Mission Supervision
					1031.Transfer of
			 product approval and housing goal oversightPart 2 of subtitle A of title XIII of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4541 et seq.) is amended—
						(1)by
			 striking the designation and heading for the part and inserting the
			 following:
							
								2PRODUCT APPROVAL
				BY DIRECTOR, CORPORATE GOVERNANCE, AND ESTABLISHMENT OF HOUSING
				GOALS
								;
							and(2)by striking
			 sections 1321 and 1322.
						1032.Review of
			 enterprise products
						(a)In
			 GeneralPart 2 of subtitle A of title XIII of the
			 Housing and Community Development Act of
			 1992 is amended by inserting before section 1323 (12 U.S.C. 4543)
			 the following new section:
							
								1321.Prior approval
				authority for products of enterprises
									(a)In
				generalThe Director shall require each enterprise to obtain the
				approval of the Director for any product of the enterprise before initially
				offering the product.
									(b)Standard for
				approvalIn considering any request for approval of a product
				pursuant to subsection (a), the Director shall make a determination
				that—
										(1)in the case of a
				product of the Federal National Mortgage Association, the Director determines
				that the product is authorized under paragraph (2), (3), (4), or (5) of section
				302(b) or section 304 of the Federal National
				Mortgage Association Charter Act (12 U.S.C. 1717(b), 1719);
										(2)in the case of a
				product of the Federal Home Loan Mortgage Corporation, the Director determines
				that the product is authorized under paragraph (1), (4), or (5) of section
				305(a) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
				1454(a));
										(3)the product is in
				the public interest;
										(4)the product is
				consistent with the safety and soundness of the enterprise or the mortgage
				finance system; and
										(5)the product does
				not materially impair the efficiency of the mortgage finance system.
										(c)Procedure for
				approval
										(1)Submission of
				requestAn enterprise shall submit to the Director a written
				request for approval of a product that describes the product in such form as
				prescribed by order or regulation of the Director.
										(2)Request for
				public commentImmediately upon receipt of a request for approval
				of a product, as required under paragraph (1), the Director shall publish
				notice of such request and of the period for public comment pursuant to
				paragraph (3) regarding the product, and a description of the product proposed
				by the request. The Director shall give interested parties the opportunity to
				respond in writing to the proposed product.
										(3)Public comment
				periodDuring the 30-day
				period beginning on the date of publication pursuant to paragraph (2) of a
				request for approval of a product, the Director shall receive public comments
				regarding the proposed product.
										(4)Offering of
				product
											(A)In
				generalNot later than 30
				days after the close of the public comment period described in paragraph (3),
				the Director shall approve or deny the product, specifying the grounds for such
				decision in writing.
											(B)Failure to
				actIf the Director fails to act within the 30-day period
				described in subparagraph (A), the enterprise may offer the product.
											(d)Expedited
				review
										(1)Determination and
				noticeIf an enterprise determines that any new activity,
				service, undertaking, or offering is not a product, as defined in subsection
				(f), the enterprise shall provide written notice to the Director prior to the
				commencement of such activity, service, undertaking, or offering.
										(2)Director
				determination of applicable procedureImmediately upon receipt of any notice
				pursuant to paragraph (1), the Director shall make a determination under
				paragraph (3).
										(3)Determination and
				treatment as productIf the Director determines that any new
				activity, service, undertaking, or offering consists of, relates to, or
				involves a product—
											(A)the Director shall
				notify the enterprise of the determination;
											(B)the new activity,
				service, undertaking, or offering described in the notice under paragraph (1)
				shall be considered a product for purposes of this section; and
											(C)the enterprise
				shall withdraw its request or submit a written request for approval of the
				product pursuant to subsection (c).
											(e)Conditional
				ApprovalThe Director may conditionally approve the offering of
				any product by an enterprise, and may establish terms, conditions, or
				limitations with respect to such product with which the enterprise must comply
				in order to offer such product.
									(f)Definition of
				productFor purposes of this section, the term
				product does not include—
										(1)the automated loan
				underwriting system of an enterprise in existence as of the date of the
				enactment of the Federal Housing Finance
				Reform Act of 2008, including any upgrade to the technology,
				operating system, or software to operate the underwriting system; or
										(2)any modification
				to the mortgage terms and conditions or mortgage underwriting criteria relating
				to the mortgages that are purchased or guaranteed by an enterprise:
				Provided, That such modifications do not alter the underlying
				transaction so as to include services or financing, other than residential
				mortgage financing, or create significant new exposure to risk for the
				enterprise or the holder of the mortgage.
										(g)No
				limitationNothing in this section shall be deemed to
				restrict—
										(1)the safety and
				soundness authority of the Director over all new and existing products or
				activities; or
										(2)the authority of
				the Director to review all new and existing products or activities to determine
				that such products or activities are consistent with the statutory mission of
				the
				enterprise.
										.
						(b)Conforming
			 Amendments
							(1)Fannie
			 maeSection 302(b)(6) of the Federal National Mortgage Association Charter
			 Act (12 U.S.C. 1717(b)(6)) is amended—
								(A)by striking
			 implement any new program and inserting initially offer
			 any product;
								(B)by striking
			 section 1303 and inserting section 1321(f);
			 and
								(C)by striking
			 before obtaining the approval of the Secretary under section
			 1322 and inserting except in accordance with section
			 1321.
								(2)Freddie
			 macSection 305(c) of the Federal Home Loan Mortgage Corporation Act
			 (12 U.S.C. 1454(c)) is amended—
								(A)by striking
			 implement any new program and inserting initially offer
			 any product;
								(B)by striking
			 section 1303 and inserting section 1321(f);
			 and
								(C)by striking
			 before obtaining the approval of the Secretary under section
			 1322 and inserting except in accordance with section
			 1321.
								(3)1992
			 ActSection 1303 of the Housing and Community Development Act of
			 1992 (12 U.S.C. 4502), as amended by section 1002 of this title, is further
			 amended—
								(A)by striking
			 paragraph (17) (relating to the definition of new program);
			 and
								(B)by redesignating
			 paragraphs (18) through (23) as paragraphs (17) through (22),
			 respectively.
								1033.Conforming loan
			 limits
						(a)Fannie
			 Mae
							(1)General
			 limitSection 302(b)(2) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1717(b)(2)) is amended—
								(A)in the 4th
			 sentence, by striking the Resolution Trust Corporation,;
			 and
								(B)by striking the
			 7th and 8th sentences and inserting the following new sentences: For
			 2008, such limitations shall not exceed $417,000 for a mortgage secured by a
			 single-family residence, $533,850 for a mortgage secured by a 2-family
			 residence, $645,300 for a mortgage secured by a 3-family residence, and
			 $801,950 for a mortgage secured by a 4-family residence, except that such
			 maximum limitations shall be adjusted effective January 1 of each year
			 beginning with 2009, subject to the limitations in this paragraph. Each
			 adjustment shall be made by adding to or subtracting from each such amount (as
			 it may have been previously adjusted) a percentage thereof equal to the
			 percentage increase or decrease, during the most recent 12-month or
			 four-quarter period ending before the time of determining such annual
			 adjustment, in the housing price index maintained by the Director of the
			 Federal Housing Finance Agency (pursuant to section 1322 of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 4541))..
								(2)High-cost area
			 limitSection 302(b)(2) of the Federal National Mortgage
			 Association Charter Act is (12 U.S.C. 1717(b)(2)) is amended by adding after
			 the period at the end the following: Such foregoing limitations shall
			 also be increased with respect to properties of a particular size located in
			 any area for which the median price for such size residence exceeds the
			 foregoing limitation for such size residence, to the lesser of 150 percent of
			 such foregoing limitation for such size residence or the amount that is equal
			 to the median price in such area for such size residence, except that, subject
			 to the order, if any, issued by the Director of the Federal Housing Finance
			 Agency pursuant to section 1033(d)(3) of the Federal Housing Finance Reform Act
			 of 2008, such increase shall apply only with respect to mortgages on which are
			 based securities issued and sold by the corporation..
							(b)Freddie
			 Mac
							(1)General
			 limitSection 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1454(a)(2)) is amended—
								(A)in the 3rd
			 sentence, by striking the Resolution Trust Corporation,;
			 and
								(B)by striking the
			 6th and 7th sentences and inserting the following new sentences: For
			 2008, such limitations shall not exceed $417,000 for a mortgage secured by a
			 single-family residence, $533,850 for a mortgage secured by a 2-family
			 residence, $645,300 for a mortgage secured by a 3-family residence, and
			 $801,950 for a mortgage secured by a 4-family residence, except that such
			 maximum limitations shall be adjusted effective January 1 of each year
			 beginning with 2009, subject to the limitations in this paragraph. Each
			 adjustment shall be made by adding to or subtracting from each such amount (as
			 it may have been previously adjusted) a percentage thereof equal to the
			 percentage increase or decrease, during the most recent 12-month or
			 four-quarter period ending before the time of determining such annual
			 adjustment, in the housing price index maintained by the Director of the
			 Federal Housing Finance Agency (pursuant to section 1322 of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 4541)).
								(2)High-cost area
			 limitSection 305(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act is amended by adding after the period at the end the following:
			 Such foregoing limitations shall also be increased with respect to
			 properties of a particular size located in any area for which the median price
			 for such size residence exceeds the foregoing limitation for such size
			 residence, to the lesser of 150 percent of such foregoing limitation for such
			 size residence or the amount that is equal to the median price in such area for
			 such size residence, except that, subject to the order, if any, issued by the
			 Director of the Federal Housing Finance Agency pursuant to section 1033(d)(3)
			 of the Federal Housing Finance Reform Act of 2008, such increase shall apply
			 only with respect to mortgages on which are based securities issued and sold by
			 the Corporation..
							(c)Housing Price
			 IndexSubpart A of part 2 of subtitle A of title XIII of the
			 Housing and Community Development Act of 1992 (as amended by the preceding
			 provisions of this title) is amended by inserting after section 1321 (as added
			 by section 1032 of this title) the following new section:
							
								1322.Housing price
				index
									(a)In
				generalThe Director shall establish and maintain a method of
				assessing the national average 1-family house price for use for adjusting the
				conforming loan limitations of the enterprises. In establishing such method,
				the Director shall take into consideration the monthly survey of all major
				lenders conducted by the Federal Housing Finance Agency to determine the
				national average 1-family house price, the House Price Index maintained by the
				Office of Federal Housing Enterprise Oversight of the Department of Housing and
				Urban Development before the effective date under section 1065 of the Federal
				Housing Finance Reform Act of 2008, any appropriate house price indexes of the
				Bureau of the Census of the Department of Commerce, and any other indexes or
				measures that the Director considers appropriate.
									(b)GAO
				Audit
										(1)In
				generalAt such times as are required under paragraph (2), the
				Comptroller General of the United States shall conduct an audit of the
				methodology established by the Director under subsection (a) to determine
				whether the methodology established is an accurate and appropriate means of
				measuring changes to the national average 1-family house price.
										(2)TimingAn
				audit referred to in paragraph (1) shall be conducted and completed not later
				than the expiration of the 180-day period that begins upon each of the
				following dates:
											(A)EstablishmentThe
				date upon which such methodology is initially established under subsection (a)
				in final form by the Director.
											(B)Modification or
				amendmentEach date upon which any modification or amendment to
				such methodology is adopted in final form by the Director.
											(3)ReportWithin
				30 days of the completion of any audit conducted under this subsection, the
				Comptroller General shall submit a report detailing the results and conclusions
				of the audit to the Director, the Committee on Financial Services of the House
				of Representatives, and the Committee on Banking, Housing, and Urban Affairs of
				the
				Senate.
										.
						(d)Conditions on
			 Conforming Loan Limit for High-Cost Areas
							(1)StudyThe
			 Director of the Federal Housing Finance Agency shall conduct a study under this
			 subsection during the six-month period beginning on the effective date under
			 section 1065 of this title.
							(2)IssuesThe
			 study under this subsection shall determine—
								(A)the effect that
			 restricting the conforming loan limits for high-cost areas only to mortgages on
			 which are based securities issued and sold by the Federal National Mortgage
			 Association and the Federal Home Loan Mortgage Corporation (as provided in the
			 last sentence of section 302(b)(2) of the Federal National Mortgage Association
			 Charter Act and the last sentence of section 305(a)(2) of the Federal Home Loan
			 Mortgage Corporation Act, pursuant to the amendments made by subsections (a)(2)
			 and (b)(2) of this section) would have on the cost to borrowers for mortgages
			 on housing in such high-cost areas;
								(B)the effects that
			 such restrictions would have on the availability of mortgages for housing in
			 such high-cost areas; and
								(C)the extent to
			 which the Federal National Mortgage Association and the Federal Home Loan
			 Mortgage Corporation will be able to issue and sell securities based on
			 mortgages for housing located in such high-cost areas.
								(3)Determination
								(A)In
			 generalNot later than the expiration of the six-month period
			 specified in paragraph (1), the Director of the Federal Housing Finance Agency
			 shall make a determination, based on the results of the study under this
			 subsection, of whether the restriction of conforming loan limits for high-cost
			 areas only to mortgages on which are based securities issued and sold by the
			 Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation (as provided in the amendments made by subsections (a)(2) and
			 (b)(2) of this section) will result in an increase in the cost to borrowers for
			 mortgages on housing in such high-cost areas.
								(B)OrderIf
			 such determination is that costs to borrowers on housing in such high-cost
			 areas will be increased by such restrictions, the Director may issue an order
			 terminating such restrictions, in whole or in part.
								(4)PublicationNot
			 later than the expiration of the six-month period specified in paragraph (1),
			 the Director of the Federal Housing Finance Agency shall cause to be published
			 in the Federal Register—
								(A)a report
			 that—
									(i)describes the study
			 under this subsection; and
									(ii)sets
			 forth the conclusions of the study regarding the issues to be determined under
			 paragraph (2);
									(B)notice of the
			 determination of the Director under paragraph (3); and
								(C)the order of the
			 Director under paragraph (3).
								(5)DefinitionFor
			 purposes of this subsection, the term conforming loan limits for
			 high-cost areas means the dollar amount limitations applicable under
			 the section 302(b)(2) of the Federal National Mortgage Association Charter Act
			 and section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (as
			 amended by subsections (a) and (b) of this section) for areas described in the
			 last sentence of such sections (as so amended).
							1034.Annual housing
			 report regarding regulated entities
						(a)In
			 GeneralThe Housing and
			 Community Development Act of 1992 is amended by striking section
			 1324 (12 U.S.C. 4544) and inserting the following new section:
							
								1324.Annual Housing
				report regarding regulated entities
									(a)In
				GeneralAfter reviewing and analyzing the reports submitted under
				section 309(n) of the Federal National
				Mortgage Association Charter Act, section 307(f) of the
				Federal Home Loan Mortgage Corporation
				Act, and section 10(j)(11) of the Federal Home Loan Bank Act (12 U.S.C.
				1430(j)(11)), the Director shall submit a report, not later than October 30 of
				each year, to the Committee on Financial Services of the House of
				Representatives and the Committee on Banking, Housing, and Urban Affairs of the
				Senate, on the activities of each regulated entity.
									(b)ContentsThe
				report shall—
										(1)discuss the extent
				to which—
											(A)each enterprise is
				achieving the annual housing goals established under subpart B of this
				part;
											(B)each Federal home
				loan bank is complying with section 10(j) of the
				Federal Home Loan Bank Act;
				and
											(C)each regulated
				entity is achieving the purposes of the regulated entity established by
				law;
											(2)aggregate and
				analyze relevant data on income to assess the compliance by each enterprise
				with the housing goals established under subpart B;
										(3)aggregate and
				analyze data on income, race, and gender by census tract and other relevant
				classifications, and compare such data with larger demographic, housing, and
				economic trends;
										(4)examine actions
				that—
											(A)each enterprise
				has undertaken or could undertake to promote and expand the annual goals
				established under subpart B and the purposes of the enterprise established by
				law; and
											(B)each Federal home
				loan bank has taken or could undertake to promote and expand the community
				investment program and affordable housing program of the bank established under
				subsections (i) and (j) of section 10 of the Federal Home Loan Bank Act;
											(5)examine the
				primary and secondary multifamily housing mortgage markets and describe—
											(A)the availability
				and liquidity of mortgage credit;
											(B)the status of
				efforts to provide standard credit terms and underwriting guidelines for
				multifamily housing and to securitize such mortgage products; and
											(C)any factors
				inhibiting such standardization and securitization;
											(6)examine actions
				each regulated entity has undertaken and could undertake to promote and expand
				opportunities for first-time homebuyers, including the use of alternative
				credit scoring;
										(7)describe any
				actions taken under section 1325(5) with respect to originators found to
				violate fair lending procedures;
										(8)discuss and
				analyze existing conditions and trends, including conditions and trends
				relating to pricing, in the housing markets and mortgage markets; and
										(9)identify the extent
				to which each enterprise is involved in mortgage purchases and secondary market
				activities involving subprime loans (as identified in accordance with the
				regulations issued pursuant to section 1034(b) of the
				Federal Housing Finance Reform Act of
				2008) and compare the characteristics of subprime loans purchased
				and securitized by the enterprises to other loans purchased and securitized by
				the enterprises.
										(c)Data Collection
				and Reporting
										(1)In
				generalTo assist the Director in analyzing the matters described
				in subsection (b) and establishing the methodology described in section 1322,
				the Director shall conduct, on a monthly basis, a survey of mortgage markets in
				accordance with this subsection.
										(2)Data
				pointsEach monthly survey conducted by the Director under
				paragraph (1) shall collect data on—
											(A)the
				characteristics of individual mortgages that are eligible for purchase by the
				enterprises and the characteristics of individual mortgages that are not
				eligible for purchase by the enterprises including, in both cases, information
				concerning—
												(i)the price of the
				house that secures the mortgage;
												(ii)the loan-to-value
				ratio of the mortgage, which shall reflect any secondary liens on the relevant
				property;
												(iii)the terms of the
				mortgage;
												(iv)the
				creditworthiness of the borrower or borrowers; and
												(v)whether the
				mortgage, in the case of a conforming mortgage, was purchased by an enterprise;
				and
												(B)such other matters
				as the Director determines to be appropriate.
											(3)Public
				availabilityThe Director shall make any data collected by the
				Director in connection with the conduct of a monthly survey available to the
				public in a timely manner, provided that the Director may modify the data
				released to the public to ensure that the data is not released in an
				identifiable form.
										(4)DefinitionFor
				purposes of this subsection, the term identifiable form means any
				representation of information that permits the identity of a borrower to which
				the information relates to be reasonably inferred by either direct or indirect
				means.
										.
						(b)Standards for
			 Subprime LoansThe Director shall, not later than one year after
			 the effective date under section 1065, by regulations issued under section
			 1316G of the Housing and Community Development
			 Act of 1992, establish standards by which mortgages purchased and
			 mortgages purchased and securitized shall be characterized as subprime for the
			 purpose of, and only for the purpose of, complying with the reporting
			 requirement under section 1324(b)(9) of such Act.
						1035.Annual reports by
			 regulated entities on affordable housing stockThe Housing and Community Development Act of
			 1992 is amended by inserting after section 1328 (12 U.S.C. 4548) the following
			 new section:
						
							1329.Annual reports
				on affordable housing stock
								(a)In
				generalThe regulated
				entities shall conduct, or provide for the conducting of, a study on an annual
				basis to determine the levels of affordable housing inventory, and the changes
				in such levels, in communities throughout the United States.
								(b)ContentsThe annual study under this section shall
				determine, for the United States, each State, and each community within each
				State—
									(1)the level of
				affordable housing inventory, including affordable rental dwelling units and
				affordable homeownership dwelling units;
									(2)any changes to the
				level of such inventory during the 12-month period of the study under this
				section, including—
										(A)any additions to
				such inventory, disaggregated by the category of such additions (including new
				construction or housing conversion);
										(B)any subtractions
				from such inventory, disaggregated by the category of such subtractions
				(including abandonment, demolition, or upgrade to market-rate housing);
										(C)the number of new
				affordable dwelling units placed in service; and
										(D)the number of
				affordable housing dwelling units withdrawn from service;
										(3)the types of
				financing used to build any dwelling units added to such inventory level and
				the period during which such units are required to remain affordable;
									(4)any excess demand for affordable housing,
				including the number of households on rental housing waiting lists and the
				tenure of the wait on such lists; and
									(5)such other
				information as the Director may require.
									(c)ReportFor each annual study conducted pursuant to
				this section, the regulated entities shall submit to the Congress, and make
				publicly available, a report setting forth the findings of the study.
								(d)Regulations and
				timingThe Director shall, by regulation, establish requirements
				for the studies and reports under this section, including deadlines for the
				submission of such annual reports and standards for determining affordable
				housing.
								.
					1036.Mortgagor
			 identification requirements for mortgages of regulated entities
						(a)In
			 generalSubpart A of part 2
			 of subtitle A of title XIII of the Housing and Community Development Act of
			 1992 (12 U.S.C. 4541 et seq.), as amended by the preceding provisions of this
			 title, is further amended by adding at the end the following new
			 section:
							
								1330.Mortgagor
				identification requirements for mortgages of regulated entities
									(a)LimitationThe
				Director shall by regulation establish standards, and shall enforce compliance
				with such standards, that—
										(1)prohibit the
				enterprises from the purchase, service, holding, selling, lending on the
				security of, or otherwise dealing with any mortgage on a one- to four-family
				residence that will be used as the principal residence of the mortgagor that
				does not meet the requirements under subsection (b); and
										(2)prohibit the Federal home loan banks from
				providing any advances to a member for use in financing, and from accepting as
				collateral for any advance to a member, any mortgage on a one- to four-family
				residence that will be used as the principal residence of the mortgagor that
				does not meet the requirements under subsection (b).
										(b)Identification
				requirementsThe requirements
				under this subsection with respect to a mortgage are that the mortgagor have,
				at the time of settlement on the mortgage, a Social Security account
				number.
									.
						(b)Fannie
			 MaeSection 304 of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1719) is amended by adding at the end the following new
			 subsection:
							
								(g)Prohibition
				regarding mortgagor identification requirementNothing in this Act may be construed to
				authorize the corporation to purchase, service, hold, sell, lend on the
				security of, or otherwise deal with any mortgage that the corporation is
				prohibited from so dealing with under the standards issued under section 1330
				of the Housing and Community Development Act of 1992 by the Director of the
				Federal Housing Finance
				Agency.
								.
						(c)Freddie
			 MacSection 305 of the Federal Home Loan Mortgage Corporation Act
			 (12 U.S.C. 1454) is amended by adding at the end the following new
			 subsection:
							
								(d)Prohibition
				regarding mortgagor identification requirementsNothing in this Act may be construed to
				authorize the Corporation to purchase, service, hold, sell, lend on the
				security of, or otherwise deal with any mortgage that the Corporation is
				prohibited from so dealing with under the standards issued under section 1330
				of the Housing and Community Development Act of 1992 by the Director of the
				Federal Housing Finance
				Agency.
								.
						(d)Federal home
			 loan banksSection 10(a) of the Federal Home Loan Bank Act (12
			 U.S.C. 1430(a)) is amended—
							(1)by
			 redesignating paragraph (6) as paragraph (7); and
							(2)by inserting after
			 paragraph (5) the following new paragraph:
								
									(6)Prohibition
				regarding mortgagor identification requirementsNothing in this Act may be construed to
				authorize a Federal Home Loan Bank to provide any advance to a member for use
				in financing, or accept as collateral for an advance under this section, any
				mortgage that a Bank is prohibited from so accepting under the standards issued
				under section 1330 of the Housing and Community Development Act of 1992 by the
				Director of the Federal Housing Finance
				Agency.
									.
							1037.Revision of
			 housing goals
						(a)Housing
			 GoalsThe Housing and Community
			 Development Act of 1992 is amended by striking sections 1331 through
			 1334 (12 U.S.C. 4561–4) and inserting the following new sections:
							
								1331.Establishment
				of housing goals
									(a)In
				GeneralThe Director shall establish, effective for the first
				year that begins after the effective date under section 1065 of the
				Federal Housing Finance Reform Act of
				2008 and each year thereafter, annual housing goals, with respect
				to the mortgage purchases by the enterprises, as follows:
										(1)Single family
				housing goalsThree single-family housing goals under section
				1332.
										(2)Multifamily
				special affordable housing goalsA multifamily special affordable
				housing goal under section 1333.
										(b)Eliminating
				interest rate disparities
										(1)In
				generalUpon request by the
				Director, an enterprise shall provide to the Director, in a form determined by
				the Director, data the Director may review to determine whether there exist
				disparities in interest rates charged on mortgages to borrowers who are
				minorities as compared with comparable mortgages to borrowers of similar
				creditworthiness who are not minorities.
										(2)Remedial actions
				upon preliminary findingUpon a preliminary finding by the
				Director that a pattern of disparities in interest rates with respect to any
				lender or lenders exists pursuant to the data provided by an enterprise in
				paragraph (1), the Director shall—
											(A)refer the
				preliminary finding to the appropriate regulatory or enforcement agency for
				further review;
											(B)require the
				enterprise to submit additional data with respect to any lender or lenders, as
				appropriate and to the extent practicable, to the Director who shall submit any
				such additional data to the regulatory or enforcement agency for appropriate
				action; and
											(C)require the
				enterprise to undertake remedial actions, as appropriate, pursuant to section
				1325(5) (12 U.S.C. 4545(5)).
											(3)Annual report to
				CongressThe Director shall
				submit to the Committee on Financial Services of the House of Representatives
				and the Committee on Banking, Housing, and Urban Affairs of the Senate a report
				describing the actions taken, and being taken, by the Director to carry out
				this subsection. No such report shall identify any lender or lenders who have
				not been found to have engaged in discriminatory lending practices pursuant to
				a final adjudication on the record, and after opportunity for an administrative
				hearing, in accordance with subchapter II of chapter 5 of title 5, United
				States Code.
										(4)Protection of
				identity of individualsIn carrying out this subsection, the
				Director shall ensure that no property-related or financial information that
				would enable a borrower to be identified shall be made public.
										(c)TimingThe
				Director shall establish an annual deadline by which the Director shall
				establish the annual housing goals under this subpart for each year, taking
				into consideration the need for the enterprises to reasonably and sufficiently
				plan their operations and activities in advance, including operations and
				activities necessary to meet such annual goals.
									1332.Single-family
				housing goals
									(a)In
				GeneralThe Director shall establish annual goals for the
				purchase by each enterprise of conventional, conforming, single-family,
				purchase money mortgages financing owner-occupied and rental housing for each
				of the following categories of families:
										(1)Low-income
				families.
										(2)Families that
				reside in low-income areas.
										(3)Very low-income
				families.
										(b)Refinance
				subgoal
										(1)In
				generalThe Director shall establish a separate subgoal within
				each goal under subsection (a)(1) for the purchase by each enterprise of
				mortgages for low-income families on single family housing given to pay off or
				prepay an existing loan secured by the same property. The Director shall, for
				each year, determine whether each enterprise has complied with the subgoal
				under this subsection in the same manner provided under this section for
				determining compliance with the housing goals.
										(2)EnforcementFor purposes of section 1336, the subgoal
				established under paragraph (1) of this subsection shall be considered to be a
				housing goal established under this section. Such subgoal shall not be
				enforceable under any other provision of this title (including subpart C of
				this part) other than section 1336 or under any provision of the Federal
				National Mortgage Association Charter Act or the Federal Home Loan Mortgage
				Corporation Act.
										(c)Determination of
				complianceThe Director shall determine, for each year that the
				housing goals under this section are in effect pursuant to section 1331(a),
				whether each enterprise has complied with the single-family housing goals
				established under this section for such year. An enterprise shall be considered
				to be in compliance with such a goal for a year only if, for each of the types
				of families described in subsection (a), the percentage of the number of
				conventional, conforming, single-family, owner-occupied or rental, as
				applicable, purchase money mortgages purchased by each enterprise in such year
				that serve such families, meets or exceeds the target for the year for such
				type of family that is established under subsection (d).
									(d)Annual
				targets
										(1)In
				generalExcept as provided in paragraph (2), for each of the
				types of families described in subsection (a), the target under this subsection
				for a year shall be the average percentage, for the three years that most
				recently precede such year and for which information under the Home Mortgage
				Disclosure Act of 1975 is publicly available, of the number of conventional,
				conforming, single-family, owner-occupied or rental, as applicable, purchase
				money mortgages originated in such year that serves such type of family, as
				determined by the Director using the information obtained and determined
				pursuant to paragraphs (3) and (4).
										(2)Authority to
				increase targets
											(A)In
				generalThe Director may, for any year, establish by regulation,
				for any or all of the types of families described in subsection (a), percentage
				targets that are higher than the percentages for such year determined pursuant
				to paragraph (1), to reflect expected changes in market performance related to
				such information under the Home Mortgage Disclosure Act of 1975.
											(B)FactorsIn
				establishing any targets pursuant to subparagraph (A), the Director shall
				consider the following factors:
												(i)National housing
				needs.
												(ii)Economic,
				housing, and demographic conditions.
												(iii)The performance
				and effort of the enterprises toward achieving the housing goals under this
				section in previous years.
												(iv)The size of the
				conventional mortgage market serving each of the types of families described in
				subsection (a) relative to the size of the overall conventional mortgage
				market.
												(v)The ability of the
				enterprise to lead the industry in making mortgage credit available.
												(vi)The need to
				maintain the sound financial condition of the enterprises.
												(3)HMDA
				informationThe Director shall annually obtain information
				submitted in compliance with the Home Mortgage Disclosure Act of 1975 regarding
				conventional, conforming, single-family, owner-occupied or rental, as
				applicable, purchase money mortgages originated and purchased for the previous
				year.
										(4)Conforming
				mortgagesIn determining whether a mortgage is a conforming
				mortgage for purposes of this paragraph, the Director shall consider the
				original principal balance of the mortgage loan to be the principal balance as
				reported in the information referred to in paragraph (3), as rounded to the
				nearest thousand dollars.
										(e)Notice of
				determination and enterprise comment
										(1)NoticeWithin
				30 days of making a determination under subsection (c) regarding a compliance
				of an enterprise for a year with a housing goal established under this section
				and before any public disclosure thereof, the Director shall provide notice of
				the determination to the enterprise, which shall include an analysis and
				comparison, by the Director, of the performance of the enterprise for the year
				and the targets for the year under subsection (d).
										(2)Comment
				periodThe Director shall provide each enterprise an opportunity
				to comment on the determination during the 30-day period beginning upon receipt
				by the enterprise of the notice.
										(f)Use of borrower
				incomeIn monitoring the performance of each enterprise pursuant
				to the housing goals under this section and evaluating such performance (for
				purposes of section 1336), the Director shall consider a mortgagor’s income to
				be such income at the time of origination of the mortgage.
									(g)Consideration of
				units in single-family rental housingIn establishing any goal under this
				subpart, the Director may take into consideration the number of housing units
				financed by any mortgage on single-family rental housing purchased by an
				enterprise.
									1333.Multifamily special
				affordable housing goal
									(a)Establishment
										(1)In
				generalThe Director shall establish, by regulation, an annual
				goal for the purchase by each enterprise of each of the following types of
				mortgages on multifamily housing:
											(A)Mortgages that
				finance dwelling units for low-income families.
											(B)Mortgages that
				finance dwelling units for very low-income families.
											(C)Mortgages that
				finance dwelling units assisted by the low-income housing tax credit under
				section 42 of the Internal Revenue Code of 1986.
											(2)Additional
				requirements for smaller projectsThe Director shall establish,
				within the goal under this section, additional requirements for the purchase by
				each enterprise of mortgages described in paragraph (1) for multifamily housing
				projects of a smaller or limited size, which may be based on the number of
				dwelling units in the project or the amount of the mortgage, or both, and shall
				include multifamily housing projects of such smaller sizes as are typical among
				such projects that serve rural areas.
										(3)FactorsIn
				establishing the goal under this section relating to mortgages on multifamily
				housing for an enterprise for a year, the Director shall consider—
											(A)national
				multifamily mortgage credit needs;
											(B)the performance
				and effort of the enterprise in making mortgage credit available for
				multifamily housing in previous years;
											(C)the size of the
				multifamily mortgage market;
											(D)the ability of the
				enterprise to lead the industry in making mortgage credit available, especially
				for underserved markets, such as for small multifamily projects of 5 to 50
				units, multifamily properties in need of rehabilitation, and multifamily
				properties located in rural areas; and
											(E)the need to
				maintain the sound financial condition of the enterprise.
											(b)Units financed
				by housing finance agency bondsThe Director shall give credit
				toward the achievement of the multifamily special affordable housing goal under
				this section (for purposes of section 1336) to dwelling units in multifamily
				housing that otherwise qualifies under such goal and that is financed by
				tax-exempt or taxable bonds issued by a State or local housing finance agency,
				but only if such bonds—
										(1)are secured by a
				guarantee of the enterprise; or
										(2)are not investment
				grade and are purchased by the enterprise.
										(c)Use of tenant
				income or rentThe Director shall monitor the performance of each
				enterprise in meeting the goals established under this section and shall
				evaluate such performance (for purposes of section 1336) based on—
										(1)the income of the
				prospective or actual tenants of the property, where such data are available;
				or
										(2)where the data
				referred to in paragraph (1) are not available, rent levels affordable to
				low-income and very low-income families.
										A rent
				level shall be considered to be affordable for purposes of this subsection for
				an income category referred to in this subsection if it does not exceed 30
				percent of the maximum income level of such income category, with appropriate
				adjustments for unit size as measured by the number of bedrooms.(d)Determination of
				ComplianceThe Director shall, for each year that the housing
				goal under this section is in effect pursuant to section 1331(a), determine
				whether each enterprise has complied with such goal and the additional
				requirements under subsection (a)(2).
									1334.Discretionary
				adjustment of housing goals
									(a)AuthorityAn
				enterprise may petition the Director in writing at any time during a year to
				reduce the level of any goal for such year established pursuant to this
				subpart.
									(b)Standard for
				ReductionThe Director may reduce the level for a goal pursuant
				to such a petition only if—
										(1)market and
				economic conditions or the financial condition of the enterprise require such
				action; or
										(2)efforts to meet the
				goal would result in the constraint of liquidity, over-investment in certain
				market segments, or other consequences contrary to the intent of this subpart,
				or section 301(3) of the Federal National
				Mortgage Association Charter Act (12 U.S.C. 1716(3)) or section
				301(3) of the Federal Home Loan Mortgage
				Corporation Act (12 U.S.C. 1451 note), as applicable.
										(c)DeterminationThe
				Director shall make a determination regarding any proposed reduction within 30
				days of receipt of the petition regarding the reduction. The Director may
				extend such period for a single additional 15-day period, but only if the
				Director requests additional information from the enterprise. A denial by the
				Director to reduce the level of any goal under this section may be appealed to
				the United States District Court for the District of Columbia or the United
				States district court in the jurisdiction in which the headquarters of an
				enterprise is
				located.
									.
						(b)Conforming
			 AmendmentsThe Housing and
			 Community Development Act of 1992 is amended—
							(1)in section 1335(a)
			 (12 U.S.C. 4565(a)), in the matter preceding paragraph (1), by striking
			 low- and moderate-income housing goal and all that follows
			 through section 1334 and inserting housing goals
			 established under this subpart; and
							(2)in section
			 1336(a)(1) (12 U.S.C. 4566(a)(1)), by striking sections 1332, 1333, and
			 1334, and inserting this subpart.
							(c)DefinitionsSection
			 1303 of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 4502), as amended by the preceding provisions
			 of this title, is further amended—
							(1)in paragraph (22)
			 (relating to the definition of very low-income), by striking
			 60 percent each place such term appears and inserting 50
			 percent;
							(2)by redesignating
			 paragraphs (19) through (22) as paragraphs (23) through (26),
			 respectively;
							(3)by inserting after
			 paragraph (18) the following new paragraph:
								
									(22)Rural
				areaThe term rural area has the meaning given such
				term in section 520 of the Housing Act of
				1949 (42 U.S.C. 1490), except that such term includes micropolitan
				areas and tribal trust
				lands.
									.
							(4)by redesignating
			 paragraphs (13) through (18) as paragraphs (16) through (21),
			 respectively;
							(5)by
			 inserting after paragraph (12) the following new paragraph:
								
									(15)Low-income
				areaThe term low income area means a census tract
				or block numbering area in which the median income does not exceed 80 percent
				of the median income for the area in which such census tract or block numbering
				area is located, and, for the purposes of section 1332(a)(2), shall include
				families having incomes not greater than 100 percent of the area median income
				who reside in minority census
				tracts.
									;
							(6)by redesignating
			 paragraphs (11) and (12) as paragraphs (13) and (14), respectively;
							(7)by inserting after
			 paragraph (10) the following new paragraph:
								
									(12)Extremely
				low-incomeThe term extremely low-income
				means—
										(A)in the case of
				owner-occupied units, income not in excess of 30 percent of the area median
				income; and
										(B)in the case of
				rental units, income not in excess of 30 percent of the area median income,
				with adjustments for smaller and larger families, as determined by the
				Secretary.
										;
							(8)by redesignating
			 paragraphs (7) through (10) as paragraphs (8) through (11), respectively;
			 and
							(9)by inserting after
			 paragraph (6) the following new paragraph:
								
									(7)Conforming
				mortgageThe term conforming mortgage means, with
				respect to an enterprise, a conventional mortgage having an original principal
				obligation that does not exceed the dollar limitation, in effect at the time of
				such origination, under, as applicable—
										(A)section 302(b)(2)
				of the Federal National Mortgage Association
				Charter Act; or
										(B)section 305(a)(2)
				of the Federal Home Loan Mortgage Corporation
				Act.
										.
							1038.Duty to serve
			 underserved markets
						(a)Establishment
			 and Evaluation of PerformanceSection 1335 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4565) is amended—
							(1)in the section
			 heading, by inserting duty to serve underserved markets
			 and before
			 other;
							(2)by striking
			 subsection (b);
							(3)in subsection
			 (a)—
								(A)in the matter
			 preceding paragraph (1), by inserting and to carry out the duty under
			 subsection (a) of this section before , each enterprise
			 shall;
								(B)in paragraph (3),
			 by inserting and after the semicolon at the end;
								(C)in paragraph (4),
			 by striking ; and and inserting a period;
								(D)by striking
			 paragraph (5); and
								(E)by redesignating
			 such subsection as subsection (b);
								(4)by inserting
			 before subsection (b) (as so redesignated by paragraph (3)(E) of this
			 subsection) the following new subsection:
								
									(a)Duty To Serve
				Underserved Markets
										(1)DutyIn
				accordance with the purpose of the enterprises under section 301(3) of the
				Federal National Mortgage Association Charter
				Act (12 U.S.C. 1716) and section 301(b)(3) of the
				Federal Home Loan Mortgage Corporation
				Act (12 U.S.C. 1451 note) to undertake activities relating to
				mortgages on housing for very low-, low-, and moderate-income families
				involving a reasonable economic return that may be less than the return earned
				on other activities, each enterprise shall have the duty to increase the
				liquidity of mortgage investments and improve the distribution of investment
				capital available for mortgage financing for underserved markets.
										(2)Underserved
				marketsTo meet its duty under paragraph (1), each enterprise
				shall comply with the following requirements with respect to the following
				underserved markets:
											(A)Manufactured
				housingThe enterprise shall lead the industry in developing loan
				products and flexible underwriting guidelines to facilitate a secondary market
				for mortgages on manufactured homes for very low-, low-, and moderate-income
				families.
											(B)Affordable
				housing preservationThe enterprise shall lead the industry in
				developing loan products and flexible underwriting guidelines to facilitate a
				secondary market to preserve housing affordable to very low-, low-,
				and moderate-income families, including housing projects subsidized
				under—
												(i)the project-based
				and tenant-based rental assistance programs under section 8 of the
				United States Housing Act of
				1937;
												(ii)the program under
				section 236 of the National Housing
				Act;
												(iii)the below-market
				interest rate mortgage program under section 221(d)(4) of the
				National Housing Act;
												(iv)the supportive
				housing for the elderly program under section 202 of the Housing Act of
				1959;
												(v)the
				supportive housing program for persons with disabilities under section 811 of
				the Cranston-Gonzalez National Affordable
				Housing Act;
												(vi)the programs under title IV of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11361 et seq.), but only
				permanent supportive housing projects subsidized under such programs;
				and
												(vii)the rural rental
				housing program under section 515 of the Housing
				Act of 1949.
												(C)Rural and other
				underserved marketsThe enterprise shall lead the industry in
				developing loan products and flexible underwriting guidelines to facilitate a
				secondary market for mortgages on housing for very low-, low-, and
				moderate-income families in rural areas, and for mortgages for housing for any
				other underserved market for very low-, low-, and moderate-income families that
				the Secretary identifies as lacking adequate credit through conventional
				lending sources. Such underserved markets may be identified by borrower type,
				market segment, or geographic area.
											;
				and
							(5)by adding at the
			 end the following new subsection:
								
									(c)Evaluation and
				Reporting of Compliance
										(1)In
				generalNot later than 6 months after the effective date under
				section 1065 of the Federal Housing Finance
				Reform Act of 2008, the Director shall establish a manner for
				evaluating whether, and the extent to which, the enterprises have complied with
				the duty under subsection (a) to serve underserved markets and for rating the
				extent of such compliance. Using such method, the Director shall, for each
				year, evaluate such compliance and rate the performance of each enterprise as
				to extent of compliance. The Director shall include such evaluation and rating
				for each enterprise for a year in the report for that year submitted pursuant
				to section 1319B(a).
										(2)Separate
				evaluationsIn determining whether an enterprise has complied
				with the duty referred to in paragraph (1), the Director shall separately
				evaluate whether the enterprise has complied with such duty with respect to
				each of the underserved markets identified in subsection (a), taking into
				consideration—
											(A)the development of
				loan products and more flexible underwriting guidelines;
											(B)the extent of
				outreach to qualified loan sellers in each of such underserved markets;
				and
											(C)the volume of loans
				purchased in each of such underserved markets.
											(3)Manufactured
				housing marketIn determining whether an enterprise has complied
				with the duty under subparagraph (A) of subsection (a)(2), the Director may
				consider loans secured by both real and personal
				property.
										.
							(b)EnforcementSubsection
			 (a) of section 1336 of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 4566(a)) is
			 amended—
							(1)in paragraph (1),
			 by inserting and with the duty under section 1335(a) of each enterprise
			 with respect to underserved markets, before as provided in this
			 section; and
							(2)by adding at the
			 end of such subsection, as amended by the preceding provisions of this
			 subtitle, the following new paragraph:
								
									(4)Enforcement of
				duty to provide mortgage credit to underserved marketsThe duty
				under section 1335(a) of each enterprise to serve underserved markets (as
				determined in accordance with section 1335(c)) shall be enforceable under this
				section to the same extent and under the same provisions that the housing goals
				established under this subpart are enforceable. Such duty shall not be
				enforceable under any other provision of this title (including subpart C of
				this part) other than this section or under any provision of the
				Federal National Mortgage Association Charter
				Act or the Federal Home Loan
				Mortgage Corporation
				Act.
									.
							1039.Monitoring and
			 enforcing compliance with housing goals
						(a)Additional
			 credit for certain mortgagesSection 1336(a) of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 4566(a)) is amended—
							(1)in paragraph (2), by inserting ,
			 except as provided in paragraph (4), after which;
			 and
							(2)by adding at the end the following new
			 paragraph:
								
									(5)Additional
				creditThe Director shall
				assign more than 125 percent credit toward achievement, under this section, of
				the housing goals for mortgage purchase activities of the enterprises that
				comply with the requirements of such goals and support—
										(A)housing that meets energy efficiency or
				other environmental standards that are established by a Federal, State, or
				local governmental authority with respect to the geographic area where the
				housing is located or are otherwise widely recognized; or
										(B)housing that includes a licensed childcare
				center.
										The
				availability of additional credit under this paragraph shall not be used to
				increase any housing goal, subgoal, or target established under this
				subpart..
							(b)Monitoring and
			 enforcementSection 1336 of
			 the Housing and Community Development Act of
			 1992 (12 U.S.C. 4566) is amended—
							(1)in subsection
			 (b)—
								(A)in the subsection
			 heading, by inserting Preliminary before Determination;
								(B)by striking
			 paragraph (1) and inserting the following new paragraph:
									
										(1)NoticeIf
				the Director preliminarily determines that an enterprise has failed, or that
				there is a substantial probability that an enterprise will fail, to meet any
				housing goal established under this subpart, the Director shall provide written
				notice to the enterprise of such a preliminary determination, the reasons for
				such determination, and the information on which the Director based the
				determination.
										;
								(C)in paragraph
			 (2)—
									(i)in
			 subparagraph (A), by inserting finally before
			 determining;
									(ii)by
			 striking subparagraphs (B) and (C) and inserting the following new
			 subparagraph:
										
											(B)Extension or
				shortening of periodThe Director may—
												(i)extend the period
				under subparagraph (A) for good cause for not more than 30 additional days;
				and
												(ii)shorten the period
				under subparagraph (A) for good cause.
												;
				and
									(iii)by
			 redesignating subparagraph (D) as subparagraph (C); and
									(D)in paragraph
			 (3)—
									(i)in
			 subparagraph (A), by striking determine and inserting
			 issue a final determination of;
									(ii)in
			 subparagraph (B), by inserting final before
			 determinations; and
									(iii)in
			 subparagraph (C)—
										(I)by striking
			 Committee on Banking, Finance and Urban Affairs and inserting
			 Committee on Financial Services; and
										(II)by inserting
			 final before determination each place such term
			 appears; and
										(2)in subsection
			 (c)—
								(A)by striking the
			 subsection designation and heading and all that follows through the end of
			 paragraph (1) and inserting the following:
									
										(c)Cease and Desist
				Orders, Civil Money Penalties, and Remedies Including Housing Plans
											(1)RequirementIf
				the Director finds, pursuant to subsection (b), that there is a substantial
				probability that an enterprise will fail, or has actually failed, to meet any
				housing goal under this subpart and that the achievement of the housing goal
				was or is feasible, the Director may require that the enterprise submit a
				housing plan under this subsection. If the Director makes such a finding and
				the enterprise refuses to submit such a plan, submits an unacceptable plan,
				fails to comply with the plan or the Director finds that the enterprise has
				failed to meet any housing goal under this subpart, in addition to requiring an
				enterprise to submit a housing plan, the Director may issue a cease and desist
				order in accordance with section 1341, impose civil money penalties in
				accordance with section 1345, or order other remedies as set forth in paragraph
				(7) of this
				subsection.
											;
								(B)in paragraph
			 (2)—
									(i)by
			 striking Contents.—Each housing plan and inserting
			 Housing
			 plan.—If the Director requires a housing plan under this
			 section, such a plan; and
									(ii)in
			 subparagraph (B), by inserting and changes in its operations
			 after improvements;
									(C)in paragraph
			 (3)—
									(i)by
			 inserting comply with any remedial action or before
			 submit a housing plan; and
									(ii)by
			 striking under subsection (b)(3) that a housing plan is
			 required;
									(D)in paragraph (4),
			 by striking the first two sentences and inserting the following: The
			 Director shall review each submission by an enterprise, including a housing
			 plan submitted under this subsection, and not later than 30 days after
			 submission, approve or disapprove the plan or other action. The Director may
			 extend the period for approval or disapproval for a single additional 30-day
			 period if the Director determines such extension necessary.; and
								(E)by adding at the
			 end the following new paragraph:
									
										(7)Additional
				remedies for failure to meet goalsIn addition to ordering a housing plan
				under this section, issuing cease and desist orders under section 1341, and
				ordering civil money penalties under section 1345, the Director may seek other
				actions when an enterprise fails to meet a goal, and exercise appropriate
				enforcement authority available to the Director under this Act to prohibit the
				enterprise from initially offering any product (as such term is defined in
				section 1321(f)) or engaging in any new activities, services, undertakings, and
				offerings and to order the enterprise to suspend products and activities,
				services, undertakings, and offerings pending its achievement of the
				goal.
										.
								1040.Consistency
			 with missionSubpart B of part
			 2 of subtitle A of title XIII of the Housing
			 and Community Development Act of 1992 is amended by striking
			 sections 1337 and 1338 (42 U.S.C. 4562 note) and inserting the following new
			 section:
						
							1337.Consistency
				with missionThis subpart may
				not be construed to authorize an enterprise to engage in any program or
				activity that contravenes or is inconsistent with the
				Federal National Mortgage Association Charter
				Act or the Federal Home Loan
				Mortgage Corporation
				Act.
							.
					1041.Enforcement
						(a)Cease-and-Desist
			 ProceedingsSection 1341 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4581) is amended—
							(1)by striking
			 subsection (a) and inserting the following new subsection:
								
									(a)Grounds for
				IssuanceThe Director may issue and serve a notice of charges
				under this section upon an enterprise if the Director determines—
										(1)the enterprise has
				failed to meet any housing goal established under subpart B, following a
				written notice and determination of such failure in accordance with section
				1336;
										(2)the enterprise has
				failed to submit a report under section 1314, following a notice of such
				failure, an opportunity for comment by the enterprise, and a final
				determination by the Director;
										(3)the enterprise has
				failed to submit the information required under subsection (m) or (n) of
				section 309 of the Federal National Mortgage
				Association Charter Act, or subsection (e) or (f) of section 307 of
				the Federal Home Loan Mortgage Corporation
				Act;
										(4)the enterprise has
				violated any provision of this part or any order, rule or regulation under this
				part;
										(5)the enterprise has
				failed to submit a housing plan that complies with section 1336(c) within the
				applicable period; or
										(6)the enterprise has
				failed to comply with a housing plan under section
				1336(c).
										;
							(2)in subsection
			 (b)(2), by striking “requiring the enterprise to” and all that follows through
			 the end of the paragraph and inserting the following: “requiring the enterprise
			 to—
								
									(A)comply with the
				goal or goals;
									(B)submit a report
				under section 1314;
									(C)comply with any
				provision this part or any order, rule or regulation under such part;
									(D)submit a housing
				plan in compliance with section 1336(c);
									(E)comply with a
				housing plan submitted under section 1336(c); or
									(F)provide the
				information required under subsection (m) or (n) of section 309 of the
				Federal National Mortgage Association Charter
				Act or subsection (e) or (f) of section 307 of the
				Federal Home Loan Mortgage Corporation
				Act, as
				applicable.
									;
							(3)in subsection (c),
			 by inserting date of the before service of the
			 order; and
							(4)by
			 striking subsection (d).
							(b)Authority of
			 Director To Enforce Notices and OrdersSection 1344 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4584) is amended by striking subsection (a) and
			 inserting the following new subsection:
							
								(a)EnforcementThe
				Director may, in the discretion of the Director, apply to the United States
				District Court for the District of Columbia, or the United States district
				court within the jurisdiction of which the headquarters of the enterprise is
				located, for the enforcement of any effective and outstanding notice or order
				issued under section 1341 or 1345, or request that the Attorney General of the
				United States bring such an action. Such court shall have jurisdiction and
				power to order and require compliance with such notice or
				order.
								.
						(c)Civil Money
			 PenaltiesSection 1345 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4585) is amended—
							(1)by striking
			 subsections (a) and (b) and inserting the following new subsections:
								
									(a)AuthorityThe
				Director may impose a civil money penalty, in accordance with the provisions of
				this section, on any enterprise that has failed to—
										(1)meet any housing
				goal established under subpart B, following a written notice and determination
				of such failure in accordance with section 1336(b);
										(2)submit a report
				under section 1314, following a notice of such failure, an opportunity for
				comment by the enterprise, and a final determination by the Director;
										(3)submit the
				information required under subsection (m) or (n) of section 309 of the
				Federal National Mortgage Association Charter
				Act, or subsection (e) or (f) of section 307 of the
				Federal Home Loan Mortgage Corporation
				Act;
										(4)comply with any
				provision of this part or any order, rule or regulation under this part;
										(5)submit a housing
				plan pursuant to section 1336(c) within the required period; or
										(6)comply with a
				housing plan for the enterprise under section 1336(c).
										(b)Amount of
				PenaltyThe amount of the penalty, as determined by the Director,
				may not exceed—
										(1)for any failure
				described in paragraph (1), (5), or (6) of subsection (a), $50,000 for each day
				that the failure occurs; and
										(2)for any failure
				described in paragraph (2), (3), or (4) of subsection (a), $20,000 for each day
				that the failure
				occurs.
										;
							(2)in subsection
			 (c)—
								(A)in paragraph
			 (1)—
									(i)in
			 subparagraph (A), by inserting and after the semicolon at the
			 end;
									(ii)in
			 subparagraph (B), by striking ; and and inserting a period;
			 and
									(iii)by
			 striking subparagraph (C); and
									(B)in paragraph (2),
			 by inserting after the period at the end the following: In determining
			 the penalty under subsection (a)(1), the Director shall give consideration to
			 the length of time the enterprise should reasonably take to achieve the
			 goal.;
								(3)in the first
			 sentence of subsection (d)—
								(A)by striking
			 request the Attorney General of the United States to and
			 inserting , in the discretion of the Director,; and
								(B)by inserting
			 , or request that the Attorney General of the United States bring such
			 an action before the period at the end;
								(4)by striking
			 subsection (f); and
							(5)by redesignating
			 subsection (g) as subsection (f).
							(d)Enforcement of
			 SubpoenasSection 1348(c) of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4588(c)) is amended—
							(1)by striking
			 request the Attorney General of the United States to and
			 inserting , in the discretion of the Director,; and
							(2)by inserting
			 or request that the Attorney General of the United States bring such an
			 action, after District of Columbia,.
							(e)Conforming
			 AmendmentThe heading for subpart C of part 2 of subtitle A of
			 title XIII of the Housing and Community
			 Development Act of 1992 is amended to read as follows:
							
								CEnforcement
								.
						1042.Conforming
			 amendmentsPart 2 of subtitle
			 A of title XIII of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4541 et seq.) is amended—
						(1)by striking
			 Secretary each place such term appears in such part and
			 inserting Director;
						(2)in the section
			 heading for section 1323 (12 U.S.C. 4543), by inserting
			 of enterprises before the
			 period at the end;
						(3)by striking
			 section 1327 (12 U.S.C. 4547);
						(4)by striking
			 section 1328 (12 U.S.C. 4548);
						(5)by redesignating
			 section 1329 (as amended by section 1035) as section 1327;
						(6)in sections
			 1345(c)(1)(A), 1346(a), and 1346(b) (12 U.S.C. 4585(c)(1)(A), 4586(a), and
			 4586(b)), by striking Secretary’s each place such term appears
			 and inserting Director’s; and
						(7)by striking
			 section 1349 (12 U.S.C. 4589).
						3Prompt Corrective
			 Action
					1045.Capital
			 classifications
						(a)In
			 GeneralSection 1364 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4614) is amended—
							(1)in the heading for
			 subsection (a), by striking In general and inserting
			 Enterprises.
							(2)in subsection
			 (c)—
								(A)by striking
			 subsection (b) and inserting subsection
			 (c);
								(B)by striking
			 enterprises and inserting regulated entities;
			 and
								(C)by striking the
			 last sentence;
								(3)by redesignating
			 subsections (c) (as so amended by paragraph (2) of this subsection) and (d) as
			 subsections (d) and (f), respectively;
							(4)by striking
			 subsection (b) and inserting the following new subsections:
								
									(b)Federal Home
				Loan Banks
										(1)Establishment
				and criteriaFor purposes of this subtitle, the Director shall,
				by regulation—
											(A)establish the
				capital classifications specified under paragraph (2) for the Federal home loan
				banks;
											(B)establish criteria
				for each such capital classification based on the amount and types of capital
				held by a bank and the risk-based, minimum, and critical capital levels for the
				banks and taking due consideration of the capital classifications established
				under subsection (a) for the enterprises, with such modifications as the
				Director determines to be appropriate to reflect the difference in operations
				between the banks and the enterprises; and
											(C)shall classify the
				Federal home loan banks according to such capital classifications.
											(2)ClassificationsThe
				capital classifications specified under this paragraph are—
											(A)adequately
				capitalized;
											(B)undercapitalized;
											(C)significantly
				undercapitalized; and
											(D)critically
				undercapitalized.
											(c)Discretionary
				Classification
										(1)Grounds for
				reclassificationThe Director may reclassify a regulated entity
				under paragraph (2) if—
											(A)at any time, the
				Director determines in writing that the regulated entity is engaging in conduct
				that could result in a rapid depletion of core or total capital or, in the case
				of an enterprise, that the value of the property subject to mortgages held or
				securitized by the enterprise has decreased significantly;
											(B)after notice and
				an opportunity for hearing, the Director determines that the regulated entity
				is in an unsafe or unsound condition; or
											(C)pursuant to
				section 1371(b), the Director deems the regulated entity to be engaging in an
				unsafe or unsound practice.
											(2)ReclassificationIn
				addition to any other action authorized under this title, including the
				reclassification of a regulated entity for any reason not specified in this
				subsection, if the Director takes any action described in paragraph (1) the
				Director may classify a regulated entity—
											(A)as
				undercapitalized, if the regulated entity is otherwise classified as adequately
				capitalized;
											(B)as significantly
				undercapitalized, if the regulated entity is otherwise classified as
				undercapitalized; and
											(C)as critically
				undercapitalized, if the regulated entity is otherwise classified as
				significantly undercapitalized.
											;
				and
							(5)by inserting after
			 subsection (d) (as so redesignated by paragraph (3) of this subsection), the
			 following new subsection:
								
									(e)Restriction on
				Capital Distributions
										(1)In
				generalA regulated entity shall make no capital distribution if,
				after making the distribution, the regulated entity would be
				undercapitalized.
										(2)ExceptionNotwithstanding
				paragraph (1), the Director may permit a regulated entity, to the extent
				appropriate or applicable, to repurchase, redeem, retire, or otherwise acquire
				shares or ownership interests if the repurchase, redemption, retirement, or
				other acquisition—
											(A)is made in
				connection with the issuance of additional shares or obligations of the
				regulated entity in at least an equivalent amount; and
											(B)will reduce the
				financial obligations of the regulated entity or otherwise improve the
				financial condition of the
				entity.
											.
							(b)RegulationsNot
			 later than the expiration of the 180-day period beginning on the effective date
			 under section 1065, the Director of the Federal Housing Finance Agency shall
			 issue regulations to carry out section 1364(b) of the
			 Housing and Community Development Act of
			 1992 (as added by paragraph (4) of this subsection), relating to
			 capital classifications for the Federal home loan banks.
						1046.Supervisory
			 actions applicable to undercapitalized regulated entitiesSection 1365 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4615) is amended—
						(1)in the section
			 heading, by striking
			 enterprises and inserting
			 regulated entities;
						(2)in subsection
			 (a)—
							(A)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
							(B)by inserting
			 before paragraph (2), as so redesignated by subparagraph (A) of this paragraph,
			 the following paragraph:
								
									(1)Required
				monitoringThe Director shall—
										(A)closely monitor
				the condition of any regulated entity that is classified as
				undercapitalized;
										(B)closely monitor
				compliance with the capital restoration plan, restrictions, and requirements
				imposed under this section; and
										(C)periodically
				review the plan, restrictions, and requirements applicable to the
				undercapitalized regulated entity to determine whether the plan, restrictions,
				and requirements are achieving the purpose of this
				section.
										;
				and
							(C)by inserting at the
			 end the following new paragraphs:
								
									(4)Restriction of
				asset growthA regulated entity that is classified as
				undercapitalized shall not permit its average total assets (as such term is
				defined in section 1316(b) during any calendar quarter to exceed its average
				total assets during the preceding calendar quarter unless—
										(A)the Director has
				accepted the capital restoration plan of the regulated entity;
										(B)any increase in
				total assets is consistent with the plan; and
										(C)the ratio of total
				capital to assets for the regulated entity increases during the calendar
				quarter at a rate sufficient to enable the entity to become adequately
				capitalized within a reasonable time.
										(5)Prior approval
				of acquisitions, new products, and new activitiesA regulated
				entity that is classified as undercapitalized shall not, directly or
				indirectly, acquire any interest in any entity or initially offer any new
				product (as such term is defined in section 1321(f)) or engage in any new
				activity, service, undertaking, or offering unless—
										(A)the Director has
				accepted the capital restoration plan of the regulated entity, the entity is
				implementing the plan, and the Director determines that the proposed action is
				consistent with and will further the achievement of the plan; or
										(B)the Director
				determines that the proposed action will further the purpose of this
				section.
										;
							(3)in the subsection
			 heading for subsection (b), by striking From Undercapitalized to Significantly
			 Undercapitalized; and
						(4)by striking
			 subsection (c) and inserting the following new subsection:
							
								(c)Other
				Discretionary SafeguardsThe Director may take, with respect to a
				regulated entity that is classified as undercapitalized, any of the actions
				authorized to be taken under section 1366 with respect to a regulated entity
				that is classified as significantly undercapitalized, if the Director
				determines that such actions are necessary to carry out the purpose of this
				subtitle.
								.
						1047.Supervisory
			 actions applicable to significantly undercapitalized regulated
			 entitiesSection 1366 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4616) is amended—
						(1)in the section
			 heading, by striking
			 enterprises and inserting
			 regulated entities;
						(2)in subsection
			 (a)(2)(A), by striking enterprise the last place such term
			 appears;
						(3)in subsection
			 (b)—
							(A)in the subsection heading, by striking
			 Discretionary supervisory
			 actions and inserting Specific
			 actions.
							(B)in the matter
			 preceding paragraph (1), by striking may, at any time, take any
			 and inserting shall carry out this section by taking, at any time, one
			 or more;
							(C)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
							(D)by inserting after
			 paragraph (4) the following new paragraph:
								
									(5)Improvement of
				managementTake one or more of the following actions:
										(A)New election of
				boardOrder a new election for the board of directors of the
				regulated entity.
										(B)Dismissal of
				directors or executive officersRequire the regulated entity to
				dismiss from office any director or executive officer who had held office for
				more than 180 days immediately before the entity became undercapitalized.
				Dismissal under this subparagraph shall not be construed to be a removal
				pursuant to the Director’s enforcement powers provided in section 1377.
										(C)Employ qualified
				executive officersRequire the regulated entity to employ
				qualified executive officers (who, if the Director so specifies, shall be
				subject to approval by the Director).
										;
				and
							(E)by inserting at
			 the end the following new paragraph:
								
									(8)Other
				actionRequire the regulated entity to take any other action that
				the Director determines will better carry out the purpose of this section than
				any of the actions specified in this
				paragraph.
									;
							(4)by redesignating
			 subsection (c) as subsection (d); and
						(5)by inserting after
			 subsection (b) the following new subsection:
							
								(c)Restriction on
				Compensation of Executive OfficersA regulated entity that is
				classified as significantly undercapitalized may not, without prior written
				approval by the Director—
									(1)pay any bonus to
				any executive officer; or
									(2)provide
				compensation to any executive officer at a rate exceeding that officer’s
				average rate of compensation (excluding bonuses, stock options, and profit
				sharing) during the 12 calendar months preceding the calendar month in which
				the regulated entity became
				undercapitalized.
									.
						1048.Authority over
			 critically undercapitalized regulated entities
						(a)In
			 GeneralSection 1367 of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4617) is amended to read as follows:
							
								1367.Authority over
				critically undercapitalized regulated entities
									(a)Appointment of
				Agency as Conservator or Receiver
										(1)In
				generalNotwithstanding any other provision of Federal or State
				law, if any of the grounds under paragraph (3) exist, at the discretion of the
				Director, the Director may establish a conservatorship or receivership, as
				appropriate, for the purpose of reorganizing, rehabilitating, or winding up the
				affairs of a regulated entity.
										(2)AppointmentIn
				any conservatorship or receivership established under this section, the
				Director shall appoint the Agency as conservator or receiver.
										(3)Grounds for
				appointmentThe grounds for appointing a conservator or receiver
				for a regulated entity are as follows:
											(A)Assets
				insufficient for obligationsThe assets of the regulated entity
				are less than the obligations of the regulated entity to its creditors and
				others.
											(B)Substantial
				dissipationSubstantial dissipation of assets or earnings due
				to—
												(i)any violation of
				any provision of Federal or State law; or
												(ii)any unsafe or
				unsound practice.
												(C)Unsafe or
				unsound conditionAn unsafe or unsound condition to transact
				business.
											(D)Cease-and-desist
				ordersAny willful violation of a cease-and-desist order that has
				become final.
											(E)ConcealmentAny
				concealment of the books, papers, records, or assets of the regulated entity,
				or any refusal to submit the books, papers, records, or affairs of the
				regulated entity, for inspection to any examiner or to any lawful agent of the
				Director.
											(F)Inability to
				meet obligationsThe regulated entity is likely to be unable to
				pay its obligations or meet the demands of its creditors in the normal course
				of business.
											(G)LossesThe
				regulated entity has incurred or is likely to incur losses that will deplete
				all or substantially all of its capital, and there is no reasonable prospect
				for the regulated entity to become adequately capitalized (as defined in
				section 1364(a)(1)).
											(H)Violations of
				lawAny violation of any law or regulation, or any unsafe or
				unsound practice or condition that is likely to—
												(i)cause insolvency
				or substantial dissipation of assets or earnings; or
												(ii)weaken the
				condition of the regulated entity.
												(I)ConsentThe
				regulated entity, by resolution of its board of directors or its shareholders
				or members, consents to the appointment.
											(J)UndercapitalizationThe
				regulated entity is undercapitalized or significantly undercapitalized (as
				defined in section 1364(a)(3) or in regulations issued pursuant to section
				1364(b), as applicable), and—
												(i)has no reasonable
				prospect of becoming adequately capitalized;
												(ii)fails to become
				adequately capitalized, as required by—
													(I)section 1365(a)(1)
				with respect to an undercapitalized regulated entity; or
													(II)section
				1366(a)(1) with respect to a significantly undercapitalized regulated
				entity;
													(iii)fails to submit
				a capital restoration plan acceptable to the Agency within the time prescribed
				under section 1369C; or
												(iv)materially fails
				to implement a capital restoration plan submitted and accepted under section
				1369C.
												(K)Critical
				undercapitalizationThe regulated entity is critically
				undercapitalized, as defined in section 1364(a)(4) or in regulations issued
				pursuant to section 1364(b), as applicable.
											(L)Money
				launderingThe Attorney General notifies the Director in writing
				that the regulated entity has been found guilty of a criminal offense under
				section 1956 or 1957 of title 18, United States Code, or section 5322 or 5324
				of title 31, United States Code.
											(4)Mandatory
				receivership
											(A)In
				generalThe Director shall appoint the Agency as receiver for a
				regulated entity if the Director determines, in writing, that—
												(i)the
				assets of the regulated entity are, and during the preceding 30 calendar days
				have been, less than the obligations of the regulated entity to its creditors
				and others; or
												(ii)the regulated
				entity is not, and during the preceding 30 calendar days has not been,
				generally paying the debts of the regulated entity (other than debts that are
				the subject of a bona fide dispute) as such debts become due.
												(B)Periodic
				determination required for critically under capitalized regulated
				entityIf a regulated entity is critically undercapitalized, the
				Director shall make a determination, in writing, as to whether the regulated
				entity meets the criteria specified in clause (i) or (ii) of subparagraph
				(A)—
												(i)not later than 30
				calendar days after the regulated entity initially becomes critically
				undercapitalized; and
												(ii)at least once
				during each succeeding 30-calendar day period.
												(C)Determination
				not required if receivership already in placeSubparagraph (B)
				shall not apply with respect to a regulated entity in any period during which
				the Agency serves as receiver for the regulated entity.
											(D)Receivership
				terminates conservatorshipThe appointment under this section of the
				Agency as receiver of a regulated entity shall immediately terminate any
				conservatorship established under this title for the regulated entity.
											(5)Judicial
				review
											(A)In
				generalIf the Agency is appointed conservator or receiver under
				this section, the regulated entity may, within 30 days of such appointment,
				bring an action in the United States District Court for the judicial district
				in which the principal place of business of such regulated entity is located,
				or in the United States District Court for the District of Columbia, for an
				order requiring the Agency to remove itself as conservator or receiver.
											(B)ReviewUpon
				the filing of an action under subparagraph (A), the court shall, upon the
				merits, dismiss such action or direct the Agency to remove itself as such
				conservator or receiver.
											(6)Directors not
				liable for acquiescing in appointment of conservator or
				receiverThe members of the board of directors of a regulated
				entity shall not be liable to the shareholders or creditors of the regulated
				entity for acquiescing in or consenting in good faith to the appointment of the
				Agency as conservator or receiver for that regulated entity.
										(7)Agency not
				subject to any other federal agencyWhen acting as conservator or
				receiver, the Agency shall not be subject to the direction or supervision of
				any other agency of the United States or any State in the exercise of the
				rights, powers, and privileges of the Agency.
										(b)Powers and
				Duties of the Agency as Conservator or Receiver
										(1)Rulemaking
				authority of the agencyThe Agency may prescribe such regulations
				as the Agency determines to be appropriate regarding the conduct of
				conservatorships or receiverships.
										(2)General
				powers
											(A)Successor to
				regulated entityThe Agency shall, as conservator or receiver,
				and by operation of law, immediately succeed to—
												(i)all rights,
				titles, powers, and privileges of the regulated entity, and of any stockholder,
				officer, or director of such regulated entity with respect to the regulated
				entity and the assets of the regulated entity; and
												(ii)title to the
				books, records, and assets of any other legal custodian of such regulated
				entity.
												(B)Operate the
				regulated entityThe Agency may, as conservator or
				receiver—
												(i)take over the
				assets of and operate the regulated entity with all the powers of the
				shareholders, the directors, and the officers of the regulated entity and
				conduct all business of the regulated entity;
												(ii)collect all
				obligations and money due the regulated entity;
												(iii)perform all
				functions of the regulated entity in the name of the regulated entity which are
				consistent with the appointment as conservator or receiver; and
												(iv)preserve and
				conserve the assets and property of such regulated entity.
												(C)Functions of
				officers, directors, and shareholders of a regulated entityThe
				Agency may, by regulation or order, provide for the exercise of any function by
				any stockholder, director, or officer of any regulated entity for which the
				Agency has been named conservator or receiver.
											(D)Powers as
				conservatorThe Agency may, as conservator, take such action as
				may be—
												(i)necessary to put
				the regulated entity in a sound and solvent condition; and
												(ii)appropriate to
				carry on the business of the regulated entity and preserve and conserve the
				assets and property of the regulated entity, including, if two or more Federal
				home loan banks have been placed in conservatorship contemporaneously, merging
				two or more such banks into a single Federal home loan bank.
												(E)Additional powers
				as receiverThe Agency may, as receiver, place the regulated
				entity in liquidation and proceed to realize upon the assets of the regulated
				entity, having due regard to the conditions of the housing finance
				market.
											(F)Organization of
				new regulated entitiesThe Agency may, as receiver, organize a
				successor regulated entity that will operate pursuant to subsection (i).
											(G)Transfer of
				assets and liabilitiesThe Agency may, as conservator or
				receiver, transfer any asset or liability of the regulated entity in default
				without any approval, assignment, or consent with respect to such transfer. Any
				Federal home loan bank may, with the approval of the Agency, acquire the assets
				of any Bank in conservatorship or receivership, and assume the liabilities of
				such Bank.
											(H)Payment of valid
				obligationsThe Agency, as conservator or receiver, shall, to the
				extent of proceeds realized from the performance of contracts or sale of the
				assets of a regulated entity, pay all valid obligations of the regulated entity
				in accordance with the prescriptions and limitations of this section.
											(I)Subpoena
				authority
												(i)In
				general
													(I)In
				generalThe Agency may, as conservator or receiver, and for
				purposes of carrying out any power, authority, or duty with respect to a
				regulated entity (including determining any claim against the regulated entity
				and determining and realizing upon any asset of any person in the course of
				collecting money due the regulated entity), exercise any power established
				under section 1348.
													(II)Applicability
				of lawThe provisions of section 1348 shall apply with respect to
				the exercise of any power exercised under this subparagraph in the same manner
				as such provisions apply under that section.
													(ii)Authority of
				directorA subpoena or subpoena duces tecum may be issued under
				clause (i) only by, or with the written approval of, the Director, or the
				designee of the Director.
												(iii)Rule of
				constructionThis subsection shall not be construed to limit any
				rights that the Agency, in any capacity, might otherwise have under section
				1317 or 1379D.
												(J)Contracting for
				servicesThe Agency may, as conservator or receiver, provide by
				contract for the carrying out of any of its functions, activities, actions, or
				duties as conservator or receiver.
											(K)Incidental
				powersThe Agency may, as conservator or receiver—
												(i)exercise all
				powers and authorities specifically granted to conservators or receivers,
				respectively, under this section, and such incidental powers as shall be
				necessary to carry out such powers; and
												(ii)take any action
				authorized by this section, which the Agency determines is in the best
				interests of the regulated entity or the Agency.
												(3)Authority of
				receiver to determine claims
											(A)In
				generalThe Agency may, as receiver, determine claims in
				accordance with the requirements of this subsection and any regulations
				prescribed under paragraph (4).
											(B)Notice
				requirementsThe receiver, in any case involving the liquidation
				or winding up of the affairs of a closed regulated entity, shall—
												(i)promptly publish a
				notice to the creditors of the regulated entity to present their claims,
				together with proof, to the receiver by a date specified in the notice which
				shall be not less than 90 days after the publication of such notice; and
												(ii)republish such
				notice approximately 1 month and 2 months, respectively, after the publication
				under clause (i).
												(C)Mailing
				requiredThe receiver shall mail a notice similar to the notice
				published under subparagraph (B)(i) at the time of such publication to any
				creditor shown on the books of the regulated entity—
												(i)at
				the last address of the creditor appearing in such books; or
												(ii)upon discovery of
				the name and address of a claimant not appearing on the books of the regulated
				entity within 30 days after the discovery of such name and address.
												(4)Rulemaking
				authority relating to determination of claimsSubject to
				subsection (c), the Director may prescribe regulations regarding the allowance
				or disallowance of claims by the receiver and providing for administrative
				determination of claims and review of such determination.
										(5)Procedures for
				determination of claims
											(A)Determination
				period
												(i)In
				generalBefore the end of the 180-day period beginning on the
				date on which any claim against a regulated entity is filed with the Agency as
				receiver, the Agency shall determine whether to allow or disallow the claim and
				shall notify the claimant of any determination with respect to such
				claim.
												(ii)Extension of
				timeThe period described in clause (i) may be extended by a
				written agreement between the claimant and the Agency.
												(iii)Mailing of
				notice sufficientThe notification requirements of clause (i)
				shall be deemed to be satisfied if the notice of any determination with respect
				to any claim is mailed to the last address of the claimant which
				appears—
													(I)on the books of
				the regulated entity;
													(II)in the claim
				filed by the claimant; or
													(III)in documents
				submitted in proof of the claim.
													(iv)Contents of
				notice of disallowanceIf any claim filed under clause (i) is
				disallowed, the notice to the claimant shall contain—
													(I)a statement of
				each reason for the disallowance; and
													(II)the procedures
				available for obtaining agency review of the determination to disallow the
				claim or judicial determination of the claim.
													(B)Allowance of
				proven claimThe receiver shall allow any claim received on or
				before the date specified in the notice published under paragraph (3)(B)(i), or
				the date specified in the notice required under paragraph (3)(C), which is
				proved to the satisfaction of the receiver.
											(C)Disallowance of
				claims filed after end of filing periodClaims filed after the
				date specified in the notice published under paragraph (3)(B)(i), or the date
				specified under paragraph (3)(C), shall be disallowed and such disallowance
				shall be final.
											(D)Authority to
				disallow claims
												(i)In
				generalThe receiver may disallow any portion of any claim by a
				creditor or claim of security, preference, or priority which is not proved to
				the satisfaction of the receiver.
												(ii)Payments to less
				than fully secured creditorsIn the case of a claim of a creditor
				against a regulated entity which is secured by any property or other asset of
				such regulated entity, the receiver—
													(I)may treat the
				portion of such claim which exceeds an amount equal to the fair market value of
				such property or other asset as an unsecured claim against the regulated
				entity; and
													(II)may not make any
				payment with respect to such unsecured portion of the claim other than in
				connection with the disposition of all claims of unsecured creditors of the
				regulated entity.
													(iii)ExceptionsNo
				provision of this paragraph shall apply with respect to any extension of credit
				from any Federal Reserve Bank, Federal home loan bank, or the Treasury of the
				United States.
												(E)No judicial
				review of determination pursuant to subparagraph
				(D)No court may review the
				determination of the Agency under subparagraph (D) to disallow a claim. This
				subparagraph shall not affect the authority of a claimant to obtain de novo
				judicial review of a claim pursuant to paragraph (6).
											(F)Legal effect of
				filing
												(i)Statute of
				limitation tolledFor purposes of any applicable statute of
				limitations, the filing of a claim with the receiver shall constitute a
				commencement of an action.
												(ii)No prejudice to
				other actionsSubject to paragraph (10), the filing of a claim
				with the receiver shall not prejudice any right of the claimant to continue any
				action which was filed before the date of the appointment of the receiver,
				subject to the determination of claims by the receiver.
												(6)Provision for
				judicial determination of claims
											(A)In
				generalThe claimant may file suit on a claim (or continue an
				action commenced before the appointment of the receiver) in the district or
				territorial court of the United States for the district within which the
				principal place of business of the regulated entity is located or the United
				States District Court for the District of Columbia (and such court shall have
				jurisdiction to hear such claim), before the end of the 60-day period beginning
				on the earlier of—
												(i)the end of the
				period described in paragraph (5)(A)(i) with respect to any claim against a
				regulated entity for which the Agency is receiver; or
												(ii)the date of any
				notice of disallowance of such claim pursuant to paragraph (5)(A)(i).
												(B)Statute of
				limitationsA claim shall be deemed to be disallowed (other than
				any portion of such claim which was allowed by the receiver), and such
				disallowance shall be final, and the claimant shall have no further rights or
				remedies with respect to such claim, if the claimant fails, before the end of
				the 60-day period described under subparagraph (A), to file suit on such claim
				(or continue an action commenced before the appointment of the
				receiver).
											(7)Review of
				claims
											(A)Other review
				procedures
												(i)In
				generalThe Agency shall establish such alternative dispute
				resolution processes as may be appropriate for the resolution of claims filed
				under paragraph (5)(A)(i).
												(ii)CriteriaIn
				establishing alternative dispute resolution processes, the Agency shall strive
				for procedures which are expeditious, fair, independent, and low cost.
												(iii)Voluntary
				binding or nonbinding proceduresThe Agency may establish both
				binding and nonbinding processes, which may be conducted by any government or
				private party. All parties, including the claimant and the Agency, must agree
				to the use of the process in a particular case.
												(B)Consideration of
				incentivesThe Agency shall seek to develop incentives for
				claimants to participate in the alternative dispute resolution process.
											(8)Expedited
				determination of claims
											(A)Establishment
				requiredThe Agency shall establish a procedure for expedited
				relief outside of the routine claims process established under paragraph (5)
				for claimants who—
												(i)allege the
				existence of legally valid and enforceable or perfected security interests in
				assets of any regulated entity for which the Agency has been appointed
				receiver; and
												(ii)allege that
				irreparable injury will occur if the routine claims procedure is
				followed.
												(B)Determination
				periodBefore the end of the 90-day period beginning on the date
				any claim is filed in accordance with the procedures established under
				subparagraph (A), the Director shall—
												(i)determine—
													(I)whether to allow
				or disallow such claim; or
													(II)whether such
				claim should be determined pursuant to the procedures established under
				paragraph (5); and
													(ii)notify the
				claimant of the determination, and if the claim is disallowed, provide a
				statement of each reason for the disallowance and the procedure for obtaining
				agency review or judicial determination.
												(C)Period for
				filing or renewing suitAny claimant who files a request for
				expedited relief shall be permitted to file a suit, or to continue a suit filed
				before the appointment of the receiver, seeking a determination of the rights
				of the claimant with respect to such security interest after the earlier
				of—
												(i)the end of the
				90-day period beginning on the date of the filing of a request for expedited
				relief; or
												(ii)the date the
				Agency denies the claim.
												(D)Statute of
				limitationsIf an action described under subparagraph (C) is not
				filed, or the motion to renew a previously filed suit is not made, before the
				end of the 30-day period beginning on the date on which such action or motion
				may be filed under subparagraph (B), the claim shall be deemed to be disallowed
				as of the end of such period (other than any portion of such claim which was
				allowed by the receiver), such disallowance shall be final, and the claimant
				shall have no further rights or remedies with respect to such claim.
											(E)Legal effect of
				filing
												(i)Statute of
				limitation tolledFor purposes of any applicable statute of
				limitations, the filing of a claim with the receiver shall constitute a
				commencement of an action.
												(ii)No prejudice to
				other actionsSubject to paragraph (10), the filing of a claim
				with the receiver shall not prejudice any right of the claimant to continue any
				action that was filed before the appointment of the receiver, subject to the
				determination of claims by the receiver.
												(9)Payment of
				claims
											(A)In
				generalThe receiver may, in the discretion of the receiver, and
				to the extent funds are available from the assets of the regulated entity, pay
				creditor claims, in such manner and amounts as are authorized under this
				section, which are—
												(i)allowed by the
				receiver;
												(ii)approved by the
				Agency pursuant to a final determination pursuant to paragraph (7) or (8);
				or
												(iii)determined by
				the final judgment of any court of competent jurisdiction.
												(B)Agreements
				against the interest of the agencyNo agreement that tends to
				diminish or defeat the interest of the Agency in any asset acquired by the
				Agency as receiver under this section shall be valid against the Agency unless
				such agreement is in writing, and executed by an authorized official of the
				regulated entity, except that such requirements for qualified financial
				contracts shall be applied in a manner consistent with reasonable business
				trading practices in the financial contracts market.
											(C)Payment of
				dividends on claimsThe receiver may, in the sole discretion of
				the receiver, pay from the assets of the regulated entity dividends on proved
				claims at any time, and no liability shall attach to the Agency, by reason of
				any such payment, for failure to pay dividends to a claimant whose claim is not
				proved at the time of any such payment.
											(D)Rulemaking
				authority of the directorThe Director may prescribe such rules,
				including definitions of terms, as the Director deems appropriate to establish
				a single uniform interest rate for, or to make payments of post-insolvency
				interest to creditors holding proven claims against the receivership estates of
				regulated entities following satisfaction by the receiver of the principal
				amount of all creditor claims.
											(10)Suspension of
				legal actions
											(A)In
				generalAfter the appointment of a conservator or receiver for a
				regulated entity, the conservator or receiver may, in any judicial action or
				proceeding to which such regulated entity is or becomes a party, request a stay
				for a period not to exceed—
												(i)45
				days, in the case of any conservator; and
												(ii)90 days, in the
				case of any receiver.
												(B)Grant of stay by
				all courts requiredUpon receipt of a request by any conservator
				or receiver under subparagraph (A) for a stay of any judicial action or
				proceeding in any court with jurisdiction of such action or proceeding, the
				court shall grant such stay as to all parties.
											(11)Additional
				rights and duties
											(A)Prior final
				adjudicationThe Agency shall abide by any final unappealable
				judgment of any court of competent jurisdiction which was rendered before the
				appointment of the Agency as conservator or receiver.
											(B)Rights and
				remedies of conservator or receiverIn the event of any
				appealable judgment, the Agency as conservator or receiver shall—
												(i)have all the
				rights and remedies available to the regulated entity (before the appointment
				of such conservator or receiver) and the Agency, including removal to Federal
				court and all appellate rights; and
												(ii)not be required
				to post any bond in order to pursue such remedies.
												(C)No attachment or
				executionNo attachment or execution may issue by any court upon
				assets in the possession of the receiver.
											(D)Limitation on
				judicial reviewExcept as otherwise provided in this subsection,
				no court shall have jurisdiction over—
												(i)any claim or
				action for payment from, or any action seeking a determination of rights with
				respect to, the assets of any regulated entity for which the Agency has been
				appointed receiver; or
												(ii)any claim
				relating to any act or omission of such regulated entity or the Agency as
				receiver.
												(E)Disposition of
				assetsIn exercising any right, power, privilege, or authority as
				conservator or receiver in connection with any sale or disposition of assets of
				a regulated entity for which the Agency has been appointed conservator or
				receiver, the Agency shall conduct its operations in a manner which maintains
				stability in the housing finance markets and, to the extent consistent with
				that goal—
												(i)maximizes the net
				present value return from the sale or disposition of such assets;
												(ii)minimizes the
				amount of any loss realized in the resolution of cases; and
												(iii)ensures adequate
				competition and fair and consistent treatment of offerors.
												(12)Statute of
				limitations for actions brought by conservator or receiver
											(A)In
				generalNotwithstanding any provision of any contract, the
				applicable statute of limitations with regard to any action brought by the
				Agency as conservator or receiver shall be—
												(i)in
				the case of any contract claim, the longer of—
													(I)the 6-year period
				beginning on the date the claim accrues; or
													(II)the period
				applicable under State law; and
													(ii)in the case of
				any tort claim, the longer of—
													(I)the 3-year period
				beginning on the date the claim accrues; or
													(II)the period
				applicable under State law.
													(B)Determination of
				the date on which a claim accruesFor purposes of subparagraph
				(A), the date on which the statute of limitations begins to run on any claim
				described in such subparagraph shall be the later of—
												(i)the date of the
				appointment of the Agency as conservator or receiver; or
												(ii)the date on which
				the cause of action accrues.
												(13)Revival of
				expired state causes of action
											(A)In
				generalIn the case of any tort claim described under
				subparagraph (B) for which the statute of limitations applicable under State
				law with respect to such claim has expired not more than 5 years before the
				appointment of the Agency as conservator or receiver, the Agency may bring an
				action as conservator or receiver on such claim without regard to the
				expiration of the statute of limitation applicable under State law.
											(B)Claims
				describedA tort claim referred to under subparagraph (A) is a
				claim arising from fraud, intentional misconduct resulting in unjust
				enrichment, or intentional misconduct resulting in substantial loss to the
				regulated entity.
											(14)Accounting and
				recordkeeping requirements
											(A)In
				generalThe Agency as conservator or receiver shall, consistent
				with the accounting and reporting practices and procedures established by the
				Agency, maintain a full accounting of each conservatorship and receivership or
				other disposition of a regulated entity in default.
											(B)Annual
				accounting or reportWith respect to each conservatorship or
				receivership, the Agency shall make an annual accounting or report available to
				the Board, the Comptroller General of the United States, the Committee on
				Banking, Housing, and Urban Affairs of the Senate, and the Committee on
				Financial Services of the House of Representatives.
											(C)Availability of
				reportsAny report prepared under subparagraph (B) shall be made
				available by the Agency upon request to any shareholder of a regulated entity
				or any member of the public.
											(D)Recordkeeping
				requirementAfter the end of the 6-year period beginning on the
				date that the conservatorship or receivership is terminated by the Director,
				the Agency may destroy any records of such regulated entity which the Agency,
				in the discretion of the Agency, determines to be unnecessary unless directed
				not to do so by a court of competent jurisdiction or governmental agency, or
				prohibited by law.
											(15)Fraudulent
				transfers
											(A)In
				generalThe Agency, as conservator or receiver, may avoid a
				transfer of any interest of a regulated entity-affiliated party, or any person
				who the conservator or receiver determines is a debtor of the regulated entity,
				in property, or any obligation incurred by such party or person, that was made
				within 5 years of the date on which the Agency was appointed conservator or
				receiver, if such party or person voluntarily or involuntarily made such
				transfer or incurred such liability with the intent to hinder, delay, or
				defraud the regulated entity, the Agency, the conservator, or receiver.
											(B)Right of
				recoveryTo the extent a transfer is avoided under subparagraph
				(A), the conservator or receiver may recover, for the benefit of the regulated
				entity, the property transferred, or, if a court so orders, the value of such
				property (at the time of such transfer) from—
												(i)the initial
				transferee of such transfer or the regulated entity-affiliated party or person
				for whose benefit such transfer was made; or
												(ii)any immediate or
				mediate transferee of any such initial transferee.
												(C)Rights of
				transferee or obligeeThe conservator or receiver may not recover
				under subparagraph (B) from—
												(i)any transferee
				that takes for value, including satisfaction or securing of a present or
				antecedent debt, in good faith; or
												(ii)any immediate or
				mediate good faith transferee of such transferee.
												(D)Rights under this
				paragraphThe rights under this paragraph of the conservator or
				receiver described under subparagraph (A) shall be superior to any rights of a
				trustee or any other party (other than any party which is a Federal agency)
				under title 11, United States Code.
											(16)Attachment of
				assets and other injunctive reliefSubject to paragraph (17), any
				court of competent jurisdiction may, at the request of the conservator or
				receiver, issue an order in accordance with Rule 65 of the Federal Rules of
				Civil Procedure, including an order placing the assets of any person designated
				by the Agency or such conservator under the control of the court, and
				appointing a trustee to hold such assets.
										(17)Standards of
				proofRule 65 of the Federal Rules of Civil Procedure shall apply
				with respect to any proceeding under paragraph (16) without regard to the
				requirement of such rule that the applicant show that the injury, loss, or
				damage is irreparable and immediate.
										(18)Treatment of
				claims arising from breach of contracts executed by the receiver or
				conservator
											(A)In
				generalNotwithstanding any other provision of this subsection,
				any final and unappealable judgment for monetary damages entered against a
				receiver or conservator for the breach of an agreement executed or approved in
				writing by such receiver or conservator after the date of its appointment,
				shall be paid as an administrative expense of the receiver or
				conservator.
											(B)No limitation of
				powerNothing in this paragraph shall be construed to limit the
				power of a receiver or conservator to exercise any rights under contract or
				law, including to terminate, breach, cancel, or otherwise discontinue such
				agreement.
											(19)General
				exceptions
											(A)LimitationsThe
				rights of a conservator or receiver appointed under this section shall be
				subject to the limitations on the powers of a receiver under sections 402
				through 407 of the Federal Deposit Insurance Corporation Improvement Act of
				1991 (12 U.S.C. 4402 through 4407).
											(B)Mortgages held
				in trust
												(i)In
				generalAny mortgage, pool of mortgages, or interest in a pool of
				mortgages, held in trust, custodial, or agency capacity by a regulated entity
				for the benefit of persons other than the regulated entity shall not be
				available to satisfy the claims of creditors generally.
												(ii)Holding of
				mortgagesAny mortgage, pool of mortgages, or interest in a pool
				of mortgages, described under clause (i) shall be held by the conservator or
				receiver appointed under this section for the beneficial owners of such
				mortgage, pool of mortgages, or interest in a pool of mortgages in accordance
				with the terms of the agreement creating such trust, custodial, or other agency
				arrangement.
												(iii)Liability of
				receiverThe liability of a receiver appointed under this section
				for damages shall, in the case of any contingent or unliquidated claim relating
				to the mortgages held in trust, be estimated in accordance set forth in the
				regulations of the Director.
												(c)Priority of
				Expenses and Unsecured Claims
										(1)In
				generalUnsecured claims against a regulated entity, or a
				receiver, that are proven to the satisfaction of the receiver shall have
				priority in the following order:
											(A)Administrative
				expenses of the receiver.
											(B)Any other general or
				senior liability of the regulated entity and claims of other Federal home loan
				banks arising from their payment obligations (including joint and several
				payment obligations).
											(C)Any obligation
				subordinated to general creditors.
											(D)Any obligation to
				shareholders or members arising as a result of their status as shareholder or
				members.
											(2)Creditors
				similarly situatedAll creditors that are similarly situated
				under paragraph (1) shall be treated in a similar manner, except that the
				Agency may make such other payments to creditors necessary to maximize the
				present value return from the sale or disposition or such regulated entity’s
				assets or to minimize the amount of any loss realized in the resolution of
				cases so long as all creditors similarly situated receive not less than the
				amount provided under subsection (e)(2).
										(3)DefinitionThe
				term administrative expenses of the receiver shall include the
				actual, necessary costs and expenses incurred by the receiver in preserving the
				assets of the regulated entity or liquidating or otherwise resolving the
				affairs of the regulated entity. Such expenses shall include obligations that
				are incurred by the receiver after appointment as receiver that the Director
				determines are necessary and appropriate to facilitate the smooth and orderly
				liquidation or other resolution of the regulated entity.
										(d)Provisions
				Relating to Contracts Entered Into Before Appointment of Conservator or
				Receiver
										(1)Authority to
				repudiate contractsIn addition to any other rights a conservator
				or receiver may have, the conservator or receiver for any regulated entity may
				disaffirm or repudiate any contract or lease—
											(A)to which such
				regulated entity is a party;
											(B)the performance of
				which the conservator or receiver, in its sole discretion, determines to be
				burdensome; and
											(C)the disaffirmance
				or repudiation of which the conservator or receiver determines, in its sole
				discretion, will promote the orderly administration of the affairs of the
				regulated entity.
											(2)Timing of
				repudiationThe conservator or receiver shall determine whether
				or not to exercise the rights of repudiation under this subsection within a
				reasonable period following such appointment.
										(3)Claims for
				damages for repudiation
											(A)In
				generalExcept as otherwise provided under subparagraph (C) and
				paragraphs (4), (5), and (6), the liability of the conservator or receiver for
				the disaffirmance or repudiation of any contract pursuant to paragraph (1)
				shall be—
												(i)limited to actual
				direct compensatory damages; and
												(ii)determined as
				of—
													(I)the date of the
				appointment of the conservator or receiver; or
													(II)in the case of
				any contract or agreement referred to in paragraph (8), the date of the
				disaffirmance or repudiation of such contract or agreement.
													(B)No liability for
				other damagesFor purposes of subparagraph (A), the term
				actual direct compensatory damages shall not include—
												(i)punitive or
				exemplary damages;
												(ii)damages for lost
				profits or opportunity; or
												(iii)damages for pain
				and suffering.
												(C)Measure of
				damages for repudiation of financial contractsIn the case of any
				qualified financial contract or agreement to which paragraph (8) applies,
				compensatory damages shall be—
												(i)deemed to include
				normal and reasonable costs of cover or other reasonable measures of damages
				utilized in the industries for such contract and agreement claims; and
												(ii)paid in
				accordance with this subsection and subsection (e), except as otherwise
				specifically provided in this section.
												(4)Leases under
				which the regulated entity is the lessee
											(A)In
				generalIf the conservator or receiver disaffirms or repudiates a
				lease under which the regulated entity was the lessee, the conservator or
				receiver shall not be liable for any damages (other than damages determined
				under subparagraph (B)) for the disaffirmance or repudiation of such
				lease.
											(B)Payments of
				rentNotwithstanding subparagraph (A), the lessor under a lease
				to which that subparagraph applies shall—
												(i)be
				entitled to the contractual rent accruing before the later of the date—
													(I)the notice of
				disaffirmance or repudiation is mailed; or
													(II)the disaffirmance
				or repudiation becomes effective, unless the lessor is in default or breach of
				the terms of the lease;
													(ii)have no claim for
				damages under any acceleration clause or other penalty provision in the lease;
				and
												(iii)have a claim for
				any unpaid rent, subject to all appropriate offsets and defenses, due as of the
				date of the appointment, which shall be paid in accordance with this subsection
				and subsection (e).
												(5)Leases under
				which the regulated entity is the lessor
											(A)In
				generalIf the conservator or receiver repudiates an unexpired
				written lease of real property of the regulated entity under which the
				regulated entity is the lessor and the lessee is not, as of the date of such
				repudiation, in default, the lessee under such lease may either—
												(i)treat the lease as
				terminated by such repudiation; or
												(ii)remain in
				possession of the leasehold interest for the balance of the term of the lease,
				unless the lessee defaults under the terms of the lease after the date of such
				repudiation.
												(B)Provisions
				applicable to lessee remaining in possessionIf any lessee under
				a lease described under subparagraph (A) remains in possession of a leasehold
				interest under clause (ii) of such subparagraph—
												(i)the
				lessee—
													(I)shall continue to
				pay the contractual rent pursuant to the terms of the lease after the date of
				the repudiation of such lease; and
													(II)may offset against
				any rent payment which accrues after the date of the repudiation of the lease,
				and any damages which accrue after such date due to the nonperformance of any
				obligation of the regulated entity under the lease after such date; and
													(ii)the conservator
				or receiver shall not be liable to the lessee for any damages arising after
				such date as a result of the repudiation other than the amount of any offset
				allowed under clause (i)(II).
												(6)Contracts for
				the sale of real property
											(A)In
				generalIf the conservator or receiver repudiates any contract
				for the sale of real property and the purchaser of such real property under
				such contract is in possession, and is not, as of the date of such repudiation,
				in default, such purchaser may either—
												(i)treat the contract
				as terminated by such repudiation; or
												(ii)remain in
				possession of such real property.
												(B)Provisions
				applicable to purchaser remaining in possessionIf any purchaser
				of real property under any contract described under subparagraph (A) remains in
				possession of such property under clause (ii) of such subparagraph—
												(i)the
				purchaser—
													(I)shall continue to
				make all payments due under the contract after the date of the repudiation of
				the contract; and
													(II)may offset
				against any such payments any damages which accrue after such date due to the
				nonperformance (after such date) of any obligation of the regulated entity
				under the contract; and
													(ii)the conservator
				or receiver shall—
													(I)not be liable to
				the purchaser for any damages arising after such date as a result of the
				repudiation other than the amount of any offset allowed under clause
				(i)(II);
													(II)deliver title to
				the purchaser in accordance with the provisions of the contract; and
													(III)have no
				obligation under the contract other than the performance required under
				subclause (II).
													(C)Assignment and
				sale allowed
												(i)In
				generalNo provision of this paragraph shall be construed as
				limiting the right of the conservator or receiver to assign the contract
				described under subparagraph (A), and sell the property subject to the contract
				and the provisions of this paragraph.
												(ii)No liability
				after assignment and saleIf an assignment and sale described
				under clause (i) is consummated, the conservator or receiver shall have no
				further liability under the contract described under subparagraph (A), or with
				respect to the real property which was the subject of such contract.
												(7)Provisions
				applicable to service contracts
											(A)Services
				performed before appointmentIn the case of any contract for
				services between any person and any regulated entity for which the Agency has
				been appointed conservator or receiver, any claim of such person for services
				performed before the appointment of the conservator or the receiver shall
				be—
												(i)a
				claim to be paid in accordance with subsections (b) and (e); and
												(ii)deemed to have
				arisen as of the date the conservator or receiver was appointed.
												(B)Services
				performed after appointment and prior to repudiationIf, in the
				case of any contract for services described under subparagraph (A), the
				conservator or receiver accepts performance by the other person before the
				conservator or receiver makes any determination to exercise the right of
				repudiation of such contract under this section—
												(i)the other party
				shall be paid under the terms of the contract for the services performed;
				and
												(ii)the amount of
				such payment shall be treated as an administrative expense of the
				conservatorship or receivership.
												(C)Acceptance of
				performance no bar to subsequent repudiationThe acceptance by
				any conservator or receiver of services referred to under subparagraph (B) in
				connection with a contract described in such subparagraph shall not affect the
				right of the conservator or receiver to repudiate such contract under this
				section at any time after such performance.
											(8)Certain qualified
				financial contracts
											(A)Rights of
				parties to contractsSubject to paragraphs (9) and (10) and
				notwithstanding any other provision of this Act, any other Federal law, or the
				law of any State, no person shall be stayed or prohibited from
				exercising—
												(i)any right such
				person has to cause the termination, liquidation, or acceleration of any
				qualified financial contract with a regulated entity that arises upon the
				appointment of the Agency as receiver for such regulated entity at any time
				after such appointment;
												(ii)any right under
				any security agreement or arrangement or other credit enhancement relating to
				one or more qualified financial contracts described in clause (i); or
												(iii)any right to
				offset or net out any termination value, payment amount, or other transfer
				obligation arising under or in connection with 1 or more contracts and
				agreements described in clause (i), including any master agreement for such
				contracts or agreements.
												(B)Applicability of
				other provisionsParagraph (10) of subsection (b) shall apply in
				the case of any judicial action or proceeding brought against any receiver
				referred to under subparagraph (A), or the regulated entity for which such
				receiver was appointed, by any party to a contract or agreement described under
				subparagraph (A)(i) with such regulated entity.
											(C)Certain transfers
				not avoidable
												(i)In
				generalNotwithstanding paragraph (11) or any other Federal or
				State laws relating to the avoidance of preferential or fraudulent transfers,
				the Agency, whether acting as such or as conservator or receiver of a regulated
				entity, may not avoid any transfer of money or other property in connection
				with any qualified financial contract with a regulated entity.
												(ii)Exception for
				certain transfersClause (i) shall not apply to any transfer of
				money or other property in connection with any qualified financial contract
				with a regulated entity if the Agency determines that the transferee had actual
				intent to hinder, delay, or defraud such regulated entity, the creditors of
				such regulated entity, or any conservator or receiver appointed for such
				regulated entity.
												(D)Certain
				contracts and agreements definedIn this subsection:
												(i)Qualified
				financial contractThe term qualified financial
				contract means any securities contract, commodity contract, forward
				contract, repurchase agreement, swap agreement, and any similar agreement that
				the Agency determines by regulation, resolution, or order to be a qualified
				financial contract for purposes of this paragraph.
												(ii)Securities
				contractThe term securities contract—
													(I)means a contract
				for the purchase, sale, or loan of a security, a certificate of deposit, a
				mortgage loan, or any interest in a mortgage loan, a group or index of
				securities, certificates of deposit, or mortgage loans or interests therein
				(including any interest therein or based on the value thereof) or any option on
				any of the foregoing, including any option to purchase or sell any such
				security, certificate of deposit, mortgage loan, interest, group or index, or
				option, and including any repurchase or reverse repurchase transaction on any
				such security, certificate of deposit, mortgage loan, interest, group or index,
				or option;
													(II)does not include
				any purchase, sale, or repurchase obligation under a participation in a
				commercial mortgage loan unless the Agency determines by regulation,
				resolution, or order to include any such agreement within the meaning of such
				term;
													(III)means any option
				entered into on a national securities exchange relating to foreign
				currencies;
													(IV)means the
				guarantee by or to any securities clearing agency of any settlement of cash,
				securities, certificates of deposit, mortgage loans or interests therein, group
				or index of securities, certificates of deposit, or mortgage loans or interests
				therein (including any interest therein or based on the value thereof) or
				option on any of the foregoing, including any option to purchase or sell any
				such security, certificate of deposit, mortgage loan, interest, group or index,
				or option;
													(V)means any margin
				loan;
													(VI)means any other
				agreement or transaction that is similar to any agreement or transaction
				referred to in this clause;
													(VII)means any
				combination of the agreements or transactions referred to in this
				clause;
													(VIII)means any option
				to enter into any agreement or transaction referred to in this clause;
													(IX)means a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (III), (IV), (V), (VI), (VII), or (VIII), together with all
				supplements to any such master agreement, without regard to whether the master
				agreement provides for an agreement or transaction that is not a securities
				contract under this clause, except that the master agreement shall be
				considered to be a securities contract under this clause only with respect to
				each agreement or transaction under the master agreement that is referred to in
				subclause (I), (III), (IV), (V), (VI), (VII), or (VIII); and
													(X)means any security
				agreement or arrangement or other credit enhancement related to any agreement
				or transaction referred to in this clause, including any guarantee or
				reimbursement obligation in connection with any agreement or transaction
				referred to in this clause.
													(iii)Commodity
				contractThe term commodity contract means—
													(I)with respect to a
				futures commission merchant, a contract for the purchase or sale of a commodity
				for future delivery on, or subject to the rules of, a contract market or board
				of trade;
													(II)with respect to a
				foreign futures commission merchant, a foreign future;
													(III)with respect to a
				leverage transaction merchant, a leverage transaction;
													(IV)with respect to a
				clearing organization, a contract for the purchase or sale of a commodity for
				future delivery on, or subject to the rules of, a contract market or board of
				trade that is cleared by such clearing organization, or commodity option traded
				on, or subject to the rules of, a contract market or board of trade that is
				cleared by such clearing organization;
													(V)with respect to a
				commodity options dealer, a commodity option;
													(VI)any other
				agreement or transaction that is similar to any agreement or transaction
				referred to in this clause;
													(VII)any combination
				of the agreements or transactions referred to in this clause;
													(VIII)any option to
				enter into any agreement or transaction referred to in this clause;
													(IX)a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII), together with
				all supplements to any such master agreement, without regard to whether the
				master agreement provides for an agreement or transaction that is not a
				commodity contract under this clause, except that the master agreement shall be
				considered to be a commodity contract under this clause only with respect to
				each agreement or transaction under the master agreement that is referred to in
				subclause (I), (II), (III), (IV), (V), (VI), (VII), or (VIII); or
													(X)any security
				agreement or arrangement or other credit enhancement related to any agreement
				or transaction referred to in this clause, including any guarantee or
				reimbursement obligation in connection with any agreement or transaction
				referred to in this clause.
													(iv)Forward
				contractThe term forward contract means—
													(I)a contract (other
				than a commodity contract) for the purchase, sale, or transfer of a commodity
				or any similar good, article, service, right, or interest which is presently or
				in the future becomes the subject of dealing in the forward contract trade, or
				product or byproduct thereof, with a maturity date more than 2 days after the
				date the contract is entered into, including, a repurchase transaction, reverse
				repurchase transaction, consignment, lease, swap, hedge transaction, deposit,
				loan, option, allocated transaction, unallocated transaction, or any other
				similar agreement;
													(II)any combination of
				agreements or transactions referred to in subclauses (I) and (III);
													(III)any option to
				enter into any agreement or transaction referred to in subclause (I) or
				(II);
													(IV)a master
				agreement that provides for an agreement or transaction referred to in
				subclauses (I), (II), or (III), together with all supplements to any such
				master agreement, without regard to whether the master agreement provides for
				an agreement or transaction that is not a forward contract under this clause,
				except that the master agreement shall be considered to be a forward contract
				under this clause only with respect to each agreement or transaction under the
				master agreement that is referred to in subclause (I), (II), or (III);
				or
													(V)any security
				agreement or arrangement or other credit enhancement related to any agreement
				or transaction referred to in subclause (I), (II), (III), or (IV), including
				any guarantee or reimbursement obligation in connection with any agreement or
				transaction referred to in any such subclause.
													(v)Repurchase
				agreementThe term repurchase agreement (which
				definition also applies to a reverse repurchase agreement)—
													(I)means an
				agreement, including related terms, which provides for the transfer of one or
				more certificates of deposit, mortgage-related securities (as such term is
				defined in the Securities Exchange Act of
				1934), mortgage loans, interests in mortgage-related securities or
				mortgage loans, eligible bankers’ acceptances, qualified foreign government
				securities or securities that are direct obligations of, or that are fully
				guaranteed by, the United States or any agency of the United States against the
				transfer of funds by the transferee of such certificates of deposit, eligible
				bankers’ acceptances, securities, mortgage loans, or interests with a
				simultaneous agreement by such transferee to transfer to the transferor thereof
				certificates of deposit, eligible bankers’ acceptances, securities, mortgage
				loans, or interests as described above, at a date certain not later than 1 year
				after such transfers or on demand, against the transfer of funds, or any other
				similar agreement;
													(II)does not include
				any repurchase obligation under a participation in a commercial mortgage loan
				unless the Agency determines by regulation, resolution, or order to include any
				such participation within the meaning of such term;
													(III)means any
				combination of agreements or transactions referred to in subclauses (I) and
				(IV);
													(IV)means any option
				to enter into any agreement or transaction referred to in subclause (I) or
				(III);
													(V)means a master
				agreement that provides for an agreement or transaction referred to in
				subclause (I), (III), or (IV), together with all supplements to any such master
				agreement, without regard to whether the master agreement provides for an
				agreement or transaction that is not a repurchase agreement under this clause,
				except that the master agreement shall be considered to be a repurchase
				agreement under this subclause only with respect to each agreement or
				transaction under the master agreement that is referred to in subclause (I),
				(III), or (IV); and
													(VI)means any
				security agreement or arrangement or other credit enhancement related to any
				agreement or transaction referred to in subclause (I), (III), (IV), or (V),
				including any guarantee or reimbursement obligation in connection with any
				agreement or transaction referred to in any such subclause.
													For purposes
				of this clause, the term qualified foreign government security
				means a security that is a direct obligation of, or that is fully guaranteed
				by, the central government of a member of the Organization for Economic
				Cooperation and Development (as determined by regulation or order adopted by
				the appropriate Federal banking authority).(vi)Swap
				agreementThe term swap agreement means—
													(I)any agreement,
				including the terms and conditions incorporated by reference in any such
				agreement, which is an interest rate swap, option, future, or forward
				agreement, including a rate floor, rate cap, rate collar, cross-currency rate
				swap, and basis swap; a spot, same day-tomorrow, tomorrow-next, forward, or
				other foreign exchange or precious metals agreement; a currency swap, option,
				future, or forward agreement; an equity index or equity swap, option, future,
				or forward agreement; a debt index or debt swap, option, future, or forward
				agreement; a total return, credit spread or credit swap, option, future, or
				forward agreement; a commodity index or commodity swap, option, future, or
				forward agreement; or a weather swap, weather derivative, or weather
				option;
													(II)any agreement or
				transaction that is similar to any other agreement or transaction referred to
				in this clause and that is of a type that has been, is presently, or in the
				future becomes, the subject of recurrent dealings in the swap markets
				(including terms and conditions incorporated by reference in such agreement)
				and that is a forward, swap, future, or option on one or more rates,
				currencies, commodities, equity securities or other equity instruments, debt
				securities or other debt instruments, quantitative measures associated with an
				occurrence, extent of an occurrence, or contingency associated with a
				financial, commercial, or economic consequence, or economic or financial
				indices or measures of economic or financial risk or value;
													(III)any combination
				of agreements or transactions referred to in this clause;
													(IV)any option to
				enter into any agreement or transaction referred to in this clause;
													(V)a master agreement
				that provides for an agreement or transaction referred to in subclause (I),
				(II), (III), or (IV), together with all supplements to any such master
				agreement, without regard to whether the master agreement contains an agreement
				or transaction that is not a swap agreement under this clause, except that the
				master agreement shall be considered to be a swap agreement under this clause
				only with respect to each agreement or transaction under the master agreement
				that is referred to in subclause (I), (II), (III), or (IV); and
													(VI)any security
				agreement or arrangement or other credit enhancement related to any agreements
				or transactions referred to in subclause (I), (II), (III), (IV), or (V),
				including any guarantee or reimbursement obligation in connection with any
				agreement or transaction referred to in any such subclause.
													Such term is
				applicable for purposes of this subsection only and shall not be construed or
				applied so as to challenge or affect the characterization, definition, or
				treatment of any swap agreement under any other statute, regulation, or rule,
				including the Securities Act of 1933, the Securities Exchange Act of 1934, the
				Public Utility Holding Company Act of 1935, the Trust Indenture Act of 1939,
				the Investment Company Act of 1940, the Investment Advisers Act of 1940, the
				Securities Investor Protection Act of 1970, the Commodity Exchange Act, the
				Gramm-Leach-Bliley Act, and the Legal Certainty for Bank Products Act of
				2000.(vii)Treatment of
				master agreement as one agreementAny master agreement for any
				contract or agreement described in any preceding clause of this subparagraph
				(or any master agreement for such master agreement or agreements), together
				with all supplements to such master agreement, shall be treated as a single
				agreement and a single qualified financial contract. If a master agreement
				contains provisions relating to agreements or transactions that are not
				themselves qualified financial contracts, the master agreement shall be deemed
				to be a qualified financial contract only with respect to those transactions
				that are themselves qualified financial contracts.
												(viii)TransferThe
				term transfer means every mode, direct or indirect, absolute or
				conditional, voluntary or involuntary, of disposing of or parting with property
				or with an interest in property, including retention of title as a security
				interest and foreclosure of the regulated entity’s equity of redemption.
												(E)Certain
				protections in event of appointment of
				conservatorNotwithstanding any other provision of this Act
				(other than paragraph (13) of this subsection), any other Federal law, or the
				law of any State, no person shall be stayed or prohibited from
				exercising—
												(i)any
				right such person has to cause the termination, liquidation, or acceleration of
				any qualified financial contract with a regulated entity in a conservatorship
				based upon a default under such financial contract which is enforceable under
				applicable noninsolvency law;
												(ii)any right under
				any security agreement or arrangement or other credit enhancement relating to
				one or more such qualified financial contracts; or
												(iii)any right to
				offset or net out any termination values, payment amounts, or other transfer
				obligations arising under or in connection with such qualified financial
				contracts.
												(F)ClarificationNo
				provision of law shall be construed as limiting the right or power of the
				Agency, or authorizing any court or agency to limit or delay, in any manner,
				the right or power of the Agency to transfer any qualified financial contract
				in accordance with paragraphs (9) and (10) of this subsection or to disaffirm
				or repudiate any such contract in accordance with subsection (d)(1) of this
				section.
											(G)Walkaway clauses
				not effective
												(i)In
				generalNotwithstanding the provisions of subparagraphs (A) and
				(E), and sections 403 and 404 of the Federal Deposit Insurance Corporation
				Improvement Act of 1991, no walkaway clause shall be enforceable in a qualified
				financial contract of a regulated entity in default.
												(ii)Walkaway clause
				definedFor purposes of this subparagraph, the term
				walkaway clause means a provision in a qualified financial
				contract that, after calculation of a value of a party’s position or an amount
				due to or from 1 of the parties in accordance with its terms upon termination,
				liquidation, or acceleration of the qualified financial contract, either does
				not create a payment obligation of a party or extinguishes a payment obligation
				of a party in whole or in part solely because of such party’s status as a
				nondefaulting party.
												(9)Transfer of
				qualified financial contractsIn making any transfer of assets or
				liabilities of a regulated entity in default which includes any qualified
				financial contract, the conservator or receiver for such regulated entity shall
				either—
											(A)transfer to 1
				person—
												(i)all qualified
				financial contracts between any person (or any affiliate of such person) and
				the regulated entity in default;
												(ii)all claims of
				such person (or any affiliate of such person) against such regulated entity
				under any such contract (other than any claim which, under the terms of any
				such contract, is subordinated to the claims of general unsecured creditors of
				such regulated entity);
												(iii)all claims of
				such regulated entity against such person (or any affiliate of such person)
				under any such contract; and
												(iv)all property
				securing or any other credit enhancement for any contract described in clause
				(i) or any claim described in clause (ii) or (iii) under any such contract;
				or
												(B)transfer none of
				the financial contracts, claims, or property referred to under subparagraph (A)
				(with respect to such person and any affiliate of such person).
											(10)Notification of
				transfer
											(A)In
				generalIf—
												(i)the conservator or
				receiver for a regulated entity in default makes any transfer of the assets and
				liabilities of such regulated entity, and
												(ii)the transfer
				includes any qualified financial contract,
												the
				conservator or receiver shall notify any person who is a party to any such
				contract of such transfer by 5:00 p.m. (eastern time) on the business day
				following the date of the appointment of the receiver in the case of a
				receivership, or the business day following such transfer in the case of a
				conservatorship.(B)Certain rights
				not enforceable
												(i)ReceivershipA
				person who is a party to a qualified financial contract with a regulated entity
				may not exercise any right that such person has to terminate, liquidate, or net
				such contract under paragraph (8)(A) of this subsection or section 403 or 404
				of the Federal Deposit Insurance Corporation Improvement Act of 1991, solely by
				reason of or incidental to the appointment of a receiver for the regulated
				entity (or the insolvency or financial condition of the regulated entity for
				which the receiver has been appointed)—
													(I)until 5:00 p.m.
				(eastern time) on the business day following the date of the appointment of the
				receiver; or
													(II)after the person
				has received notice that the contract has been transferred pursuant to
				paragraph (9)(A).
													(ii)ConservatorshipA
				person who is a party to a qualified financial contract with a regulated entity
				may not exercise any right that such person has to terminate, liquidate, or net
				such contract under paragraph (8)(E) of this subsection or section 403 or 404
				of the Federal Deposit Insurance Corporation Improvement Act of 1991, solely by
				reason of or incidental to the appointment of a conservator for the regulated
				entity (or the insolvency or financial condition of the regulated entity for
				which the conservator has been appointed).
												(iii)NoticeFor
				purposes of this paragraph, the Agency as receiver or conservator of a
				regulated entity shall be deemed to have notified a person who is a party to a
				qualified financial contract with such regulated entity if the Agency has taken
				steps reasonably calculated to provide notice to such person by the time
				specified in subparagraph (A).
												(C)Business day
				definedFor purposes of this paragraph, the term business
				day means any day other than any Saturday, Sunday, or any day on which
				either the New York Stock Exchange or the Federal Reserve Bank of New York is
				closed.
											(11)Disaffirmance
				or repudiation of qualified financial contractsIn exercising the
				rights of disaffirmance or repudiation of a conservator or receiver with
				respect to any qualified financial contract to which a regulated entity is a
				party, the conservator or receiver for such institution shall either—
											(A)disaffirm or
				repudiate all qualified financial contracts between—
												(i)any person or any
				affiliate of such person; and
												(ii)the regulated
				entity in default; or
												(B)disaffirm or
				repudiate none of the qualified financial contracts referred to in subparagraph
				(A) (with respect to such person or any affiliate of such person).
											(12)Certain
				security interests not avoidableNo provision of this subsection
				shall be construed as permitting the avoidance of any legally enforceable or
				perfected security interest in any of the assets of any regulated entity,
				except where such an interest is taken in contemplation of the insolvency of
				the regulated entity, or with the intent to hinder, delay, or defraud the
				regulated entity or the creditors of such regulated entity.
										(13)Authority to
				enforce contracts
											(A)In
				generalNotwithstanding any provision of a contract providing for
				termination, default, acceleration, or exercise of rights upon, or solely by
				reason of, insolvency or the appointment of a conservator or receiver, the
				conservator or receiver may enforce any contract or regulated entity bond
				entered into by the regulated entity.
											(B)Certain rights
				not affectedNo provision of this paragraph may be construed as
				impairing or affecting any right of the conservator or receiver to enforce or
				recover under a director’s or officer’s liability insurance contract or surety
				bond under other applicable law.
											(C)Consent
				requirement
												(i)In
				generalExcept as otherwise provided under this section, no
				person may exercise any right or power to terminate, accelerate, or declare a
				default under any contract to which a regulated entity is a party, or to obtain
				possession of or exercise control over any property of the regulated entity, or
				affect any contractual rights of the regulated entity, without the consent of
				the conservator or receiver, as appropriate, for a period of—
													(I)45 days after the
				date of appointment of a conservator; or
													(II)90 days after the
				date of appointment of a receiver.
													(ii)ExceptionsThis
				paragraph shall—
													(I)not apply to a
				director’s or officer’s liability insurance contract;
													(II)not apply to the
				rights of parties to any qualified financial contracts under subsection (d)(8);
				and
													(III)not be construed
				as permitting the conservator or receiver to fail to comply with otherwise
				enforceable provisions of such contracts.
													(14)Savings
				clauseThe meanings of terms used in this subsection are
				applicable for purposes of this subsection only, and shall not be construed or
				applied so as to challenge or affect the characterization, definition, or
				treatment of any similar terms under any other statute, regulation, or rule,
				including the Gramm-Leach-Bliley Act, the Legal Certainty for Bank Products Act
				of 2000, the securities laws (as that term is defined in section 3(a)(47) of
				the Securities Exchange Act of
				1934), and the Commodity Exchange
				Act.
										(15)Exception for
				federal reserve and federal home loan banksNo provision of this
				subsection shall apply with respect to—
											(A)any extension of
				credit from any Federal home loan bank or Federal Reserve Bank to any regulated
				entity; or
											(B)any security
				interest in the assets of the regulated entity securing any such extension of
				credit.
											(e)Valuation of
				Claims in Default
										(1)In
				generalNotwithstanding any other provision of Federal law or the
				law of any State, and regardless of the method which the Agency determines to
				utilize with respect to a regulated entity in default or in danger of default,
				including transactions authorized under subsection (i), this subsection shall
				govern the rights of the creditors of such regulated entity.
										(2)Maximum
				liabilityThe maximum liability of the Agency, acting as receiver
				or in any other capacity, to any person having a claim against the receiver or
				the regulated entity for which such receiver is appointed shall equal the
				lesser of—
											(A)the amount such
				claimant would have received if the Agency had liquidated the assets and
				liabilities of such regulated entity without exercising the authority of the
				Agency under subsection (i) of this section; or
											(B)the amount of
				proceeds realized from the performance of contracts or sale of the assets of
				the regulated entity.
											(f)Limitation on
				Court ActionExcept as provided in this section or at the request
				of the Director, no court may take any action to restrain or affect the
				exercise of powers or functions of the Agency as a conservator or a
				receiver.
									(g)Liability of
				Directors and Officers
										(1)In
				generalA director or officer of a regulated entity may be held
				personally liable for monetary damages in any civil action by, on behalf of, or
				at the request or direction of the Agency, which action is prosecuted wholly or
				partially for the benefit of the Agency—
											(A)acting as
				conservator or receiver of such regulated entity, or
											(B)acting based upon a
				suit, claim, or cause of action purchased from, assigned by, or otherwise
				conveyed by such receiver or conservator,
											for gross
				negligence, including any similar conduct or conduct that demonstrates a
				greater disregard of a duty of care (than gross negligence) including
				intentional tortious conduct, as such terms are defined and determined under
				applicable State law.(2)No
				limitationNothing in this paragraph shall impair or affect any
				right of the Agency under other applicable law.
										(h)DamagesIn
				any proceeding related to any claim against a director, officer, employee,
				agent, attorney, accountant, appraiser, or any other party employed by or
				providing services to a regulated entity, recoverable damages determined to
				result from the improvident or otherwise improper use or investment of any
				assets of the regulated entity shall include principal losses and appropriate
				interest.
									(i)Limited-Life
				Regulated Entities
										(1)Organization
											(A)PurposeIf
				a regulated entity is in default, or if the Agency anticipates that a regulated
				entity will default, the Agency may organize a limited-life regulated entity
				with those powers and attributes of the regulated entity in default or in
				danger of default that the Director determines necessary, subject to the
				provisions of this subsection. The Director shall grant a temporary charter to
				the limited-life regulated entity, and the limited-life regulated entity shall
				operate subject to that charter.
											(B)AuthoritiesUpon
				the creation of a limited-life regulated entity under subparagraph (A), the
				limited-life regulated entity may—
												(i)assume such
				liabilities of the regulated entity that is in default or in danger of default
				as the Agency may, in its discretion, determine to be appropriate, provided
				that the liabilities assumed shall not exceed the amount of assets of the
				limited-life regulated entity;
												(ii)purchase such
				assets of the regulated entity that is in default, or in danger of default, as
				the Agency may, in its discretion, determine to be appropriate; and
												(iii)perform any
				other temporary function which the Agency may, in its discretion, prescribe in
				accordance with this section.
												(2)Charter
											(A)ConditionsThe
				Agency may grant a temporary charter if the Agency determines that the
				continued operation of the regulated entity in default or in danger of default
				is in the best interest of the national economy and the housing markets.
											(B)Treatment as
				being in default for certain purposesA limited-life regulated
				entity shall be treated as a regulated entity in default at such times and for
				such purposes as the Agency may, in its discretion, determine.
											(C)ManagementA
				limited-life regulated entity, upon the granting of its charter, shall be under
				the management of a board of directors consisting of not fewer than 5 nor more
				than 10 members appointed by the Agency.
											(D)BylawsThe
				board of directors of a limited-life regulated entity shall adopt such bylaws
				as may be approved by the Agency.
											(3)Capital
				stockNo capital stock need be paid into a limited-life regulated
				entity by the Agency.
										(4)InvestmentsFunds
				of a limited-life regulated entity shall be kept on hand in cash, invested in
				obligations of the United States or obligations guaranteed as to principal and
				interest by the United States, or deposited with the Agency, or any Federal
				Reserve bank.
										(5)Exempt
				statusNotwithstanding any other provision of Federal or State
				law, the limited-life regulated entity, its franchise, property, and income
				shall be exempt from all taxation now or hereafter imposed by the United
				States, by any territory, dependency, or possession thereof, or by any State,
				county, municipality, or local taxing authority.
										(6)Winding
				up
											(A)In
				generalSubject to subparagraph (B), unless Congress authorizes
				the sale of the capital stock of the limited-life regulated entity, not later
				than 2 years after the date of its organization, the Agency shall wind up the
				affairs of the limited-life regulated entity.
											(B)ExtensionThe
				Director may, in the discretion of the Director, extend the status of the
				limited-life regulated entity for 3 additional 1-year periods.
											(7)Transfer of
				assets and liabilities
											(A)In
				general
												(i)Transfer of
				assets and liabilitiesThe Agency, as receiver, may transfer any
				assets and liabilities of a regulated entity in default, or in danger of
				default, to the limited-life regulated entity in accordance with paragraph
				(1).
												(ii)Subsequent
				transfersAt any time after a charter is transferred to a
				limited-life regulated entity, the Agency, as receiver, may transfer any assets
				and liabilities of such regulated entity in default, or in danger in default,
				as the Agency may, in its discretion, determine to be appropriate in accordance
				with paragraph (1).
												(iii)Effective
				without approvalThe transfer of any assets or liabilities of a
				regulated entity in default, or in danger of default, transferred to a
				limited-life regulated entity shall be effective without any further approval
				under Federal or State law, assignment, or consent with respect thereto.
												(8)ProceedsTo
				the extent that available proceeds from the limited-life regulated entity
				exceed amounts required to pay obligations, such proceeds may be paid to the
				regulated entity in default, or in danger of default.
										(9)Powers
											(A)In
				generalEach limited-life regulated entity created under this
				subsection shall have all corporate powers of, and be subject to the same
				provisions of law as, the regulated entity in default or in danger of default
				to which it relates, except that—
												(i)the Agency
				may—
													(I)remove the
				directors of a limited-life regulated entity; and
													(II)fix the
				compensation of members of the board of directors and senior management, as
				determined by the Agency in its discretion, of a limited-life regulated
				entity;
													(ii)the Agency may
				indemnify the representatives for purposes of paragraph (1)(B), and the
				directors, officers, employees, and agents of a limited-life regulated entity
				on such terms as the Agency determines to be appropriate; and
												(iii)the board of
				directors of a limited-life regulated entity—
													(I)shall elect a
				chairperson who may also serve in the position of chief executive officer,
				except that such person shall not serve either as chairperson or as chief
				executive officer without the prior approval of the Agency; and
													(II)may appoint a
				chief executive officer who is not also the chairperson, except that such
				person shall not serve as chief executive officer without the prior approval of
				the Agency.
													(B)Stay of judicial
				actionAny judicial action to which a limited-life regulated
				entity becomes a party by virtue of its acquisition of any assets or assumption
				of any liabilities of a regulated entity in default shall be stayed from
				further proceedings for a period of up to 45 days at the request of the
				limited-life regulated entity. Such period may be modified upon the consent of
				all parties.
											(10)Obtaining of
				credit and incurring of debt
											(A)In
				generalThe limited-life regulated entity may obtain unsecured
				credit and incur unsecured debt in the ordinary course of business.
											(B)Inability to
				obtain creditIf the limited-life regulated entity is unable to
				obtain unsecured credit the Director may authorize the obtaining of credit or
				the incurring of debt—
												(i)with priority over
				any or all administrative expenses;
												(ii)secured by a lien
				on property that is not otherwise subject to a lien; or
												(iii)secured by a
				junior lien on property that is subject to a lien.
												(C)Limitations
												(i)In
				generalThe Director, after notice and a hearing, may authorize
				the obtaining of credit or the incurring of debt secured by a senior or equal
				lien on property that is subject to a lien (other than mortgages that
				collateralize the mortgage-backed securities issued or guaranteed by the
				regulated entity) only if—
													(I)the limited-life
				regulated entity is unable to obtain such credit otherwise; and
													(II)there is adequate
				protection of the interest of the holder of the lien on the property which such
				senior or equal lien is proposed to be granted.
													(ii)Burden of
				proofIn any hearing under this subsection, the Director has the
				burden of proof on the issue of adequate protection.
												(D)Effect on debts
				and liensThe reversal or modification on appeal of an
				authorization under this paragraph to obtain credit or incur debt, or of a
				grant under this section of a priority or a lien, does not affect the validity
				of any debt so incurred, or any priority or lien so granted, to an entity that
				extended such credit in good faith, whether or not such entity knew of the
				pendency of the appeal, unless such authorization and the incurring of such
				debt, or the granting of such priority or lien, were stayed pending
				appeal.
											(11)Issuance of
				preferred debtA limited-life regulated entity may, subject to
				the approval of the Director and subject to such terms and conditions as the
				Director may prescribe, issue notes, bonds, or other debt obligations of a
				class to which all other debt obligations of the limited-life regulated entity
				shall be subordinate in right and payment.
										(12)No federal
				status
											(A)Agency
				statusA limited-life regulated entity is not an agency,
				establishment, or instrumentality of the United States.
											(B)Employee
				statusRepresentatives for purposes of paragraph (1)(B), interim
				directors, directors, officers, employees, or agents of a limited-life
				regulated entity are not, solely by virtue of service in any such capacity,
				officers or employees of the United States. Any employee of the Agency or of
				any Federal instrumentality who serves at the request of the Agency as a
				representative for purposes of paragraph (1)(B), interim director, director,
				officer, employee, or agent of a limited-life regulated entity shall
				not—
												(i)solely by virtue
				of service in any such capacity lose any existing status as an officer or
				employee of the United States for purposes of title 5, United States Code, or
				any other provision of law; or
												(ii)receive any
				salary or benefits for service in any such capacity with respect to a
				limited-life regulated entity in addition to such salary or benefits as are
				obtained through employment with the Agency or such Federal
				instrumentality.
												(13)Additional
				powersIn addition to any other powers granted under this
				subsection, a limited-life regulated entity may—
											(A)extend a maturity
				date or change in an interest rate or other term of outstanding
				securities;
											(B)issue securities
				of the limited-life regulated entity, for cash, for property, for existing
				securities, or in exchange for claims or interests, or for any other
				appropriate purposes; and
											(C)take any other
				action not inconsistent with this section.
											(j)Other
				ExemptionsWhen acting as a receiver, the following provisions
				shall apply with respect to the Agency:
										(1)Exemption from
				taxationThe Agency, including its franchise, its capital,
				reserves, and surplus, and its income, shall be exempt from all taxation
				imposed by any State, country, municipality, or local taxing authority, except
				that any real property of the Agency shall be subject to State, territorial,
				county, municipal, or local taxation to the same extent according to its value
				as other real property is taxed, except that, notwithstanding the failure of
				any person to challenge an assessment under State law of the value of such
				property, and the tax thereon, shall be determined as of the period for which
				such tax is imposed.
										(2)Exemption from
				attachment and liensNo property of the Agency shall be subject
				to levy, attachment, garnishment, foreclosure, or sale without the consent of
				the Agency, nor shall any involuntary lien attach to the property of the
				Agency.
										(3)Exemption from
				penalties and finesThe Agency shall not be liable for any
				amounts in the nature of penalties or fines, including those arising from the
				failure of any person to pay any real property, personal property, probate, or
				recording tax or any recording or filing fees when due.
										(k)Prohibition of
				Charter RevocationIn no case may a receiver appointed pursuant
				to this section revoke, annul, or terminate the charter of a regulated
				entity.
									.
						(b)Conforming
			 Amendments
							(1)Housing and
			 community development act of 1992Subtitle B of title XIII of the
			 Housing and Community Development Act of
			 1992 is amended by striking sections 1369 (12 U.S.C. 4619), 1369A
			 (12 U.S.C. 4620), and 1369B (12 U.S.C. 4621).
							(2)Federal home
			 loan banksSection 25 of the Federal Home Loan Bank Act (12
			 U.S.C. 1445) is amended to read as follows:
								
									25.Succession of
				Federal home loan banksEach
				Federal Home Loan Bank shall have succession until it is voluntarily merged
				with another Bank under this Act, or until it is merged, reorganized,
				rehabilitated, liquidated, or otherwise wound up by the Director in accordance
				with the provisions of section 1367 of the Housing and Community Development
				Act of 1992, or by further Act of
				Congress.
									.
							1049.Conforming
			 amendmentsTitle XIII of the
			 Housing and Community Development Act of
			 1992, as amended by the preceding provisions of this title, is
			 further amended—
						(1)in sections 1365
			 (12 U.S.C. 4615) through 1369D (12 U.S.C. 4623), but not including section 1367
			 (12 U.S.C. 4617) as amended by section 1048 of this title—
							(A)by striking
			 An enterprise each place such term appears and inserting
			 A regulated entity;
							(B)by striking
			 an enterprise each place such term appears and inserting
			 a regulated entity; and
							(C)by striking
			 the enterprise each place such term appears and inserting
			 the regulated entity;
							(2)in section 1366
			 (12 U.S.C. 4616)—
							(A)in subsection
			 (b)(7), by striking section 1369 (excluding subsection (a)(1) and
			 (2)) and inserting section 1367; and
							(B)in subsection (d),
			 by striking the enterprises and inserting the regulated
			 entities;
							(3)in section 1368(d)
			 (12 U.S.C. 4618(d)), by striking Committee on Banking, Finance and Urban
			 Affairs and inserting Committee on Financial
			 Services;
						(4)in section 1369C (12 U.S.C. 4622)—
							(A)in subsection
			 (a)(4), by striking activities (including existing and new
			 programs) and inserting activities, services, undertakings, and
			 offerings (including existing and new products (as such term is defined in
			 section 1321(f)); and
							(B)in subsection (c),
			 by striking any enterprise and inserting any regulated
			 entity; and
							(5)in subsections (a)
			 and (d) of section 1369D, by striking section 1366 or 1367 or action
			 under section 1369) each place such phrase appears and inserting
			 section 1367).
						4Enforcement
			 Actions
					1051.Cease-and-desist
			 proceedingsSection 1371 of
			 the Housing and Community Development Act of
			 1992 (12 U.S.C. 4631) is amended—
						(1)by striking
			 subsections (a) and (b) and inserting the following new subsections:
							
								(a)Issuance for
				Unsafe or Unsound Practices and Violations of Rules or LawsIf,
				in the opinion of the Director, a regulated entity or any regulated
				entity-affiliated party is engaging or has engaged, or the Director has
				reasonable cause to believe that the regulated entity or any regulated
				entity-affiliated party is about to engage, in an unsafe or unsound practice in
				conducting the business of the regulated entity or is violating or has
				violated, or the Director has reasonable cause to believe that the regulated
				entity or any regulated entity-affiliated party is about to violate, a law,
				rule, or regulation, or any condition imposed in writing by the Director in
				connection with the granting of any application or other request by the
				regulated entity or any written agreement entered into with the Director, the
				Director may issue and serve upon the regulated entity or such party a notice
				of charges in respect thereof. The Director may not, pursuant to this section,
				enforce compliance with any housing goal established under subpart B of part 2
				of subtitle A of this title, with section 1336 of this title, with subsection
				(m) or (n) of section 309 of the Federal
				National Mortgage Association Charter Act (12 U.S.C. 1723a(m), (n)),
				with subsection (e) or (f) of section 307 of the
				Federal Home Loan Mortgage Corporation
				Act (12 U.S.C. 1456(e), (f)), or with paragraph (5) of section 10(j)
				of the Federal Home Loan Bank Act
				(12 U.S.C. 1430(j)).
								(b)Issuance for
				Unsatisfactory RatingIf a regulated entity receives, in its most
				recent report of examination, a less-than-satisfactory rating for asset
				quality, management, earnings, or liquidity, the Director may (if the
				deficiency is not corrected) deem the regulated entity to be engaging in an
				unsafe or unsound practice for purposes of this
				subsection.
								;
						(2)in subsection
			 (c)(2), by striking enterprise, executive officer, or director
			 and inserting regulated entity or regulated entity-affiliated
			 party; and
						(3)in subsection
			 (d)—
							(A)in the matter
			 preceding paragraph (1), by striking enterprise, executive officer, or
			 director and inserting regulated entity or regulated
			 entity-affiliated party;
							(B)in paragraph
			 (1)—
								(i)by
			 striking an executive officer or a director and inserting
			 a regulated entity affiliated party; and
								(ii)by
			 inserting (including reimbursement of compensation under section
			 1318) after reimbursement;
								(C)in paragraph (6),
			 by striking and at the end;
							(D)by redesignating
			 paragraph (7) as paragraph (8); and
							(E)by inserting after
			 paragraph (6) the following new paragraph:
								
									(7)to effect an
				attachment on a regulated entity or regulated entity-affiliated party subject
				to an order under this section or section 1372;
				and
									.
							1052.Temporary
			 cease-and-desist proceedingsSection 1372 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4632) is amended—
						(1)by
			 striking subsection (a) and inserting the following new subsection:
							
								(a)Grounds for
				IssuanceWhenever the Director determines that the violation or
				threatened violation or the unsafe or unsound practice or practices specified
				in the notice of charges served upon the regulated entity or any regulated
				entity-affiliated party pursuant to section 1371(a), or the continuation
				thereof, is likely to cause insolvency or significant dissipation of assets or
				earnings of the regulated entity, or is likely to weaken the condition of the
				regulated entity prior to the completion of the proceedings conducted pursuant
				to sections 1371 and 1373, the Director may issue a temporary order requiring
				the regulated entity or such party to cease and desist from any such violation
				or practice and to take affirmative action to prevent or remedy such
				insolvency, dissipation, condition, or prejudice pending completion of such
				proceedings. Such order may include any requirement authorized under section
				1371(d).
								;
						(2)in subsection (b),
			 by striking enterprise, executive officer, or director and
			 inserting regulated entity or regulated entity-affiliated
			 party;
						(3)in subsection
			 (d)—
							(A)by striking
			 An enterprise, executive officer, or director and inserting
			 A regulated entity or regulated entity-affiliated party;
			 and
							(B)by striking
			 the enterprise, executive officer, or director and inserting
			 the regulated entity or regulated entity-affiliated party;
			 and
							(4)by striking
			 subsection (e) and in inserting the following new subsection:
							
								(e)EnforcementIn
				the case of violation or threatened violation of, or failure to obey, a
				temporary cease-and-desist order issued pursuant to this section, the Director
				may apply to the United States District Court for the District of Columbia or
				the United States district court within the jurisdiction of which the
				headquarters of the regulated entity is located, for an injunction to enforce
				such order, and, if the court determines that there has been such violation or
				threatened violation or failure to obey, it shall be the duty of the court to
				issue such
				injunction.
								.
						1053.Prejudgment
			 attachmentThe
			 Housing and Community Development Act of
			 1992 is amended by inserting after section 1375 (12 U.S.C. 4635) the
			 following new section:
						
							1375A.Prejudgment
				attachment
								(a)In
				GeneralIn any action brought pursuant to this title, or in
				actions brought in aid of, or to enforce an order in, any administrative or
				other civil action for money damages, restitution, or civil money penalties
				brought pursuant to this title, the court may, upon application of the Director
				or Attorney General, as applicable, issue a restraining order that—
									(1)prohibits any
				person subject to the proceeding from withdrawing, transferring, removing,
				dissipating, or disposing of any funds, assets or other property; and
									(2)appoints a person
				on a temporary basis to administer the restraining order.
									(b)Standard
									(1)ShowingRule
				65 of the Federal Rules of Civil Procedure shall apply with respect to any
				proceeding under subsection (a) without regard to the requirement of such rule
				that the applicant show that the injury, loss, or damage is irreparable and
				immediate.
									(2)State
				proceedingIf, in the case of any proceeding in a State court,
				the court determines that rules of civil procedure available under the laws of
				such State provide substantially similar protections to a party’s right to due
				process as Rule 65 (as modified with respect to such proceeding by paragraph
				(1)), the relief sought under subsection (a) may be requested under the laws of
				such
				State.
									.
					1054.Enforcement
			 and jurisdictionSection 1375
			 of the Housing and Community Development Act
			 of 1992 (12 U.S.C. 4635) is amended—
						(1)by striking
			 subsection (a) and inserting the following new subsection:
							
								(a)EnforcementThe
				Director may, in the discretion of the Director, apply to the United States
				District Court for the District of Columbia, or the United States district
				court within the jurisdiction of which the headquarters of the regulated entity
				is located, for the enforcement of any effective and outstanding notice or
				order issued under this subtitle or subtitle B, or request that the Attorney
				General of the United States bring such an action. Such court shall have
				jurisdiction and power to order and require compliance with such notice or
				order.
								;
				and
						(2)in subsection (b),
			 by striking or 1376 and inserting 1376, or
			 1377.
						1055.Civil money
			 penaltiesSection 1376 of the
			 Housing and Community Development Act of
			 1992 (12 U.S.C. 4636) is amended—
						(1)in subsection
			 (a)—
							(A)in the matter
			 preceding paragraph (1), by striking , or any executive officer or
			 director and inserting or any regulated-entity affiliated
			 party; and
							(B)in paragraph
			 (1)—
								(i)by
			 striking the Federal National Mortgage
			 Association Charter Act, the Federal Home Loan Mortgage Corporation
			 Act and inserting any provision of any of the
			 authorizing statutes;
								(ii)by
			 striking or Act and inserting or statute;
								(iii)by
			 striking or subsection and inserting ,
			 subsection; and
								(iv)by
			 inserting , or paragraph (5) or (12) of section 10(j) of the
			 Federal Home Loan Bank Act
			 before the semicolon at the end;
								(2)by
			 striking subsection (b) and inserting the following new subsection:
							
								(b)Amount of
				Penalty
									(1)First
				tierAny regulated entity which, or any regulated
				entity-affiliated party who—
										(A)violates any
				provision of this title, any provision of any of the authorizing statutes, or
				any order, condition, rule, or regulation under any such title or statute,
				except that the Director may not, pursuant to this section, enforce compliance
				with any housing goal established under subpart B of part 2 of subtitle A of
				this title, with section 1336 of this title, with subsection (m) or (n) of
				section 309 of the Federal National Mortgage
				Association Charter Act (12 U.S.C. 1723a(m), (n)), with subsection
				(e) or (f) of section 307 of the Federal Home
				Loan Mortgage Corporation Act (12 U.S.C. 1456(e), (f)), or with
				paragraph (5) or (12) of section 10(j) of the Federal Home Loan Bank Act;
										(B)violates any final
				or temporary order or notice issued pursuant to this title;
										(C)violates any
				condition imposed in writing by the Director in connection with the grant of
				any application or other request by such regulated entity; or
										(D)violates any
				written agreement between the regulated entity and the Director,
										shall
				forfeit and pay a civil money penalty of not more than $10,000 for each day
				during which such violation continues.(2)Second
				tierNotwithstanding paragraph (1)—
										(A)if a regulated
				entity, or a regulated entity-affiliated party—
											(i)commits any
				violation described in any subparagraph of paragraph (1);
											(ii)recklessly
				engages in an unsafe or unsound practice in conducting the affairs of such
				regulated entity; or
											(iii)breaches any
				fiduciary duty; and
											(B)the violation,
				practice, or breach—
											(i)is
				part of a pattern of misconduct;
											(ii)causes or is
				likely to cause more than a minimal loss to such regulated entity; or
											(iii)results in
				pecuniary gain or other benefit to such party,
											the
				regulated entity or regulated entity-affiliated party shall forfeit and pay a
				civil penalty of not more than $50,000 for each day during which such
				violation, practice, or breach continues.(3)Third
				tierNotwithstanding paragraphs (1) and (2), any regulated entity
				which, or any regulated entity-affiliated party who—
										(A)knowingly—
											(i)commits any
				violation or engages in any conduct described in any subparagraph of paragraph
				(1);
											(ii)engages in any
				unsafe or unsound practice in conducting the affairs of such regulated entity;
				or
											(iii)breaches any
				fiduciary duty; and
											(B)knowingly or
				recklessly causes a substantial loss to such regulated entity or a substantial
				pecuniary gain or other benefit to such party by reason of such violation,
				practice, or breach,
										shall
				forfeit and pay a civil penalty in an amount not to exceed the applicable
				maximum amount determined under paragraph (4) for each day during which such
				violation, practice, or breach continues.(4)Maximum amounts
				of penalties for any violation described in paragraph
				(3)The maximum daily amount of
				any civil penalty which may be assessed pursuant to paragraph (3) for any
				violation, practice, or breach described in such paragraph is—
										(A)in the case of any
				person other than a regulated entity, an amount not to exceed $2,000,000;
				and
										(B)in the case of any
				regulated entity,
				$2,000,000.
										;
						(3)in subsection
			 (c)(1)(B), by striking enterprise, executive officer, or
			 director and inserting regulated entity or regulated
			 entity-affiliated party;
						(4)in subsection (d),
			 by striking the first sentence and inserting the following: If a
			 regulated entity or regulated entity-affiliated party fails to comply with an
			 order of the Director imposing a civil money penalty under this section, after
			 the order is no longer subject to review as provided under subsection (c)(1)
			 and section 1374, the Director may, in the discretion of the Director, bring an
			 action in the United States District Court for the District of Columbia, or the
			 United States district court within the jurisdiction of which the headquarters
			 of the regulated entity is located, to obtain a monetary judgment against the
			 regulated entity or regulated entity affiliated party and such other relief as
			 may be available, or request that the Attorney General of the United States
			 bring such an action.; and
						(5)in subsection (g),
			 by striking subsection (b)(3) and inserting this section,
			 unless authorized by the Director by rule, regulation, or order.
						1056.Removal and
			 prohibition authority
						(a)In
			 GeneralSubtitle C of title XIII of the
			 Housing and Community Development Act of
			 1992 is amended—
							(1)by redesignating
			 sections 1377, 1378, 1379, 1379A, and 1379B (12 U.S.C. 4637–41) as sections
			 1379, 1379A, 1379B, 1379C, and 1379D, respectively; and
							(2)by inserting after
			 section 1376 (12 U.S.C. 4636) the following new section:
								
									1377.Removal and
				prohibition authority
										(a)Authority To
				Issue OrderWhenever the Director determines that—
											(1)any regulated
				entity-affiliated party has, directly or indirectly—
												(A)violated—
													(i)any law or
				regulation;
													(ii)any
				cease-and-desist order which has become final;
													(iii)any condition
				imposed in writing by the Director in connection with the grant of any
				application or other request by such regulated entity; or
													(iv)any written
				agreement between such regulated entity and the Director;
													(B)engaged or
				participated in any unsafe or unsound practice in connection with any regulated
				entity; or
												(C)committed or
				engaged in any act, omission, or practice which constitutes a breach of such
				party’s fiduciary duty;
												(2)by reason of the
				violation, practice, or breach described in any subparagraph of paragraph
				(1)—
												(A)such regulated
				entity has suffered or will probably suffer financial loss or other damage;
				or
												(B)such party has
				received financial gain or other benefit by reason of such violation, practice,
				or breach; and
												(3)such violation,
				practice, or breach—
												(A)involves personal
				dishonesty on the part of such party; or
												(B)demonstrates
				willful or continuing disregard by such party for the safety or soundness of
				such regulated entity, the Director may serve upon such party a written notice
				of the Director’s intention to remove such party from office or to prohibit any
				further participation by such party, in any manner, in the conduct of the
				affairs of any regulated entity.
												(b)Suspension
				Order
											(1)Suspension or
				prohibition authorityIf the Director serves written notice under
				subsection (a) to any regulated entity-affiliated party of the Director’s
				intention to issue an order under such subsection, the Director may—
												(A)suspend such party
				from office or prohibit such party from further participation in any manner in
				the conduct of the affairs of the regulated entity, if the Director—
													(i)determines that
				such action is necessary for the protection of the regulated entity; and
													(ii)serves such party
				with written notice of the suspension order; and
													(B)prohibit the
				regulated entity from releasing to or on behalf of the regulated
				entity-affiliated party any compensation or other payment of money or other
				thing of current or potential value in connection with any resignation,
				removal, retirement, or other termination of employment or office of the
				party.
												(2)Effective
				periodAny suspension order issued under this subsection—
												(A)shall become
				effective upon service; and
												(B)unless a court
				issues a stay of such order under subsection (g) of this section, shall remain
				in effect and enforceable until—
													(i)the
				date the Director dismisses the charges contained in the notice served under
				subsection (a) with respect to such party; or
													(ii)the effective
				date of an order issued by the Director to such party under subsection
				(a).
													(3)Copy of
				orderIf the Director issues a suspension order under this
				subsection to any regulated entity-affiliated party, the Director shall serve a
				copy of such order on any regulated entity with which such party is affiliated
				at the time such order is issued.
											(c)Notice, Hearing,
				and OrderA notice of intention to remove a regulated
				entity-affiliated party from office or to prohibit such party from
				participating in the conduct of the affairs of a regulated entity shall contain
				a statement of the facts constituting grounds for such action, and shall fix a
				time and place at which a hearing will be held on such action. Such hearing
				shall be fixed for a date not earlier than 30 days nor later than 60 days after
				the date of service of such notice, unless an earlier or a later date is set by
				the Director at the request of (1) such party, and for good cause shown, or (2)
				the Attorney General of the United States. Unless such party shall appear at
				the hearing in person or by a duly authorized representative, such party shall
				be deemed to have consented to the issuance of an order of such removal or
				prohibition. In the event of such consent, or if upon the record made at any
				such hearing the Director shall find that any of the grounds specified in such
				notice have been established, the Director may issue such orders of suspension
				or removal from office, or prohibition from participation in the conduct of the
				affairs of the regulated entity, as it may deem appropriate, together with an
				order prohibiting compensation described in subsection (b)(1)(B). Any such
				order shall become effective at the expiration of 30 days after service upon
				such regulated entity and such party (except in the case of an order issued
				upon consent, which shall become effective at the time specified therein). Such
				order shall remain effective and enforceable except to such extent as it is
				stayed, modified, terminated, or set aside by action of the Director or a
				reviewing court.
										(d)Prohibition of
				Certain Specific ActivitiesAny person subject to an order issued
				under this section shall not—
											(1)participate in any
				manner in the conduct of the affairs of any regulated entity;
											(2)solicit, procure,
				transfer, attempt to transfer, vote, or attempt to vote any proxy, consent, or
				authorization with respect to any voting rights in any regulated entity;
											(3)violate any voting
				agreement previously approved by the Director; or
											(4)vote for a
				director, or serve or act as a regulated entity-affiliated party.
											(e)Industry-Wide
				Prohibition
											(1)In
				generalExcept as provided in paragraph (2), any person who,
				pursuant to an order issued under this section, has been removed or suspended
				from office in a regulated entity or prohibited from participating in the
				conduct of the affairs of a regulated entity may not, while such order is in
				effect, continue or commence to hold any office in, or participate in any
				manner in the conduct of the affairs of, any regulated entity.
											(2)Exception if
				director provides written consentIf, on or after the date an
				order is issued under this section which removes or suspends from office any
				regulated entity-affiliated party or prohibits such party from participating in
				the conduct of the affairs of a regulated entity, such party receives the
				written consent of the Director, the order shall, to the extent of such
				consent, cease to apply to such party with respect to the regulated entity
				described in the written consent. If the Director grants such a written
				consent, it shall publicly disclose such consent.
											(3)Violation of
				paragraph (1) treated as violation of
				orderAny violation of paragraph (1) by any person who is subject
				to an order described in such subsection shall be treated as a violation of the
				order.
											(f)ApplicabilityThis
				section shall only apply to a person who is an individual, unless the Director
				specifically finds that it should apply to a corporation, firm, or other
				business enterprise.
										(g)Stay of
				Suspension and Prohibition of Regulated Entity-Affiliated
				PartyWithin 10 days after any regulated entity-affiliated party
				has been suspended from office and/or prohibited from participation in the
				conduct of the affairs of a regulated entity under this section, such party may
				apply to the United States District Court for the District of Columbia, or the
				United States district court for the judicial district in which the
				headquarters of the regulated entity is located, for a stay of such suspension
				and/or prohibition and any prohibition under subsection (b)(1)(B) pending the
				completion of the administrative proceedings pursuant to the notice served upon
				such party under this section, and such court shall have jurisdiction to stay
				such suspension and/or prohibition.
										(h)Suspension or
				Removal of Regulated Entity-Affiliated Party Charged With Felony
											(1)Suspension or
				prohibition
												(A)In
				generalWhenever any regulated entity-affiliated party is charged
				in any information, indictment, or complaint, with the commission of or
				participation in a crime involving dishonesty or breach of trust which is
				punishable by imprisonment for a term exceeding one year under State or Federal
				law, the Director may, if continued service or participation by such party may
				pose a threat to the regulated entity or impair public confidence in the
				regulated entity, by written notice served upon such party—
													(i)suspend such party
				from office or prohibit such party from further participation in any manner in
				the conduct of the affairs of any regulated entity; and
													(ii)prohibit the
				regulated entity from releasing to or on behalf of the regulated
				entity-affiliated party any compensation or other payment of money or other
				thing of current or potential value in connection with the period of any such
				suspension or with any resignation, removal, retirement, or other termination
				of employment or office of the party.
													(B)Provisions
				applicable to notice
													(i)CopyA
				copy of any notice under paragraph (1)(A) shall also be served upon the
				regulated entity.
													(ii)Effective
				periodA suspension or prohibition under subparagraph (A) shall
				remain in effect until the information, indictment, or complaint referred to in
				such subparagraph is finally disposed of or until terminated by the
				Director.
													(2)Removal or
				prohibition
												(A)In
				generalIf a judgment of conviction or an agreement to enter a
				pretrial diversion or other similar program is entered against a regulated
				entity-affiliated party in connection with a crime described in paragraph
				(1)(A), at such time as such judgment is not subject to further appellate
				review, the Director may, if continued service or participation by such party
				may pose a threat to the regulated entity or impair public confidence in the
				regulated entity, issue and serve upon such party an order that—
													(i)removes such party
				from office or prohibits such party from further participation in any manner in
				the conduct of the affairs of the regulated entity without the prior written
				consent of the Director; and
													(ii)prohibits the
				regulated entity from releasing to or on behalf of the regulated
				entity-affiliated party any compensation or other payment of money or other
				thing of current or potential value in connection with the termination of
				employment or office of the party.
													(B)Provisions
				applicable to order
													(i)CopyA
				copy of any order under paragraph (2)(A) shall also be served upon the
				regulated entity, whereupon the regulated entity-affiliated party who is
				subject to the order (if a director or an officer) shall cease to be a director
				or officer of such regulated entity.
													(ii)Effect of
				acquittalA finding of not guilty or other disposition of the
				charge shall not preclude the Director from instituting proceedings after such
				finding or disposition to remove such party from office or to prohibit further
				participation in regulated entity affairs, and to prohibit compensation or
				other payment of money or other thing of current or potential value in
				connection with any resignation, removal, retirement, or other termination of
				employment or office of the party, pursuant to subsections (a), (d), or (e) of
				this section.
													(iii)Effective
				periodAny notice of suspension or order of removal issued under
				this subsection shall remain effective and outstanding until the completion of
				any hearing or appeal authorized under paragraph (4) unless terminated by the
				Director.
													(3)Authority of
				remaining board membersIf at any time, because of the suspension
				of one or more directors pursuant to this section, there shall be on the board
				of directors of a regulated entity less than a quorum of directors not so
				suspended, all powers and functions vested in or exercisable by such board
				shall vest in and be exercisable by the director or directors on the board not
				so suspended, until such time as there shall be a quorum of the board of
				directors. In the event all of the directors of a regulated entity are
				suspended pursuant to this section, the Director shall appoint persons to serve
				temporarily as directors in their place and stead pending the termination of
				such suspensions, or until such time as those who have been suspended cease to
				be directors of the regulated entity and their respective successors take
				office.
											(4)Hearing
				regarding continued participationWithin 30 days from service of
				any notice of suspension or order of removal issued pursuant to paragraph (1)
				or (2) of this subsection, the regulated entity-affiliated party concerned may
				request in writing an opportunity to appear before the Director to show that
				the continued service to or participation in the conduct of the affairs of the
				regulated entity by such party does not, or is not likely to, pose a threat to
				the interests of the regulated entity or threaten to impair public confidence
				in the regulated entity. Upon receipt of any such request, the Director shall
				fix a time (not more than 30 days after receipt of such request, unless
				extended at the request of such party) and place at which such party may
				appear, personally or through counsel, before one or more members of the
				Director or designated employees of the Director to submit written materials
				(or, at the discretion of the Director, oral testimony) and oral argument.
				Within 60 days of such hearing, the Director shall notify such party whether
				the suspension or prohibition from participation in any manner in the conduct
				of the affairs of the regulated entity will be continued, terminated, or
				otherwise modified, or whether the order removing such party from office or
				prohibiting such party from further participation in any manner in the conduct
				of the affairs of the regulated entity, and prohibiting compensation in
				connection with termination will be rescinded or otherwise modified. Such
				notification shall contain a statement of the basis for the Director’s
				decision, if adverse to such party. The Director is authorized to prescribe
				such rules as may be necessary to effectuate the purposes of this
				subsection.
											(i)Hearings and
				Judicial Review
											(1)Venue and
				procedureAny hearing provided for in this section shall be held
				in the District of Columbia or in the Federal judicial district in which the
				headquarters of the regulated entity is located, unless the party afforded the
				hearing consents to another place, and shall be conducted in accordance with
				the provisions of chapter 5 of title 5, United States Code. After such hearing,
				and within 90 days after the Director has notified the parties that the case
				has been submitted to it for final decision, it shall render its decision
				(which shall include findings of fact upon which its decision is predicated)
				and shall issue and serve upon each party to the proceeding an order or orders
				consistent with the provisions of this section. Judicial review of any such
				order shall be exclusively as provided in this subsection. Unless a petition
				for review is timely filed in a court of appeals of the United States, as
				provided in paragraph (2), and thereafter until the record in the proceeding
				has been filed as so provided, the Director may at any time, upon such notice
				and in such manner as it shall deem proper, modify, terminate, or set aside any
				such order. Upon such filing of the record, the Director may modify, terminate,
				or set aside any such order with permission of the court.
											(2)Review of
				orderAny party to any proceeding under paragraph (1) may obtain
				a review of any order served pursuant to paragraph (1) (other than an order
				issued with the consent of the regulated entity or the regulated
				entity-affiliated party concerned, or an order issued under subsection (h) of
				this section) by the filing in the United States Court of Appeals for the
				District of Columbia Circuit or court of appeals of the United States for the
				circuit in which the headquarters of the regulated entity is located, within 30
				days after the date of service of such order, a written petition praying that
				the order of the Director be modified, terminated, or set aside. A copy of such
				petition shall be forthwith transmitted by the clerk of the court to the
				Director, and thereupon the Director shall file in the court the record in the
				proceeding, as provided in section 2112 of title 28, United States Code. Upon
				the filing of such petition, such court shall have jurisdiction, which upon the
				filing of the record shall (except as provided in the last sentence of
				paragraph (1)) be exclusive, to affirm, modify, terminate, or set aside, in
				whole or in part, the order of the Director. Review of such proceedings shall
				be had as provided in chapter 7 of title 5, United States Code. The judgment
				and decree of the court shall be final, except that the same shall be subject
				to review by the Supreme Court upon certiorari, as provided in section 1254 of
				title 28, United States Code.
											(3)Proceedings not
				treated as stayThe commencement of proceedings for judicial
				review under paragraph (2) shall not, unless specifically ordered by the court,
				operate as a stay of any order issued by the
				Director.
											.
							(b)Conforming
			 Amendments
							(1)1992
			 actSection 1317(f) of the Housing and Community Development Act of 1992
			 (12 U.S.C. 4517(f)) is amended by striking section 1379B and
			 inserting section 1379D.
							(2)Fannie mae
			 charter actThe second sentence of subsection (b) of section 308
			 of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1723(b)) is amended by striking
			 The and inserting Except to the extent that action under
			 section 1377 of the Housing and Community
			 Development Act of 1992 temporarily results in a lesser number,
			 the.
							(3)Freddie mac
			 actThe second sentence of subparagraph (A) of section 303(a)(2)
			 of the Federal Home Loan Mortgage Corporation
			 Act (12 U.S.C. 1452(a)(2)(A)) is amended by striking
			 The and inserting Except to the extent that action under
			 section 1377 of the Housing and Community
			 Development Act of 1992 temporarily results in a lesser number,
			 the.
							1057.Criminal
			 penaltySubtitle C of title
			 XIII of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 4631 et seq.) is amended by inserting after
			 section 1377 (as added by the preceding provisions of this title) the following
			 new section:
						
							1378.Criminal
				penaltyWhoever, being subject
				to an order in effect under section 1377, without the prior written approval of
				the Director, knowingly participates, directly or indirectly, in any manner
				(including by engaging in an activity specifically prohibited in such an order)
				in the conduct of the affairs of any regulated entity shall, notwithstanding
				section 3571 of title 18, be fined not more than $1,000,000, imprisoned for not
				more than 5 years, or
				both.
							.
					1058.Subpoena
			 authoritySection 1379D(c) of
			 the Housing and Community Development Act of
			 1992 (12 U.S.C. 4641(c)), as so redesignated by section 1056(a)(1)
			 of this title, is further amended—
						(1)by striking
			 request the Attorney General of the United States to and
			 inserting , in the discretion of the Director,;
						(2)by inserting
			 or request that the Attorney General of the United States bring such an
			 action, after District of Columbia,; and
						(3)by striking
			 or may, under the direction and control of the Attorney General, bring
			 such an action.
						1059.Conforming
			 amendmentsSubtitle C of title
			 XIII of the Housing and Community Development
			 Act of 1992 (12 U.S.C. 4631 et seq.), as amended by the preceding
			 provisions of this title, is amended—
						(1)in section
			 1372(c)(1) (12 U.S.C. 4632(c)), by striking that enterprise and
			 inserting that regulated entity;
						(2)in section 1379
			 (12 U.S.C. 4637), as so redesignated by section 1056(a)(1) of this
			 title—
							(A)by inserting
			 , or of a regulated entity-affiliated party, before shall
			 not affect; and
							(B)by striking
			 such director or executive officer each place such term appears
			 and inserting such director, executive officer, or regulated
			 entity-affiliated party;
							(3)in section 1379A
			 (12 U.S.C. 4638), as so redesignated by section 1056(a)(1) of this title, by
			 inserting or against a regulated entity-affiliated party, before
			 or impair;
						(4)by striking
			 An enterprise each place such term appears in such subtitle and
			 inserting A regulated entity;
						(5)by striking
			 an enterprise each place such term appears in such subtitle and
			 inserting a regulated entity;
						(6)by striking
			 the enterprise each place such term appears in such subtitle and
			 inserting the regulated entity; and
						(7)by striking
			 any enterprise each place such term appears in such subtitle and
			 inserting any regulated entity.
						5General
			 Provisions
					1061.Boards of
			 enterprises
						(a)Fannie
			 mae
							(1)In
			 generalSection 308(b) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1723(b)) is amended—
								(A)in the first
			 sentence, by striking eighteen persons, five of whom shall be appointed
			 annually by the President of the United States, and the remainder of
			 whom and inserting 13 persons, or such other number that the
			 Director determines appropriate, who;
								(B)in the second
			 sentence, by striking appointed by the President;
								(C)in the third sentence—
									(i)by
			 striking appointed or; and
									(ii)by
			 striking , except that any such appointed member may be removed from
			 office by the President for good cause;
									(D)in the fourth
			 sentence, by striking elective; and
								(E)by striking the
			 fifth sentence.
								(2)Transitional
			 provisionThe amendments made by paragraph (1) shall not apply to
			 any appointed position of the board of directors of the Federal National
			 Mortgage Association until the expiration of the annual term for such position
			 during which the effective date under section 1065 occurs.
							(b)Freddie
			 mac
							(1)In
			 generalSection 303(a)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1452(a)(2)) is amended—
								(A)in subparagraph (A)—
									(i)in
			 the first sentence, by striking 18 persons, 5 of whom shall be appointed
			 annually by the President of the United States and the remainder of
			 whom and inserting 13 persons, or such other number as the
			 Director determines appropriate, who; and
									(ii)in
			 the second sentence, by striking appointed by the President of the
			 United States;
									(B)in subparagraph (B)—
									(i)by
			 striking such or; and
									(ii)by
			 striking , except that any appointed member may be removed from office
			 by the President for good cause; and
									(C)in subparagraph (C)—
									(i)by
			 striking the first sentence; and
									(ii)by
			 striking elective.
									(2)Transitional
			 provisionThe amendments made by paragraph (1) shall not apply to
			 any appointed position of the board of directors of the Federal Home Loan
			 Mortgage Corporation until the expiration of the annual term for such position
			 during which the effective date under section 1065 occurs.
							1062.Report on
			 portfolio operations, safety and soundness, and mission of
			 enterprisesNot later than the
			 expiration of the 12-month period beginning on the effective date under section
			 1065, the Director of the Federal Housing Finance Agency shall submit a report
			 to the Congress which shall include—
						(1)a
			 description of the portfolio holdings of the enterprises (as such term is
			 defined in section 1303 of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 4502)) in mortgages
			 (including whole loans and mortgage-backed securities), non-mortgages, and
			 other assets;
						(2)a
			 description of the risk implications for the enterprises of such holdings and
			 the consequent risk management undertaken by the enterprises (including the use
			 of derivatives for hedging purposes), compared with off-balance sheet
			 liabilities of the enterprises (including mortgage-backed securities guaranteed
			 by the enterprises);
						(3)an analysis of
			 portfolio holdings for safety and soundness purposes;
						(4)an assessment of
			 whether portfolio holdings fulfill the mission purposes of the enterprises
			 under the Federal National Mortgage
			 Association Charter Act and the Federal Home Loan Mortgage Corporation Act;
			 and
						(5)an analysis of the
			 potential systemic risk implications for the enterprises, the housing and
			 capital markets, and the financial system of portfolio holdings, and whether
			 such holdings should be limited or reduced over time.
						1063.Conforming and
			 technical amendments
						(a)1992
			 ActTitle XIII of the Housing
			 and Community Development Act of 1992 is amended by striking section
			 1383 (12 U.S.C. 1451 note).
						(b)Title
			 18, United States CodeSection
			 1905 of title 18, United States Code, is amended by striking Office of
			 Federal Housing Enterprise Oversight and inserting Federal
			 Housing Finance Agency.
						(c)Flood Disaster
			 Protection Act of 1973Section 102(f)(3)(A) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(f)(3)(A)) is amended by striking
			 Director of the Office of Federal Housing Enterprise Oversight of the
			 Department of Housing and Urban Development and inserting
			 Director of the Federal Housing Finance Agency.
						(d)Department of
			 Housing and Urban Development
			 ActSection 5 of the Department of
			 Housing and Urban Development Act (42
			 U.S.C. 3534) is amended by striking subsection (d).
						(e)Title
			 5, United States Code
							(1)Director’s pay
			 rateSection 5313 of title 5, United States Code, is amended by
			 striking the item relating to the Director of the Office of Federal Housing
			 Enterprise Oversight, Department of Housing and Urban Development and inserting
			 the following new item:
								
										Director of the Federal Housing Finance
				  Agency.
									.
							(2)Exclusion from
			 senior executive serviceSection 3132(a)(1)(D) of title 5, United
			 States Code, is amended—
								(A)by striking
			 the Federal Housing Finance Board,; and
								(B)by striking
			 the Office of Federal Housing Enterprise Oversight of the Department of
			 Housing and Urban Development and inserting the Federal Housing
			 Finance Agency.
								(f)Inspector
			 General Act of 1978Section 8G(a)(2) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended by striking Federal Housing Finance
			 Board and inserting Federal Housing Finance
			 Agency.
						(g)Federal Deposit Insurance
			 ActSection 11(t)(2)(A) of the
			 Federal Deposit Insurance Act (12
			 U.S.C.1821(t)(2)(A)) is amended by adding at the end the following new
			 clause:
							
								(vii)The Federal
				Housing Finance
				Agency.
								.
						(h)1997 Emergency
			 Supplemental Appropriations ActSection 10001 of the 1997
			 Emergency Supplemental Appropriations Act for Recovery From Natural Disasters,
			 and for Overseas Peacekeeping Efforts, Including Those In Bosnia (42 U.S.C.
			 3548) is amended—
							(1)by striking
			 the Government National Mortgage Association, and the Office of Federal
			 Housing Enterprise Oversight and inserting and the Government
			 National Mortgage Association; and
							(2)by striking
			 , the Government National Mortgage Association, or the Office of Federal
			 Housing Enterprise Oversight and inserting or the Government
			 National Mortgage Association.
							(i)National
			 Homeownership Trust ActSection 302(b)(4) of the
			 Cranston-Gonzalez National Affordable Housing
			 Act (42 U.S.C. 12851(b)(4)) is amended by striking the
			 chairperson of the Federal Housing Finance Board and inserting
			 the Director of the Federal Housing Finance Agency.
						1064.Study of
			 alternative secondary market systems
						(a)In
			 GeneralThe Director of the Federal Housing Finance Agency, in
			 consultation with the Board of Governors of the Federal Reserve System, the
			 Secretary of the Treasury, and the Secretary of Housing and Urban Development,
			 shall conduct a comprehensive study of the effects on financial and housing
			 finance markets of alternatives to the current secondary market system for
			 housing finance, taking into consideration changes in the structure of
			 financial and housing finance markets and institutions since the creation of
			 the Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation.
						(b)ContentsThe
			 study under this section shall—
							(1)include, among the
			 alternatives to the current secondary market system analyzed—
								(A)repeal of the
			 chartering Acts for the Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation;
								(B)establishing
			 bank-like mechanisms for granting new charters for limited purposed mortgage
			 securitization entities;
								(C)permitting the
			 Director of the Federal Housing Finance Agency to grant new charters for
			 limited purpose mortgage securitization entities, which shall include analyzing
			 the terms on which such charters should be granted, including whether such
			 charters should be sold, or whether such charters and the charters for the
			 Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation should be taxed or otherwise assessed a monetary price; and
								(D)such other
			 alternatives as the Director considers appropriate;
								(2)examine all of the
			 issues involved in making the transition to a completely private secondary
			 mortgage market system;
							(3)examine the
			 technological advancements the private sector has made in providing liquidity
			 in the secondary mortgage market and how such advancements have affected
			 liquidity in the secondary mortgage market; and
							(4)examine how
			 taxpayers would be impacted by each alternative system, including the complete
			 privatization of the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation.
							(c)ReportThe
			 Director of the Federal Housing Finance Agency shall submit a report to the
			 Congress on the study not later than the expiration of the 24-month period
			 beginning on the effective date under section 1065.
						1065.Effective
			 dateExcept as specifically
			 provided otherwise in this subtitle, this subtitle shall take effect on and the
			 amendments made by this subtitle shall take effect on, and shall apply
			 beginning on, the expiration of the 6-month period beginning on the date of the
			 enactment of this Act.
					BFederal home loan
			 banks
				1071.DefinitionsSection 2 of the
			 Federal Home Loan Bank Act (12
			 U.S.C. 1422) is amended—
					(1)by
			 striking paragraphs (1), (10), and (11);
					(2)by
			 redesignating paragraphs (2) through (9) as paragraphs (1) through (8),
			 respectively;
					(3)by
			 redesignating paragraphs (12) and (13) as paragraphs (9) and (10),
			 respectively; and
					(4)by adding at the
			 end the following:
						
							(11)DirectorThe
				term Director means the Director of the Federal Housing Finance
				Agency.
							(12)AgencyThe
				term Agency means the Federal Housing Finance
				Agency.
							.
					1072.Directors
					(a)ElectionSection
			 7 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1427) is amended—
						(1)by striking
			 subsection (a) and inserting the following:
							
								(a)Number;
				Election; Qualifications; Conflicts of Interest
									(1)In
				generalThe management of each Federal Home Loan Bank shall be
				vested in a board of 13 directors, or such other number as the Director
				determines appropriate, each of whom shall be a citizen of the United States.
				All directors of a Bank who are not independent directors pursuant to paragraph
				(3) shall be elected by the members.
									(2)Member
				directorsA majority of the directors of each Bank shall be
				officers or directors of a member of such Bank that is located in the district
				in which such Bank is located.
									(3)Independent
				directorsAt least two-fifths
				of the directors of each Bank shall be independent directors, who shall be
				appointed by the Director of the Federal Housing Finance Agency from a list of
				individuals recommended by the Federal Housing Enterprise Board. The Federal
				Housing Enterprise Board may recommend individuals who are identified by the
				Board’s own independent process or included on a list of individuals
				recommended by the board of directors of the Bank involved, which shall be
				submitted to the Federal Housing Enterprise Board by such board of directors.
				The number of individuals on any such list submitted by a Bank’s board of
				directors shall be equal to at least two times the number of independent
				directorships to be filled. All independent directors appointed shall meet the
				following criteria:
										(A)In
				generalEach independent director shall be a bona fide resident
				of the district in which such Bank is located.
										(B)Public interest
				directorsAt least 2 of the independent directors under this
				paragraph of each Bank shall be representatives chosen from organizations with
				more than a 2-year history of representing consumer or community interests on
				banking services, credit needs, housing, community development, economic
				development, or financial consumer protections.
										(C)Other
				directors
											(i)QualificationsEach
				independent director that is not a public interest director under subparagraph
				(B) shall have demonstrated knowledge of, or experience in, financial
				management, auditing and accounting, risk management practices, derivatives,
				project development, or organizational management, or such other knowledge or
				expertise as the Director may provide by regulation.
											(ii)Consultation
				with banksIn appointing
				other directors to serve on the board of a Federal home loan bank, the Director
				of the Federal Housing Finance Agency may consult with each Federal home loan
				bank about the knowledge, skills, and expertise needed to assist the board in
				better fulfilling its responsibilities.
											(D)Conflicts of
				interestNotwithstanding subsection (f)(2), an independent
				director under this paragraph of a Bank may not, during such director’s term of
				office, serve as an officer of any Federal Home Loan Bank or as a director or
				officer of any member of a Bank.
										(E)Community
				demographicsIn appointing independent directors of a Bank
				pursuant to this paragraph, the Director shall take into consideration the
				demographic makeup of the community most served by the Affordable Housing
				Program of the Bank pursuant to section
				10(j).
										;
						(2)in the first
			 sentence of subsection (b), by striking elective directorship
			 and inserting member directorship established pursuant to subsection
			 (a)(2);
						(3)in subsection
			 (c)—
							(A)by striking
			 elective each place such term appears and inserting
			 member, except—
								(i)in
			 the second sentence, the second place such term appears; and
								(ii)each place such
			 term appears in the fifth sentence;
								(B)in the first
			 sentence, by inserting after less than one the following:
			 or two, as determined by the board of directors of the appropriate
			 Federal home loan bank,; and
							(C)in the second
			 sentence—
								(i)by
			 inserting (A) except as provided in clause (B) of this sentence,
			 before if at any time; and
								(ii)by
			 inserting before the period at the end the following: , and (B) clause
			 (A) of this sentence shall not apply to the directorships of any Federal home
			 loan bank resulting from the merger of any two or more such banks;
			 and
								(4)by striking
			 elective each place such term appears (except in subsections
			 (c), (e), and (f)).
						(b)Terms
						(1)In
			 generalSection 7(d) of the Federal Home Loan Bank Act (12 U.S.C. 1427(d))
			 is amended—
							(A)in the first
			 sentence, by striking 3 years and inserting 4
			 years; and
							(B)in the second
			 sentence—
								(i)by
			 striking Federal Home Loan Bank System Modernization Act of 1999
			 and inserting Federal Housing Finance
			 Reform Act of 2008; and
								(ii)by
			 striking 1/3 and inserting 1/4.
								(2)Savings
			 provisionThe amendments made by paragraph (1) shall not apply to
			 the term of office of any director of a Federal home loan bank who is serving
			 as of the effective date of this subtitle under section 1081, including any
			 director elected to fill a vacancy in any such office.
						(c)Continued
			 Service of Independent Directors After Expiration of TermSection
			 7(f)(2) of the Federal Home Loan Bank
			 Act (12 U.S.C. 1427(f)(2)) is amended—
						(1)in the second
			 sentence, by striking or the term of such office expires, whichever
			 occurs first;
						(2)by adding at the
			 end the following new sentence: An independent Bank director may
			 continue to serve as a director after the expiration of the term of such
			 director until a successor is appointed.;
						(3)in
			 the paragraph heading, by striking Appointed and inserting
			 Independent; and
						(4)by striking
			 appointive each place such term appears and inserting
			 independent.
						(d)Conforming
			 amendmentsSection 7(f)(3) of the Federal Home Loan Bank Act (12
			 U.S.C. 1427(f)(3)) is amended—
						(1)in the paragraph heading, by striking
			 Elected and inserting
			 Member; and
						(2)by striking
			 elective each place such term appears in the first and third
			 sentences and inserting member.
						(e)CompensationSubsection
			 (i) of section 7 of the Federal Home Loan Bank
			 Act (12 U.S.C. 1427(i)) is amended to read as follows:
						
							(i)Directors’
				Compensation
								(1)In
				generalEach Federal home loan bank may pay the directors on the
				board of directors for the bank reasonable and appropriate compensation for the
				time required of such directors, and reasonable and appropriate expenses
				incurred by such directors, in connection with service on the board of
				directors, in accordance with resolutions adopted by the board of directors and
				subject to the approval of the Director.
								(2)Annual report by
				the boardThe Director shall include, in the annual report
				submitted to the Congress pursuant to section 1319B of the
				Federal Housing Enterprises Financial Safety
				and Soundness Act of 1992, information regarding the compensation
				and expenses paid by the Federal home loan banks to the directors on the boards
				of directors of the
				banks.
								.
					(f)Transition
			 RuleAny member of the board of directors of a Federal Home Loan
			 Bank serving as of the effective date under section 1081 may continue to serve
			 as a member of such board of directors for the remainder of the term of such
			 office as provided in section 7 of the Federal
			 Home Loan Bank Act, as in effect before such effective date.
					1073.Federal
			 Housing Finance Agency oversight of Federal Home Loan BanksThe Federal
			 Home Loan Bank Act (12 U.S.C. 1421 et seq.), other than in
			 provisions of that Act added or amended otherwise by this title, is
			 amended—
					(1)by striking
			 sections 2A and 2B (12 U.S.C. 1422a, 1422b);
					(2)in
			 section 6 (12 U.S.C. 1426(b)(1))—
						(A)in subsection
			 (b)(1), in the matter preceding subparagraph (A), by striking Finance
			 Board approval and inserting approval by the Director;
			 and
						(B)in each of
			 subsections (c)(4)(B) and (d)(2), by striking Finance Board
			 regulations each place that term appears and inserting
			 regulations of the Director;
						(3)in section 8 (12
			 U.S.C. 1428), in the section heading, by striking by the
			 board;
					(4)in
			 section 10(b) (12 U.S.C. 1430(b)), by striking by formal
			 resolution;
					(5)in section 10 (12
			 U.S.C. 1430), by adding at the end the following new subsection:
						
							(k)Monitoring and
				enforcing compliance with affordable housing and community investment program
				requirementsThe requirements
				under subsection (i) and (j) that the Banks establish Community Investment and
				Affordable Housing Programs, respectively, and contribute to the Affordable
				Housing Program, shall be enforceable by the Director with respect to the Banks
				in the same manner and to the same extent as the housing goals under subpart B
				of part 2 of subtitle A of title XIII of the Housing and Community Development
				Act of 1992 (12 U.S.C. 4561 et seq.) are enforceable under section 1336 of such
				Act with respect to the Federal National Mortgage Association and the Federal
				Home Loan Mortgage
				Corporation.
							;
					(6)in
			 section 11 (12 U.S.C. 1431)—
						(A)in subsection
			 (b)—
							(i)in
			 the first sentence—
								(I)by striking
			 The Board and inserting The Office of Finance, as agent
			 for the Banks,; and
								(II)by striking
			 the Board and inserting such Office; and
								(ii)in
			 the second and fourth sentences, by striking the Board each
			 place such term appears and inserting the Office of
			 Finance;
							(B)in subsection
			 (c)—
							(i)by
			 striking the Board the first place such term appears and
			 inserting the Office of Finance, as agent for the Banks,;
			 and
							(ii)by
			 striking the Board the second place such term appears and
			 inserting such Office; and
							(C)in subsection
			 (f)—
							(i)by
			 striking the two commas after permit and inserting
			 or; and
							(ii)by
			 striking the comma after require;
							(7)in section 15 (12
			 U.S.C. 1435), by inserting or the Director after the
			 Board;
					(8)in section 18 (12
			 U.S.C. 1438), by striking subsection (b);
					(9)in section 21 (12
			 U.S.C. 1441)—
						(A)in subsection
			 (b)—
							(i)in
			 paragraph (5), by striking Chairperson of the Federal Housing Finance
			 Board and inserting Director; and
							(ii)in
			 the heading for paragraph (8), by striking federal housing finance board and
			 inserting director; and
							(B)in subsection (i),
			 in the heading for paragraph (2), by striking Federal housing finance board and
			 inserting Director;
						(10)in section 23 (12
			 U.S.C. 1443), by striking Board of Directors of the Federal Housing
			 Finance Board and inserting Director;
					(11)by striking
			 the Board each place such term appears in such Act (except in
			 section 15 (12 U.S.C. 1435), section 21(f)(2) (12 U.S.C. 1441(f)(2)),
			 subsections (a), (k)(2)(B)(i), and (n)(6)(C)(ii) of section 21A (12 U.S.C.
			 1441a), subsections (f)(2)(C), and (k)(7)(B)(ii) of section 21B (12 U.S.C.
			 1441b), and the first two places such term appears in section 22 (12 U.S.C.
			 1442)) and inserting the Director;
					(12)by striking
			 The Board each place such term appears in such Act (except in
			 sections 7(e) (12 U.S.C. 1427(e)), and 11(b) (12 U.S.C. 1431(b))) and inserting
			 The Director;
					(13)by striking
			 the Board’s each place such term appears in such Act and
			 inserting the Director’s;
					(14)by striking
			 The Board’s each place such term appears in such Act and
			 inserting The Director’s;
					(15)by striking
			 the Finance Board each place such term appears in such Act and
			 inserting the Director;
					(16)by striking
			 Federal Housing Finance Board each place such term appears and
			 inserting Director;
					(17)in section 11(i)
			 (12 U.S.C. 1431(i), by striking the Chairperson of; and
					(18)in section
			 21(e)(9) (12 U.S.C. 1441(e)(9)), by striking Chairperson of
			 the.
					1074.Joint
			 activities of BanksSection 11
			 of the Federal Home Loan Bank Act
			 (12 U.S.C. 1431) is amended by adding at the end the following new
			 subsection:
					
						(l)Joint
				ActivitiesSubject to the regulation of the Director, any two or
				more Federal Home Loan Banks may establish a joint office for the purpose of
				performing functions for, or providing services to, the Banks on a common or
				collective basis, or may require that the Office of Finance perform such
				functions or services, but only if the Banks are otherwise authorized to
				perform such functions or services
				individually.
						.
				1075.Sharing of
			 information between Federal Home Loan Banks
					(a)In
			 GeneralThe Federal Home Loan
			 Bank Act is amended by inserting after section 20 (12 U.S.C. 1440)
			 the following new section:
						
							20A.Sharing of
				information between Federal Home Loan Banks
								(a)Regulatory
				AuthorityThe Director shall prescribe such regulations as may be
				necessary to ensure that each Federal Home Loan Bank has access to information
				that the Bank needs to determine the nature and extent of its joint and several
				liability.
								(b)No Waiver of
				PrivilegeThe Director shall not be deemed to have waived any
				privilege applicable to any information concerning a Federal Home Loan Bank by
				transferring, or permitting the transfer of, that information to any other
				Federal Home Loan Bank for the purpose of enabling the recipient to evaluate
				the nature and extent of its joint and several
				liability.
								.
					(b)RegulationsThe
			 regulations required under the amendment made by subsection (a) shall be issued
			 in final form not later than 6 months after the effective date under section
			 1081 of this title.
					1076.Reorganization
			 of Banks and voluntary mergerSection 26 of the
			 Federal Home Loan Bank Act (12
			 U.S.C. 1446) is amended—
					(1)by inserting
			 (a) Reorganization.— before
			 Whenever; and
					(2)by
			 striking liquidated or each place such phrase appears;
					(3)by striking
			 liquidation or; and
					(4)by
			 adding at the end the following new subsection:
						
							(b)Voluntary
				MergersAny two or more Banks may, with the approval of the
				Director, and the approval of the boards of directors of the Banks involved,
				merge. The Director shall promulgate regulations establishing the conditions
				and procedures for the consideration and approval of any such voluntary merger,
				including the procedures for Bank member
				approval.
							.
					1077.Securities and
			 Exchange Commission disclosure
					(a)In
			 GeneralThe Federal Home Loan Banks shall be exempt from
			 compliance with—
						(1)sections 13(e),
			 14(a), 14(c), and 17A of the Securities
			 Exchange Act of 1934 and related Commission regulations; and
						(2)section 15 of that
			 Act and related Securities and Exchange Commission regulations with respect to
			 transactions in capital stock of the Banks.
						(b)Member
			 ExemptionThe members of the Federal Home Loan Banks shall be
			 exempt from compliance with sections 13(d), 13(f), 13(g), 14(d), and 16 of the
			 Securities Exchange Act of 1934 and
			 related Securities and Exchange Commission regulations with respect to their
			 ownership of, or transactions in, capital stock of the Federal Home Loan
			 Banks.
					(c)Exempted and
			 Government Securities
						(1)Capital
			 stockThe capital stock issued by each of the Federal Home Loan
			 Banks under section 6 of the Federal Home Loan
			 Bank Act are—
							(A)exempted
			 securities within the meaning of section 3(a)(2) of the
			 Securities Act of 1933; and
							(B)exempted
			 securities within the meaning of section 3(a)(12)(A) of the
			 Securities Exchange Act of
			 1934.
							(2)Other
			 obligationsThe debentures, bonds, and other obligations issued
			 under section 11 of the Federal Home Loan Bank
			 Act are—
							(A)exempted
			 securities within the meaning of section 3(a)(2) of the
			 Securities Act of 1933;
							(B)government
			 securities within the meaning of section 3(a)(42) of the
			 Securities Exchange Act of
			 1934;
							(C)excluded from the
			 definition of government securities broker within section
			 3(a)(43) of the Securities Exchange Act of
			 1934;
							(D)excluded from the
			 definition of government securities dealer within section
			 3(a)(44) of the Securities Exchange Act of
			 1934; and
							(E)government
			 securities within the meaning of section 2(a)(16) of the
			 Investment Company Act of
			 1940.
							(d)Exemption From
			 Reporting RequirementsThe Federal Home Loan Banks shall be
			 exempt from periodic reporting requirements pertaining to—
						(1)the disclosure of
			 related party transactions that occur in the ordinary course of business of the
			 Banks with their members; and
						(2)the disclosure of
			 unregistered sales of equity securities.
						(e)Tender
			 OffersThe Securities and Exchange Commission’s rules relating to
			 tender offers shall not apply in connection with transactions in capital stock
			 of the Federal Home Loan Banks.
					(f)RegulationsIn
			 issuing any final regulations to implement provisions of this section, the
			 Securities and Exchange Commission shall consider the distinctive
			 characteristics of the Federal Home Loan Banks when evaluating the accounting
			 treatment with respect to the payment to Resolution Funding Corporation, the
			 role of the combined financial statements of the twelve Banks, the accounting
			 classification of redeemable capital stock, and the accounting treatment
			 related to the joint and several nature of the obligations of the Banks.
					1078.Community
			 financial institution members
					(a)Total Asset
			 RequirementParagraph (10) of section 2 of the
			 Federal Home Loan Bank Act (12
			 U.S.C. 1422(10)), as so redesignated by section 1071(3) of this title, is
			 amended by striking $500,000,000 each place such term appears
			 and inserting $1,000,000,000.
					(b)Use of Advances
			 for Community Development ActivitiesSection 10(a) of the
			 Federal Home Loan Bank Act (12
			 U.S.C. 1430(a)) is amended—
						(1)in paragraph
			 (2)(B)—
							(A)by striking
			 and; and
							(B)by inserting
			 , and community development activities before the period at the
			 end;
							(2)in
			 paragraph (3)(E), by inserting or community development
			 activities after agriculture,; and
						(3)in paragraph
			 (6)—
							(A)by striking
			 and; and
							(B)by inserting
			 , and community development activities before
			 shall.
							1079.Technical and
			 conforming amendments
					(a)Right to Financial Privacy Act of
			 1978Section 1113(o) of the
			 Right to Financial Privacy Act of
			 1978 (12 U.S.C. 3413(o)) is amended—
						(1)by striking
			 Federal Housing Finance Board and inserting Federal
			 Housing Finance Agency; and
						(2)by striking
			 Federal Housing Finance Board’s and inserting Federal
			 Housing Finance Agency’s.
						(b)Riegle Community
			 Development and Regulatory Improvement Act of 1994Section 117(e)
			 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12
			 U.S.C. 4716(e)) is amended by striking Federal Housing Finance
			 Board and inserting Federal Housing Finance
			 Agency.
					(c)Title
			 18, United States CodeTitle 18,
			 United States Code, is amended by striking Federal Housing Finance
			 Board each place such term appears in each of sections 212, 657, 1006,
			 1014, and inserting Federal Housing Finance Agency.
					(d)MARA Act of
			 1997Section 517(b)(4) of the Multifamily Assisted Housing Reform
			 and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by striking
			 Federal Housing Finance Board and inserting Federal
			 Housing Finance Agency.
					(e)Title
			 44, United States CodeSection
			 3502(5) of title 44, United States Code, is amended by striking Federal
			 Housing Finance Board and inserting Federal Housing Finance
			 Agency.
					(f)Access to Local
			 TV Act of 2000Section 1004(d)(2)(D)(iii) of the Launching Our
			 Communities’ Access to Local Television Act of 2000 (47 U.S.C.
			 1103(d)(2)(D)(iii)) is amended by striking Office of Federal Housing
			 Enterprise Oversight, the Federal Housing Finance Board and inserting
			 Federal Housing Finance Agency.
					(g)Sarbanes-Oxley
			 Act of 2002Section
			 105(b)(5)(B)(ii)(II) of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
			 7215(B)(5)(b)(ii)(II)) is amended by inserting and the Director of the
			 Federal Housing Finance Agency after Commission,.
					1080.Study of
			 affordable housing program use for long-term care facilitiesThe Comptroller General shall conduct a
			 study of the use of affordable housing programs of the Federal home loan banks
			 under section 10(j) of the Federal Home Loan
			 Bank Act to determine how and the extent to which such programs are
			 used to assist long-term care facilities for low- and moderate-income
			 individuals, and the effectiveness and adequacy of such assistance in meeting
			 the needs of affected communities. he Comptroller General shall submit a report
			 to the Director of the Federal Housing Finance Agency and the Congress
			 regarding the results of the study not later than the expiration of the 1-year
			 period beginning on the date of the enactment of this Act. This section shall
			 take effect on the date of the enactment of this Act.
				1081.Effective
			 dateExcept as specifically
			 provided otherwise in this subtitle, this subtitle shall take effect on and the
			 amendments made by this subtitle shall take effect on, and shall apply
			 beginning on, the expiration of the 6-month period beginning on the date of the
			 enactment of this Act.
				CTransfer of
			 functions, personnel, and property of Office of Federal Housing Enterprise
			 Oversight, Federal Housing Finance Board, and Department of Housing and Urban
			 Development
				1Office of Federal
			 Housing Enterprise Oversight
					1085.Abolishment of
			 OFHEO
						(a)In
			 GeneralEffective at the end of the 6-month period beginning on
			 the date of the enactment of this Act, the Office of Federal Housing Enterprise
			 Oversight of the Department of Housing and Urban Development and the positions
			 of the Director and Deputy Director of such Office are abolished.
						(b)Disposition of
			 AffairsDuring the 6-month period beginning on the date of the
			 enactment of this Act, the Director of the Office of Federal Housing Enterprise
			 Oversight shall, for the purpose of winding up the affairs of the Office of
			 Federal Housing Enterprise Oversight and in addition to carrying out its other
			 responsibilities under law—
							(1)manage the
			 employees of such Office and provide for the payment of the compensation and
			 benefits of any such employee which accrue before the effective date of the
			 transfer of such employee pursuant to section 1087; and
							(2)may take any other
			 action necessary for the purpose of winding up the affairs of the
			 Office.
							(c)Status of
			 Employees Before TransferThe amendments made by title I and the
			 abolishment of the Office of Federal Housing Enterprise Oversight under
			 subsection (a) of this section may not be construed to affect the status of any
			 employee of such Office as employees of an agency of the United States for
			 purposes of any other provision of law before the effective date of the
			 transfer of any such employee pursuant to section 1087.
						(d)Use of Property
			 and Services
							(1)PropertyThe
			 Director of the Federal Housing Finance Agency may use the property of the
			 Office of Federal Housing Enterprise Oversight to perform functions which have
			 been transferred to the Director of the Federal Housing Finance Agency for such
			 time as is reasonable to facilitate the orderly transfer of functions
			 transferred pursuant to any other provision of this title or any amendment made
			 by this title to any other provision of law.
							(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, which was providing supporting services to the Office of
			 Federal Housing Enterprise Oversight before the expiration of the period under
			 subsection (a) in connection with functions that are transferred to the
			 Director of the Federal Housing Finance Agency shall—
								(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
								(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.
								(e)Savings
			 Provisions
							(1)Existing rights,
			 duties, and obligations not affectedSubsection (a) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Director of the Office of Federal Housing Enterprise Oversight, or any other
			 person, which—
								(A)arises under or
			 pursuant to the title XIII of the Housing and
			 Community Development Act of 1992, the
			 Federal National Mortgage Association Charter
			 Act, the Federal Home Loan Mortgage
			 Corporation Act, or any other provision of law applicable with
			 respect to such Office; and
								(B)existed on the day
			 before the abolishment under subsection (a) of this section.
								(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Director of the Office of Federal Housing Enterprise Oversight in connection
			 with functions that are transferred to the Director of the Federal Housing
			 Finance Agency shall abate by reason of the enactment of this title, except
			 that the Director of the Federal Housing Finance Agency shall be substituted
			 for the Director of the Office of Federal Housing Enterprise Oversight as a
			 party to any such action or proceeding.
							1086.Continuation
			 and coordination of certain regulationsAll regulations, orders, determinations, and
			 resolutions that—
						(1)were issued, made,
			 prescribed, or allowed to become effective by—
							(A)the Office of
			 Federal Housing Enterprise Oversight; or
							(B)a court of
			 competent jurisdiction and that relate to functions transferred by this
			 subtitle; and
							(2)are in effect on
			 the date of the abolishment under section 1085(a) of this title, shall remain
			 in effect according to the terms of such regulations, orders, determinations,
			 and resolutions, and shall be enforceable by or against the Director of the
			 Federal Housing Finance Agency until modified, terminated, set aside, or
			 superseded in accordance with applicable law by such Director, as the case may
			 be, any court of competent jurisdiction, or operation of law.
						1087.Transfer and
			 rights of employees of OFHEO
						(a)TransferEach
			 employee of the Office of Federal Housing Enterprise Oversight shall be
			 transferred to the Federal Housing Finance Agency for employment no later than
			 the date of the abolishment under section 1085(a) of this title and such
			 transfer shall be deemed a transfer of function for purposes of section 3503 of
			 title 5, United States Code.
						(b)Guaranteed
			 PositionsEach employee transferred under subsection (a) shall be
			 guaranteed a position with the same status, tenure, grade, and pay as that held
			 on the day immediately preceding the transfer. Each such employee holding a
			 permanent position shall not be involuntarily separated or reduced in grade or
			 compensation for 12 months after the date of transfer, except for cause or, if
			 the employee is a temporary employee, separated in accordance with the terms of
			 the appointment.
						(c)Appointment
			 Authority for Excepted Service Employees
							(1)In
			 generalIn the case of employees occupying positions in the
			 excepted service, any appointment authority established pursuant to law or
			 regulations of the Office of Personnel Management for filling such positions
			 shall be transferred, subject to paragraph (2).
							(2)Decline of
			 transferThe Director of the Federal Housing Finance Agency may
			 decline a transfer of authority under paragraph (1) (and the employees
			 appointed pursuant thereto) to the extent that such authority relates to
			 positions excepted from the competitive service because of their confidential,
			 policy-making, policy-determining, or policy-advocating character.
							(d)ReorganizationIf
			 the Director of the Federal Housing Finance Agency determines, after the end of
			 the 1-year period beginning on the date of the abolishment under section
			 1085(a), that a reorganization of the combined work force is required, that
			 reorganization shall be deemed a major reorganization for purposes of affording
			 affected employees retirement under section 8336(d)(2) or 8414(b)(1)(B) of
			 title 5, United States Code.
						(e)Employee Benefit
			 ProgramsAny employee of the Office of Federal Housing Enterprise
			 Oversight accepting employment with the Director of the Federal Housing Finance
			 Agency as a result of a transfer under subsection (a) may retain for 12 months
			 after the date such transfer occurs membership in any employee benefit program
			 of the Federal Housing Finance Agency or the Office of Federal Housing
			 Enterprise Oversight, as applicable, including insurance, to which such
			 employee belongs on the date of the abolishment under section 1085(a)
			 if—
							(1)the employee does
			 not elect to give up the benefit or membership in the program; and
							(2)the benefit or
			 program is continued by the Director of the Federal Housing Finance
			 Agency,
							The
			 difference in the costs between the benefits which would have been provided by
			 such agency and those provided by this section shall be paid by the Director of
			 the Federal Housing Finance Agency. If any employee elects to give up
			 membership in a health insurance program or the health insurance program is not
			 continued by such Director, the employee shall be permitted to select an
			 alternate Federal health insurance program within 30 days of such election or
			 notice, without regard to any other regularly scheduled open season.1088.Transfer of
			 property and facilitiesUpon
			 the abolishment under section 1085(a), all property of the Office of Federal
			 Housing Enterprise Oversight shall transfer to the Director of the Federal
			 Housing Finance Agency.
					2Federal Housing
			 Finance Board
					1091.Abolishment of
			 the Federal Housing Finance Board
						(a)In
			 GeneralEffective at the end of the 6-month period beginning on
			 the date of enactment of this Act, the Federal Housing Finance Board (in this
			 subtitle referred to as the Board) is abolished.
						(b)Disposition of
			 AffairsDuring the 6-month period beginning on the date of
			 enactment of this Act, the Board, for the purpose of winding up the affairs of
			 the Board and in addition to carrying out its other responsibilities under
			 law—
							(1)shall manage the
			 employees of such Board and provide for the payment of the compensation and
			 benefits of any such employee which accrue before the effective date of the
			 transfer of such employee under section 1093; and
							(2)may take any other
			 action necessary for the purpose of winding up the affairs of the Board.
							(c)Status of
			 Employees Before TransferThe amendments made by titles I and II
			 and the abolishment of the Board under subsection (a) may not be construed to
			 affect the status of any employee of such Board as employees of an agency of
			 the United States for purposes of any other provision of law before the
			 effective date of the transfer of any such employee under section 1093.
						(d)Use of Property
			 and Services
							(1)PropertyThe
			 Director of the Federal Housing Finance Agency may use the property of the
			 Board to perform functions which have been transferred to the Director of the
			 Federal Housing Finance Agency for such time as is reasonable to facilitate the
			 orderly transfer of functions transferred under any other provision of this
			 title or any amendment made by this title to any other provision of law.
							(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, which was providing supporting services to the Board before
			 the expiration of the period under subsection (a) in connection with functions
			 that are transferred to the Director of the Federal Housing Finance Agency
			 shall—
								(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
								(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.
								(e)Savings
			 Provisions
							(1)Existing rights,
			 duties, and obligations not affectedSubsection (a) shall not
			 affect the validity of any right, duty, or obligation of the United States, a
			 member of the Board, or any other person, which—
								(A)arises under the
			 Federal Home Loan Bank Act or any
			 other provision of law applicable with respect to such Board; and
								(B)existed on the day
			 before the effective date of the abolishment under subsection (a).
								(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Board in connection with functions that are transferred to the Director of the
			 Federal Housing Finance Agency shall abate by reason of the enactment of this
			 title, except that the Director of the Federal Housing Finance Agency shall be
			 substituted for the Board or any member thereof as a party to any such action
			 or proceeding.
							1092.Continuation
			 and coordination of certain regulations
						(a)In
			 GeneralAll regulations, orders, determinations, and resolutions
			 described under subsection (b) shall remain in effect according to the terms of
			 such regulations, orders, determinations, and resolutions, and shall be
			 enforceable by or against the Director of the Federal Housing Finance Agency
			 until modified, terminated, set aside, or superseded in accordance with
			 applicable law by such Director, any court of competent jurisdiction, or
			 operation of law.
						(b)ApplicabilityA
			 regulation, order, determination, or resolution is described under this
			 subsection if it—
							(1)was issued, made,
			 prescribed, or allowed to become effective by—
								(A)the Board;
			 or
								(B)a court of
			 competent jurisdiction and relates to functions transferred by this subtitle;
			 and
								(2)is in effect on
			 the effective date of the abolishment under section 1091(a).
							1093.Transfer and
			 rights of employees of the Federal Housing Finance Board
						(a)TransferEach
			 employee of the Board shall be transferred to the Federal Housing Finance
			 Agency for employment not later than the effective date of the abolishment
			 under section 1091(a), and such transfer shall be deemed a transfer of function
			 for purposes of section 3503 of title 5, United States Code.
						(b)Guaranteed
			 PositionsEach employee transferred under subsection (a) shall be
			 guaranteed a position with the same status, tenure, grade, and pay as that held
			 on the day immediately preceding the transfer. Each such employee holding a
			 permanent position shall not be involuntarily separated or reduced in grade or
			 compensation for 12 months after the date of transfer, except for cause or, if
			 the employee is a temporary employee, separated in accordance with the terms of
			 the appointment.
						(c)Appointment
			 Authority for Excepted and Senior Executive Service Employees
							(1)In
			 generalIn the case of employees occupying positions in the
			 excepted service or the Senior Executive Service, any appointment authority
			 established under law or by regulations of the Office of Personnel Management
			 for filling such positions shall be transferred, subject to paragraph
			 (2).
							(2)Decline of
			 transferThe Director of the Federal Housing Finance Agency may
			 decline a transfer of authority under paragraph (1) to the extent that such
			 authority relates to positions excepted from the competitive service because of
			 their confidential, policymaking, policy-determining, or policy-advocating
			 character, and noncareer positions in the Senior Executive Service (within the
			 meaning of section 3132(a)(7) of title 5, United States Code).
							(d)ReorganizationIf
			 the Director of the Federal Housing Finance Agency determines, after the end of
			 the 1-year period beginning on the effective date of the abolishment under
			 section 1091(a), that a reorganization of the combined workforce is required,
			 that reorganization shall be deemed a major reorganization for purposes of
			 affording affected employees retirement under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code.
						(e)Employee Benefit
			 Programs
							(1)In
			 generalAny employee of the Board accepting employment with the
			 Federal Housing Finance Agency as a result of a transfer under subsection (a)
			 may retain for 12 months after the date on which such transfer occurs
			 membership in any employee benefit program of the Federal Housing Finance
			 Agency or the Board, as applicable, including insurance, to which such employee
			 belongs on the effective date of the abolishment under section 1091(a)
			 if—
								(A)the employee does
			 not elect to give up the benefit or membership in the program; and
								(B)the benefit or
			 program is continued by the Director of the Federal Housing Finance
			 Agency.
								(2)Cost
			 differentialThe difference in the costs between the benefits
			 which would have been provided by the Board and those provided by this section
			 shall be paid by the Director of the Federal Housing Finance Agency. If any
			 employee elects to give up membership in a health insurance program or the
			 health insurance program is not continued by such Director, the employee shall
			 be permitted to select an alternate Federal health insurance program within 30
			 days after such election or notice, without regard to any other regularly
			 scheduled open season.
							1094.Transfer of
			 property and facilitiesUpon
			 the effective date of the abolishment under section 1091(a), all property of
			 the Board shall transfer to the Director of the Federal Housing Finance
			 Agency.
					3Department of
			 Housing and Urban Development
					1095.Termination of
			 enterprise-related functions
						(a)Termination
			 DateFor purposes of this subtitle, the term termination
			 date means the date that occurs 6 months after the date of the enactment
			 of this Act.
						(b)Determination of
			 Transferred Functions and Employees
							(1)In
			 generalNot later than the expiration of the 3-month period
			 beginning on the date of the enactment of this Act, the Secretary, in
			 consultation with the Director of the Office of Federal Housing Enterprise
			 Oversight, shall determine—
								(A)the functions,
			 duties, and activities of the Secretary of Housing and Urban Development
			 regarding oversight or regulation of the enterprises under or pursuant to the
			 authorizing statutes, title XIII of the Housing and Community Development Act of
			 1992, and any other provisions of law, as in effect before the date
			 of the enactment of this Act, but not including any such functions, duties, and
			 activities of the Director of the Office of Federal Housing Enterprise
			 Oversight of the Department of Housing and Urban Development and such Office;
			 and
								(B)the employees of
			 the Department of Housing and Urban Development necessary to perform such
			 functions, duties, and activities.
								(2)Enterprise-related
			 functionsFor purposes of this subtitle, the term
			 enterprise-related functions of the Department means the
			 functions, duties, and activities of the Department of Housing and Urban
			 Development determined under paragraph (1)(A).
							(3)Enterprise-related
			 employeesFor purposes of this subtitle, the term
			 enterprise-related employees of the Department means the employees
			 of the Department of Housing and Urban Development determined under paragraph
			 (1)(B).
							(c)Disposition of
			 AffairsDuring the 6-month period beginning on the date of
			 enactment of this Act, the Secretary of Housing and Urban Development (in this
			 subtitle referred to as the Secretary), for the purpose of
			 winding up the affairs of the Secretary regarding the enterprise-related
			 functions of the Department of Housing and Urban Development (in this subtitle
			 referred to as the Department) and in addition to carrying out
			 the Secretary’s other responsibilities under law regarding such
			 functions—
							(1)shall manage the
			 enterprise-related employees of the Department and provide for the payment of
			 the compensation and benefits of any such employee which accrue before the
			 effective date of the transfer of any such employee under section 1097;
			 and
							(2)may take any other
			 action necessary for the purpose of winding up the enterprise-related functions
			 of the Department.
							(d)Status of
			 Employees Before TransferThe amendments made by titles I and II
			 and the termination of the enterprise-related functions of the Department under
			 subsection (b) may not be construed to affect the status of any employee of the
			 Department as employees of an agency of the United States for purposes of any
			 other provision of law before the effective date of the transfer of any such
			 employee under section 1097.
						(e)Use of Property
			 and Services
							(1)PropertyThe
			 Director of the Federal Housing Finance Agency may use the property of the
			 Secretary to perform functions which have been transferred to the Director of
			 the Federal Housing Finance Agency for such time as is reasonable to facilitate
			 the orderly transfer of functions transferred under any other provision of this
			 title or any amendment made by this title to any other provision of law.
							(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, which was providing supporting services to the Secretary
			 regarding enterprise-related functions of the Department before the termination
			 date under subsection (a) in connection with such functions that are
			 transferred to the Director of the Federal Housing Finance Agency shall—
								(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and
								(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.
								(f)Savings
			 Provisions
							(1)Existing rights,
			 duties, and obligations not affectedSubsection (a) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Secretary, or any other person, which—
								(A)arises under the
			 authorizing statutes, title XIII of the Housing and Community Development Act of
			 1992, or any other provision of law applicable with respect to the
			 Secretary, in connection with the enterprise-related functions of the
			 Department; and
								(B)existed on the day
			 before the termination date under subsection (a).
								(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Secretary in connection with the enterprise-related functions of the Department
			 shall abate by reason of the enactment of this title, except that the Director
			 of the Federal Housing Finance Agency shall be substituted for the Secretary or
			 any member thereof as a party to any such action or proceeding.
							1096.Continuation
			 and coordination of certain regulations
						(a)In
			 GeneralAll regulations, orders, and determinations described in
			 subsection (b) shall remain in effect according to the terms of such
			 regulations, orders, determinations, and resolutions, and shall be enforceable
			 by or against the Director of the Federal Housing Finance Agency until
			 modified, terminated, set aside, or superseded in accordance with applicable
			 law by such Director, any court of competent jurisdiction, or operation of
			 law.
						(b)ApplicabilityA
			 regulation, order, or determination is described under this subsection if
			 it—
							(1)was issued, made,
			 prescribed, or allowed to become effective by—
								(A)the Secretary;
			 or
								(B)a court of
			 competent jurisdiction and that relate to the enterprise-related functions of
			 the Department; and
								(2)is in effect on
			 the termination date under section 1095(a).
							1097.Transfer and
			 rights of employees of Department of Housing and Urban Development
						(a)Transfer
							(1)In
			 generalExcept as provided in paragraph (2), each
			 enterprise-related employee of the Department shall be transferred to the
			 Federal Housing Finance Agency for employment not later than the termination
			 date under section 1095(a) and such transfer shall be deemed a transfer of
			 function for purposes of section 3503 of title 5, United States Code.
							(2)Authority to
			 declineAn enterprise-related employee of the Department may, in
			 the discretion of the employee, decline transfer under paragraph (1) to a
			 position in the Federal Housing Finance Agency and shall be guaranteed a
			 position in the Department with the same status, tenure, grade, and pay as that
			 held on the day immediately preceding the date that such declination was made.
			 Each such employee holding a permanent position shall not be involuntarily
			 separated or reduced in grade or compensation for 12 months after the date that
			 the transfer would otherwise have occurred, except for cause or, if the
			 employee is a temporary employee, separated in accordance with the terms of the
			 appointment.
							(b)Guaranteed
			 PositionsEach enterprise-related employee of the Department
			 transferred under subsection (a) shall be guaranteed a position with the same
			 status, tenure, grade, and pay as that held on the day immediately preceding
			 the transfer. Each such employee holding a permanent position shall not be
			 involuntarily separated or reduced in grade or compensation for 12 months after
			 the date of transfer, except for cause or, if the employee is a temporary
			 employee, separated in accordance with the terms of the appointment.
						(c)Appointment
			 Authority for Excepted and Senior Executive Service Employees
							(1)In
			 generalIn the case of employees occupying positions in the
			 excepted service or the Senior Executive Service, any appointment authority
			 established under law or by regulations of the Office of Personnel Management
			 for filling such positions shall be transferred, subject to paragraph
			 (2).
							(2)Decline of
			 transferThe Director of the Federal Housing Finance Agency may
			 decline a transfer of authority under paragraph (1) (and the employees
			 appointed pursuant thereto) to the extent that such authority relates to
			 positions excepted from the competitive service because of their confidential,
			 policymaking, policy-determining, or policy-advocating character, and noncareer
			 positions in the Senior Executive Service (within the meaning of section
			 3132(a)(7) of title 5, United States Code).
							(d)ReorganizationIf
			 the Director of the Federal Housing Finance Agency determines, after the end of
			 the 1-year period beginning on the termination date under section 1095(a), that
			 a reorganization of the combined workforce is required, that reorganization
			 shall be deemed a major reorganization for purposes of affording affected
			 employees retirement under section 8336(d)(2) or 8414(b)(1)(B) of title 5,
			 United States Code.
						(e)Employee Benefit
			 Programs
							(1)In
			 generalAny enterprise-related employee of the Department
			 accepting employment with the Federal Housing Finance Agency as a result of a
			 transfer under subsection (a) may retain for 12 months after the date on which
			 such transfer occurs membership in any employee benefit program of the Federal
			 Housing Finance Agency or the Department, as applicable, including insurance,
			 to which such employee belongs on the termination date under section 1095(a)
			 if—
								(A)the employee does
			 not elect to give up the benefit or membership in the program; and
								(B)the benefit or
			 program is continued by the Director of the Federal Housing Finance
			 Agency.
								(2)Cost
			 differentialThe difference in the costs between the benefits
			 which would have been provided by the Department and those provided by this
			 section shall be paid by the Director of the Federal Housing Finance Agency. If
			 any employee elects to give up membership in a health insurance program or the
			 health insurance program is not continued by such Director, the employee shall
			 be permitted to select an alternate Federal health insurance program within 30
			 days after such election or notice, without regard to any other regularly
			 scheduled open season.
							1098.Transfer of
			 appropriations, property, and facilitiesUpon the termination date under section
			 1095(a), all assets, liabilities, contracts, property, records, and unexpended
			 balances of appropriations, authorizations, allocations, and other funds
			 employed, held, used, arising from, available to, or to be made available to
			 the Department in connection with enterprise-related functions of the
			 Department shall transfer to the Director of the Federal Housing Finance
			 Agency. Unexpended funds transferred by this section shall be used only for the
			 purposes for which the funds were originally authorized and
			 appropriated.
					
